Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 1 of 219 PageID #:264600




                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 IN RE BROILER CHICKEN ANTITRUST
 LITIGATION                                 Case No. 1:16-cv-08637

 This Document Relates To:                  COMMERCIAL AND
                                            INSTITUTIONAL INDIRECT
 Commercial and Institutional Indirect      PURCHASER PLAINTIFFS’
 Purchaser Plaintiff Actions                SEVENTH AMENDED
                                            CONSOLIDATED CLASS ACTION
                                            COMPLAINT


                              PUBLIC REDACTED VERSION




492538
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 2 of 219 PageID #:264601




                                                  TABLE OF CONTENTS

I.       NATURE OF ACTION .....................................................................................................1

II.      JURISDICTION AND VENUE ........................................................................................6

III.     PARTIES ............................................................................................................................8

         A.         Plaintiffs ..................................................................................................................8

         B.         Defendants ............................................................................................................14

                    1.         Koch Foods Defendants ............................................................................14

                    2.         Tyson Defendants ......................................................................................15

                    3.         Pilgrim’s Pride Corporation .....................................................................16

                    4.         Perdue Defendants ....................................................................................17

                    5.         Sanderson Farms Defendants ..................................................................18

                    6.         Wayne Farms, LLC ...................................................................................19

                    7.         Mountaire Farms Defendants ..................................................................19

                    8.         Peco Foods ................................................................................................20

                    9.         Foster Farms .............................................................................................20

                    10.        House of Raeford Farms ..........................................................................21

                    11.        Simmons Foods .........................................................................................21

                    12.        Fieldale Farms ..........................................................................................22

                    13.        George’s Defendants .................................................................................22

                    14.        O.K. Foods Defendants .............................................................................22

                    15.        Claxton Poultry Defendants .....................................................................23

                    16.        Harrison Poultry Defendants ...................................................................24

                    17.        Mar-Jac Poultry Defendants ....................................................................24

                    18.        Defendant Agri-Stats, Inc. ........................................................................25

                    19.        Amick Farms Defendants .........................................................................26



492538                                                                 i
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 3 of 219 PageID #:264602




               20.       Case Foods Defendants ............................................................................27

IV.   AGENTS AND CO-CONSPIRATORS .........................................................................28

V.    TRADE AND COMMERCE ..........................................................................................40

VI.   FACTUAL ALLEGATIONS ..........................................................................................40

      A.       Background on Broilers. .....................................................................................40

               1.        “Broilers.” .................................................................................................40

               2.        Broilers Are A Commodity. .......................................................................40

               3.        The United States Broiler Market Is A National Market Worth Tens Of
                         Billions Of Dollars Annually. ...................................................................41

               4.        Broiler Prices Have Risen Steadily Since 2008. ......................................42

               5.        Overview of the Georgia Dock, USDA Composite, Urner Barry, and
                         EMI Broiler price indices. ........................................................................43

      B.       The Georgia Dock Price Index Is Highly Susceptible To Collusion. In Fact,
               Certain Defendants And Producer Co-Conspirators Apparently Have
               Manipulated It To Further Their Conspiracy. .................................................45

      C.       Agri Stats Conspired to Act as a Vehicle for Collusion, and to Facilitate the
               Monitoring, Adoption, and Enforcement of Defendants’ Conspiracy. ...........53

      D.       Defendants Coordinated Production Cuts To Stabilize And Then Increase
               The Price Of Broilers From 2008-2012, Then Continued Depressing Broiler
               Supply To Maintain Artificially High Prices.....................................................68

               1.        Pre-Class Period Events............................................................................72

               2.        2008-2009 Production Cuts. .....................................................................72

               3.        Defendants’ 2008 To Early 2009 Broiler Production Cuts Included
                         Unprecedented Reductions To Broiler Breeder Flocks. ..........................86

               4.        The Cuts in 2008 and 2009 Led To Record Broiler Prices For Much Of
                         2009 And Early 2010.................................................................................88

               5.        Defendants Reacted With Unprecedented Speed To Overproduction In
                         2011, Which Led To A Second Wave Of Unprecedented Production
                         Cuts. ...........................................................................................................89




                                                                ii
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 4 of 219 PageID #:264603




                    6.          Defendants’ 2011-2012 Production Cuts Lowered Broiler Breeder
                                Flocks To Unprecedented Levels, Which Led To Record Profits For The
                                2013-2014 Time Period. ............................................................................99

                    7.          Avian Flu Disrupted The Export Relief Valve During 2015, But Prices
                                And Profitability Remained Relatively Stable Into 2016. ......................105

         E.         Certain Defendants Have Been Indicted For Their Alleged Involvement In
                    Price-Fixing And Bid-Rigging. .........................................................................110

         F.         The Structure And Characteristics Of The Broiler Market, Together With
                    Other Factors, Render The Conspiracy Economically Plausible. .................113

                    1.          The Broiler Industry Is Highly Vertically Integrated. ...........................113

                    2.          The Market For Broilers Is Characterized By Inelastic Supply And
                                Demand....................................................................................................118

                    3.          There Are No Significant Substitutes For Broilers. ..............................118

                    4.          The Broiler Industry Has Experienced High Consolidation And Is
                                Highly Concentrated. ..............................................................................119

                    5.          The Broiler Industry Has A History Of Government Investigations And
                                Collusive Actions. ....................................................................................121

                    6.          Defendants Had Numerous Opportunities To Collude. ........................124

                    7.          There Are High Barriers To Entry In The Broiler Market. ..................134

                    8.          Defendants Have Similar Cost Structures And Work Collaboratively To
                                Share Cost Information. .........................................................................136

         G.         Since 2008 Defendants’ Collusion Has Led to Unprecedented Capacity
                    Reductions, Artificially High Prices, and Record Profits. .............................138

         H.         Defendants Reduced Their Own Production And Used Direct Purchases of
                    Broilers To Reduce Industry Supply. ..............................................................140

         I.         Defendants Made A Coordinated Move Away From Fixed-Price Contracts
                    To Contracts That Changed Prices Quarterly Or Followed Broiler Price
                    Indexes. ...............................................................................................................142

VII.     CLASS ACTION ALLEGATIONS .............................................................................144

VIII. ANTITRUST INJURY ..................................................................................................150

IX.      THE STATUTES OF LIMITATIONS DOES NOT BAR PLAINTIFFS’ CLAIMS
         ..........................................................................................................................................153


                                                                        iii
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 5 of 219 PageID #:264604




         A.        Plaintiffs Did Not and Could Not Have Discovered Defendants’
                   Anticompetitive Conduct...................................................................................153

         B.        Defendants Actively Concealed The Conspiracy ............................................157

X.       VIOLATION OF THE SHERMAN ACT ...................................................................163

XI.      VIOLATIONS OF STATE ANTITRUST LAWS ......................................................164

XII.     VIOLATIONS OF STATE UNFAIR AND DECEPTIVE TRADE PRACTICES
         AND CONSUMER PROTECTION LAWS ................................................................189

XIII. FORTIETH CLAIM FOR RELIEF ............................................................................207

UNJUST ENRICHMENT .........................................................................................................207

XIV. REQUEST FOR RELIEF .............................................................................................207

XV.      JURY TRIAL DEMANDED .........................................................................................209




                                                              iv
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 6 of 219 PageID #:264605




        Plaintiffs bring this action on behalf of themselves individually and on behalf of a plaintiff

class (the “Class”) consisting of all entities who purchased Broilers1 indirectly from a Defendant

or co-conspirator in the United States during the Class Period for their own use in commercial food

preparation, including institutional purchasers such as hospitals, nursing homes, and schools, at

least as early as January 1, 2008, until the Present (the “Class Period”). Plaintiffs bring this action

for injunctive relief under Section 1 of the Sherman Act, and for treble damages under the antitrust

laws, unfair competition laws, consumer protection laws, and unjust enrichment common laws of

the several States against Defendants, and demand a trial by jury.


                                      I. NATURE OF ACTION

        1.      Plaintiffs are informed and believe, and thereon allege, that in order to maintain

price stability and increase profitability, beginning at least as early as January 1, 2008, Defendants

and their co-conspirators conspired and combined to fix, raise, maintain, and stabilize the price of

Broilers. The principal (but not exclusive) method by which Defendants implemented and

executed their conspiracy was by coordinating their output and limiting production with the intent

and expected result of increasing prices of Broilers in the United States. In furtherance of their

conspiracy, Defendants exchanged detailed, competitively sensitive, and closely-guarded non-

public information about prices, capacity, sales volume, and demand, including through third party

co-conspirator Agri Stats. Plaintiffs are further informed and believe that Defendants fraudulently

concealed their anticompetitive conduct from Plaintiffs and the Classes for the states set forth

below in furtherance of the conspiracy, and as a result there may be other methods by which


1
  “Broilers,” as defined in ¶ 124 herein and as used in this complaint, are chickens raised for meat
consumption to be slaughtered before the age of 13 weeks, and which may be sold in a variety of forms,
including fresh or frozen, raw or cooked, whole or in parts, or as a meat ingredient in a value added product,
but excluding chicken that is grown, processed, and sold according to halal, kosher, free range, or organic
standards.


                                                      1
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 7 of 219 PageID #:264606




Defendants carried out their conspiracy which presently are not known to Plaintiffs. For instance,

it was not publicly known until November 2016 that certain Defendants and their co-conspirators

apparently manipulated and artificially inflated a widely used Broiler price index, the Georgia

Dock. Additionally, it was not publicly known until June 2020, when the Department of Justice

(”DOJ”) announced the indictment of executives from Defendants Pilgrim’s Pride and Claxton,

that certain Defendants and their co-conspirators apparently conspired to fix prices and rig bids for

Broilers.2

       2.      Broilers constitute approximately 98% of all chicken meat sold in the United States.

Defendants are the leading suppliers of Broilers in an industry with over $30 billion in annual

wholesale revenue. The Broiler industry is highly concentrated, with a small number of large

producers in the United States controlling supply. Defendants collectively control approximately

90% of the wholesale Broiler market. Since the 1950s, the production of Broilers has become

highly industrialized and commoditized.

       3.      Historically, the Broiler industry was marked by boom and bust cycles where, in

response to rising prices, producers increased production, which caused an oversupply and

resulting decrease in pricing. However, that market pattern changed markedly in 2008. By their

wrongful conduct as alleged in this complaint, Defendants not only materially reduced or

eliminated the historical boom and bust cycle of the Broiler industry, they propped up Broiler

prices during periods of rapidly falling input costs by, among other means, coordinating supply

restrictions and manipulating one or more Broiler price indices.




2
 United States of America v. Jayson Jeffrey Penn et al., Crim. Action No. 20-cr-00152-PAB (D.
Col. June 2, 2020), ECF No. 1.


                                                 2
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 8 of 219 PageID #:264607




       4.      In 2007, Pilgrim’s and Tyson attempted to cut their production levels enough to

cause industry prices to rise. However, despite Pilgrim’s and Tyson’s combined 40% market

share, their production cuts in 2007 were not enough to increase prices through supply cuts because

other Broiler companies increased their production.

       5.      As a result, in January 2008 Pilgrim’s and Tyson changed tactics and concluded

that only through broader cooperation among major producers in the Broiler industry could supply

be cut enough to force prices to increase. In January 2008, both Pilgrim’s and Tyson made clear

to the Broiler industry that neither Pilgrim’s nor Tyson would continue to cut production while

their competitors used the opportunity to take away Pilgrim’s and Tyson’s market share. A few

days after attending an industry event in late January 2008, Tyson’s CEO announced Tyson would

be raising prices because “we have no choice [but] to raise prices substantially.” A day later, a

Pilgrim’s executive announced publicly that Pilgrim’s would be cutting its production and “the

rest [] of the market is going to have to pick-up a fair share in order for the production to come out

of the system.”

       6.      Subsequently, as described in detail below, the other Defendants followed Pilgrim’s

and Tyson’s call to arms and made substantial cuts to their own production. However, unlike

Pilgrim’s and Tyson’s prior production cuts, in 2008 the Defendants did not rely solely on the

ordinary mechanisms available to temporarily reduce production, which would have permitted

production to be quickly ramped up if prices rose. Instead, Defendants cut their ability to ramp up

production for 18 months or more by destroying Broiler breeder hens in their Broiler breeder flocks

responsible for supplying the eggs Defendants raise into Broilers. This destruction of the Broiler

breeder flock was unparalleled and the consequences continue to reverberate in the Broiler industry

to present day. Further, when some Defendants in 2010 became “undisciplined” and began




                                                  3
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 9 of 219 PageID #:264608




gradually increasing their production, Defendants made a second wave of coordinated production

cuts in 2011 and 2012, which included further substantial destruction of industry Broiler breeder

flocks. Defendants continued to limit the United States Broiler supply in subsequent years by

destroying eggs, relying upon one another’s production to meet customer needs, and exporting

excess Broiler breeder flocks to Mexico, even when doing so was against their independent

economic interest.

       7.      The consequence of Defendants’ cuts in 2008 and 2011-2012 has been a nearly

50% increase in Broiler wholesale prices by one measure since 2008, despite input costs (primarily

corn and soybeans) falling roughly 20% to 23% over the same time period. The rise in Broiler

prices relative to input costs has led to record profits for Defendants.

       8.      To effectuate their conspiracy, Defendants turned to a modernized version of an

antitrust conspiracy in the Broiler industry during the 1970s. During the 1970s, major Broiler

producers held a weekly conference call to discuss production levels and prices for Broilers. After

the Department of Justice and civil antitrust plaintiffs sued, that practice was stopped. However,

by January 2008, modern technology provided a way for Defendants to share detailed production

and pricing information without industry-wide conference calls. Producers now electronically

transfer vast amounts of production data to Agri Stats which, while supposedly anonymous, in fact

provide Defendants with sufficient detail to determine with reasonable accuracy producer-level

data on production, cost, and general efficiencies. This permits the Defendants to share, on a

weekly and/or monthly basis, their confidential production and pricing information, including

forward-looking production information, which is easily forecasted on Broiler breeder flock data

that is reported and shared.




                                                  4
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 10 of 219 PageID #:264609




        9.      From late 2014 into 2016, Broiler input costs fell significantly. Economic theory

predicts that in a competitive market, all else being equal, Broiler prices similarly would fall.

However, prices remained artificially inflated due to Defendants’ and their Broiler Co-

Conspirators’ agreement to artificially restrict production and their manipulation of the Georgia

Dock Broiler price index, published by the Georgia Department of Agriculture (“GDA”). The

facts surrounding this episode were unknown to Plaintiffs and the public until November 2016,

when it became public that the United States Department of Agriculture (“USDA”) had requested

in July 2016 that the GDA investigate and verify the accuracy of the Broiler prices provided to the

GDA by several Defendants. When the GDA declined to do so, citing the industry’s and its own

lack of interest in verifying prices, USDA began publishing its own Broiler price statistic, which

confirmed that the Georgia Dock price was inflated over already supracompetitive prices.

        10.     There are numerous “plus factors” in the Broiler industry during the Class Period

including, but not limited to, the following: (a) extensive information sharing through Agri Stats,

(b) numerous opportunities to collude in a variety of forums, (c) a coordinated change from

contracts with fixed Broiler prices to Broiler prices that float with the Broiler spot market, (d) inter-

Defendant trades and purchases that often are against independent self-interest, and (e) multiple

industry characteristics which facilitate collusion, such as high vertical integration, high barriers

to entry, high Broiler industry consolidation and concentration, inelastic supply and demand, a

lack of significant substitutes for Broilers, and a history of government investigations and collusive

conduct.

        11.     Defendants’ restriction of Broiler supply had the intended purpose and effect of

increasing Broiler prices to Plaintiffs and the Classes.           First, as Defendants themselves

acknowledge, supply and demand in the Broiler industry are inelastic. Therefore, a coordinated




                                                   5
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 11 of 219 PageID #:264610




decrease in supply as alleged herein necessarily will result in an increase in prices. As one industry

consultant noted, “[b]ecause of the inelastic nature of the supply and demand [of Broilers,] a

reduction in supply will produce an outcome more preferable to the industry than maintaining

supply with a lower price.”

        12.      Second, as acknowledged by industry experts and Defendants themselves, pricing

in virtually all Broiler sales is tied to spot market prices, which are publicly known and available

through industry price indices. An expert economist has testified that “internal [Defendant]

documents show that virtually all chicken products, even if they’re not sold spot, are tied to the

spot prices. . . .”

        13.      Therefore, Defendants knew and intended that their coordinated limitation and

reduction in Broiler supply would artificially increase all Broiler prices—for spot market and

contract sales—above the level they would have been absent the conduct alleged herein.

        14.      As a result of Defendants’ unlawful conduct, Plaintiffs and the Classes paid

artificially inflated prices for Broilers during the Class Period. Such prices exceeded the amount

they would have paid if the price for Broilers had been determined by a competitive market. Thus,

Plaintiffs and Class members were injured by Defendants’ conduct.

                            II.   JURISDICTION AND VENUE

        15.      Plaintiffs bring this state law class action on behalf of all the Classes to recover

actual and/or compensatory damages, double and treble damages as permitted, pre- and post-

judgment interest, costs, and attorneys’ fees for the injury caused by Defendants’ conduct in

restricting the supply of Broilers and increasing the price of Broilers. Plaintiffs seek damages in

excess of $5,000,000. Plaintiffs bring this action under Section 16 of the Clayton Act (15 U.S.C.

§ 26) to secure injunctive relief against Defendants for violating Section 1 of the Sherman Act




                                                  6
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 12 of 219 PageID #:264611




(15 U.S.C. § 1). This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331, 1337, and

Sections 4 and 16 of the Clayton Act, 15 U.S.C. §§ 15(a) and 26.

       16.     Plaintiffs also assert claims for actual and exemplary damages and injunctive relief

pursuant to state antitrust, unfair competition, and consumer protection laws, and seek to obtain

restitution, recover damages, and secure other relief against Defendants for violation of those state

laws. Plaintiffs and the Classes also seek attorneys’ fees, costs, and other expenses under federal

and state laws. This Court has jurisdiction over the subject matter of this action pursuant to

28 U.S.C. §§ 1332(d) and 1367, in that: (i) this is a class action in which the matter or controversy

exceeds the sum of $5,000,000, exclusive of interest and costs, and in which some members of the

proposed Classes are citizens of a state different from some defendants; and (ii) Plaintiffs’ state

law claims form part of the same case or controversy as their federal claims under Article III of

the United States Constitution.

       17.     Venue is appropriate in this District under 28 U.S.C. § 1391(b), (c) and (d) because

one or more Defendants resided or transacted business in this District, is licensed to do business

or is doing business in this District, and because a substantial portion of the affected interstate

commerce described herein was carried out in this District.

       18.     This Court has personal jurisdiction over each Defendant because, inter alia, each

Defendant: (a) transacted business throughout the United States, including in this District;

(b) manufactured, sold, shipped, and/or delivered substantial quantities of Broilers throughout the

United States, including this District; (c) had substantial contacts with the United States, including

this District; and/or (d) engaged in an antitrust conspiracy that was directed at and had a direct,

foreseeable, and intended effect of causing injury to the business or property of persons residing

in, located in, or doing business throughout the United States, including this District.




                                                  7
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 13 of 219 PageID #:264612




       19.     The activities of the Defendants and all co-conspirators, as described herein, were

within the flow of, were intended to, and did have direct, substantial, and reasonably foreseeable

effects on the foreign and interstate commerce of the United States.

                                           III. PARTIES

       A. Plaintiffs

       20.     Plaintiff Sargent’s Restaurant and Lounge is a South Dakota sole proprietorship

located in Winner, South Dakota. During the Class Period, Sargent’s Restaurant and Lounge

purchased Broilers indirectly from one or more Defendants in South Dakota for use in commercial

food preparation, and not for resale in unaltered form, and suffered antitrust injury as a result.

       21.     Plaintiff Fargo Stopping Center, LLC is a North Dakota limited liability corporation

located in Fargo, North Dakota. During the Class Period, Fargo Stopping Center, LLC purchased

Broilers indirectly from one or more of the Defendants in North Dakota for use in commercial

food preparation, and not for resale in unaltered form, and suffered antitrust injury as a result.

       22.     Plaintiff Wildwood Tavern LLC is an Illinois limited liability company located in

Niles, Illinois. During the Class Period, Plaintiff Wildwood Tavern LLC purchased Broilers

indirectly from one or more Defendants in Illinois for use in commercial food preparation, and not

for resale in unaltered form, and suffered antitrust injury as a result.

       23.     Plaintiff Bodega Brew Pub, Inc. is a Wisconsin corporation located in LaCrosse,

Wisconsin. During the Class Period, Plaintiff Bodega Brew Pub, Inc. purchased Broilers indirectly

from one or more Defendants in Wisconsin for use in commercial food preparation, and not for

resale in unaltered form, and suffered antitrust injury as a result.

       24.     Plaintiff Sullott Corporation is a New York corporation located in Ocean Beach,

New York. During the Class Period, Sullott Corporation purchased Broilers indirectly from one




                                                   8
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 14 of 219 PageID #:264613




or more of the Defendants in New York, for use in commercial food preparation, and not for resale

in unaltered form, and suffered antitrust injury as a result.

       25.     Plaintiff Chicken Joe’s, LLC is Connecticut domestic Limited Liability Company

doing business in New York. During the Class Period, Chicken Joe’s, LLC purchased Broilers

indirectly from one or more of the Defendants in New York, for use in commercial food

preparation, and not for resale in unaltered form, and suffered antitrust injury as a result.

       26.     Plaintiff Eat This, Inc. is a California corporation located in Los Angeles,

California. During the Class Period, Eat This, Inc. purchased Broilers indirectly from one or more

Defendants in California, for use in commercial food preparation, and not for resale in unaltered

form, and suffered antitrust injury as a result.

       27.     Plaintiff Alpine Special Treatment Center, Inc. is a California corporation located

in Alpine, California. During the Class Period, Alpine Special Treatment Center, Inc. purchased

Broilers indirectly from one or more Defendants in California, for use in commercial food

preparation, and not for resale in unaltered form, and suffered antitrust injury as a result.

       28.     Plaintiff Tennis Bums, LLC, dba Alabama Joe’s, is a Florida corporation located in

Lake Worth, Florida. During the Class Period, Tennis Bums, LLC purchased Broilers indirectly

from one or more Defendants in Florida, for use in commercial food preparation, and not for resale

in unaltered form, and suffered antitrust injury as a result.

       29.     Plaintiff Alabama Joe’s 2, Inc., dba Alabama Joe’s, is a Florida corporation located

in Boyton, Florida. During the Class Period, Alabama Joe’s 2, Inc. purchased Broilers indirectly

from one or more Defendants in Florida, for use in commercial food preparation, and not for resale

in unaltered form, and suffered antitrust injury as a result.




                                                   9
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 15 of 219 PageID #:264614




        30.     Plaintiff Tani Sushi Bistro, LLC is a Missouri Limited Liability Company. During

the Class Period, Tani Sushi Bistro, LLC purchased Broilers indirectly from one or more

Defendants in the State of Missouri, for use in commercial food preparation, and not for resale in

unaltered form, and suffered antitrust injury as a result.

        31.     Plaintiff France 44 Foods, Inc. is a corporation located in Minneapolis,

Minnesota. During the Class Period, France 44 Foods, Inc. purchased Broilers indirectly from one

or more of the Defendants in Minnesota, for use in commercial food preparation, and not for resale

in unaltered form, and suffered antitrust injury as a result.

        32.     Plaintiff Alliance Healthcare System, Inc. is a Delaware Corporation doing

business in Holly Springs, Mississippi. During the Class Period, Alliance Healthcare System, Inc.

purchased Broilers indirectly from one or more of the Defendants in Mississippi, for use in

commercial food preparation, and not for resale in unaltered form, and suffered antitrust injury as

a result.

        33.     Plaintiff Little Figs, Inc., dba Figaretti's Restaurant is a West Virginia Corporation

located in Wheeling, West, Virginia. During the Class Period, Little Figs, Inc., dba Figaretti's

Restaurant purchased Broilers indirectly from one or more of the Defendants in West Virginia, for

use in commercial food preparation, and not for resale in unaltered form, and suffered antitrust

injury as a result.

        34.     Plaintiff Da Big Blue Enterprises Corp. dba Blue Tropix Bar & Grill & Da Big

Kahuna Waikiki is a Hawaii Corporation located in Honolulu, Hawaii and Aiea, Hawaii. During

the Class Period, Da Big Blue Enterprises Corp. dba Blue Tropix Bar & Grill & Da Big Kahuna

Waikiki purchased Broilers indirectly from one or more of the Defendants in Hawaii, for use in




                                                  10
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 16 of 219 PageID #:264615




commercial food preparation, and not for resale in unaltered form, and suffered antitrust injury as

a result.

        35.    Plaintiff Floersch IGA, Inc. dba Ray’s Apple Market is a Kansas corporation

located in Kansas and Nebraska. During the Class Period Floersch IGA, Inc. dba Ray’s Apple

Market purchased Broilers indirectly from one or more of the Defendants in Kansas and Nebraska,

for use in commercial food preparation, and suffered antitrust injury as a result. Floersch IGA

operates Ray’s Chester’s Chicken and Ray’s Hickory Pit in its stores and brings its claims only for

purchases made for use in those operations.

        36.    Plaintiff Avanti’s of Phoenix, Inc. is an Arizona corporation located in Phoenix,

Arizona. During the Class Period, Avanti’s of Phoenix, Inc. purchased Broilers indirectly from

one or more of the Defendants in Arizona, for use in commercial food preparation, and not for

resale in unaltered form, and suffered antitrust injury as a result.

        37.    Plaintiff Midtown Bar and Grill LLC is a South Carolina Limited Liability

Corporation located in Charleston, SC. During the Class Period, Plaintiff Midtown Bar and Grill

LLC purchased Broilers indirectly from one or more Defendants in South Carolina for use in

commercial food preparation, and not for resale in unaltered form, and suffered antitrust injury as

a result.

        38.    Plaintiff Mookie’s Southern Cuisine LLC is a North Carolina Limited Liability

Corporation located in Fayetteville, NC. During the Class Period, Plaintiff Mookie’s Southern

Cuisine LLC purchased Broilers indirectly from one or more Defendants in North Carolina for use

in commercial food preparation, and not for resale in unaltered form, and suffered antitrust injury

as a result.




                                                  11
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 17 of 219 PageID #:264616




        39.     Plaintiff Eowyn, LLC dba Cabana is a Tennessee Limited Liability Corporation

located in Nashville, TN. During the Class Period, Plaintiff Eowyn, LLC dba Cabana purchased

Broilers indirectly from one or more Defendants in Tennessee for use in commercial food

preparation, and not for resale in unaltered form, and suffered antitrust injury as a result.

        40.     Plaintiff Peppers Grill & Bar, Inc. is a New Mexico corporation located in Roswell,

NM. During the Class Period, Plaintiff Peppers Grill & Bar, Inc. purchased Broilers indirectly

from one or more Defendants in New Mexico for use in commercial food preparation, and not for

resale in unaltered form, and suffered antitrust injury as a result.

        41.     Plaintiff Daliano’s, Inc. dba Daliono’s is a Michigan corporation located in

Marysville, MI. During the Class Period, Plaintiff Daliano’s, Inc. dba Daliono’s purchased Broilers

indirectly from one or more Defendants in Michigan for use in commercial food preparation, and

not for resale in unaltered form, and suffered antitrust injury as a result.

        42.     Plaintiff Sumner Country Restaurant & Creamery LLC dba Kelley's Row

Restaurant & Pub is a New Hampshire Limited Liability Company located in Somersworth, NH.

During the Class Period, Plaintiff Sumner Country Restaurant & Creamery LLC dba Kelley's Row

Restaurant & Pub purchased Broilers indirectly from one or more Defendants in New Hampshire

for use in commercial food preparation, and not for resale in unaltered form, and suffered antitrust

injury as a result.

        43.     Plaintiff Bashara & Company, LC dba J. Morgan’s Steakhouse is a Vermont

Limited Liability Company located in Montpelier, VT. During the Class Period, Plaintiff Bashara

& Company, LC dba J. Morgan’s Steakhouse purchased Broilers indirectly from one or more

Defendants in Vermont for use in commercial food preparation, and not for resale in unaltered

form, and suffered antitrust injury as a result.




                                                   12
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 18 of 219 PageID #:264617




        44.     Plaintiff Tic-Tac-O is a sole proprietorship located in Portland, ME. During the

Class Period, Plaintiff Tic-Tac-O purchased Broilers indirectly from one or more Defendants in

Maine for use in commercial food preparation, and not for resale in unaltered form, and suffered

antitrust injury as a result.

        45.     Plaintiff Brix Tavern, LLC is an Oregon Limited Liability Corporation located in

Portland, OR. During the Class Period, Plaintiff Brix Tavern, LLC purchased Broilers indirectly

from one or more Defendants in Oregon for use in commercial food preparation, and not for resale

in unaltered form, and suffered antitrust injury as a result.

        46.     Plaintiff Pancho’s Taqueria, Inc. dba Pancho’s Taqueria is a Massachusetts

corporation located in Dedham, MA. During the Class Period, Plaintiff Pancho’s Taqueria, Inc.

dba Pancho’s Taqueria purchased Broilers indirectly from one or more Defendants in

Massachusetts for use in commercial food preparation, and not for resale in unaltered form, and

suffered antitrust injury as a result.

        47.     Plaintiff Legacy 5, LLC dba Mr. Jim's Pizza is a Nevada Limited Liability

Company located in Las Vegas, NV. During the Class Period, Plaintiff Legacy 5, LLC dba Mr.

Jim's Pizza purchased Broilers indirectly from one or more Defendants in Nevada for use in

commercial food preparation, and not for resale in unaltered form, and suffered antitrust injury as

a result.

        48.     Plaintiff Roost Fried Chicken LLC is a Montana Limited Liability Company

located in Bozeman, MT. During the Class Period, Plaintiff Roost Fried Chicken LLC purchased

Broilers indirectly from one or more Defendants in Montana for use in commercial food

preparation, and not for resale in unaltered form, and suffered antitrust injury as a result.




                                                  13
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 19 of 219 PageID #:264618




        49.     Plaintiff Oregano Italian, LLC dba Oregano Italian Kitchen is a Utah Limited

Liability Corporation located in Provo, UT. During the Class Period, Plaintiff Oregano Italian,

LLC dba Oregano Italian Kitchen purchased Broilers indirectly from one or more Defendants in

Utah for use in commercial food preparation, and not for resale in unaltered form, and suffered

antitrust injury as a result.

        50.     Plaintiff Bordenaro’s Pizza, Inc. dba Bordenaro’s Pizza is an Iowa corporation

located in Des Moines, Iowa. During the Class Period, Plaintiff Bordenaro’s Pizza, Inc. dba

Bordenaro’s Pizza purchased Broilers indirectly from one or more Defendants in Iowa for use in

commercial food preparation, and not for resale in unaltered form, and suffered antitrust injury as

a result.

        51.     Plaintiff Telavi Hospitality, Inc. dba Levante’s is a corporation in the District of

Columbia. During the Class Period, Plaintiff Telavi Hospitality, Inc. dba Levante’s purchased

Broilers indirectly from one or more Defendants in the District of Columbia for use in commercial

food preparation, and not for resale in unaltered form, and suffered antitrust injury as a result.

        52.     Plaintiff FB Mall, LLC dba Fat Belly’s is a Rhode Island Limited Liability

Company located in Warwick, Rhode Island. During the Class Period, Plaintiff FB Mall, LLC dba

Fat Belly’s purchased Broilers indirectly from one or more Defendants in Rhode Island for use in

commercial food preparation, and not for resale in unaltered form, and suffered antitrust injury as

a result.

        B. Defendants

                  1.   Koch Foods Defendants

        53.     Koch Foods, Inc. is a privately held Delaware corporation with its corporate

headquarters in Park Ridge, Illinois. It has its sales office in Flowood, Mississippi and its export




                                                 14
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 20 of 219 PageID #:264619




office in Chattanooga, Tennessee. During the Class Period, Koch Foods, Inc. sold Broilers in

interstate commerce, directly or through its wholly-owned or controlled affiliates, to purchasers in

the United States.

       54.     JCG Foods of Alabama, LLC is an Alabama corporation with its headquarters in

Park Ridge, Illinois, and is a wholly-owned subsidiary of Koch Foods, Inc. During the Class

Period, JCG Foods of Alabama, LLC sold Broilers in interstate commerce, directly or through its

wholly-owned or controlled affiliates, to purchasers in the United States.

       55.     JCG Foods of Georgia, LLC is a Georgia corporation with its headquarters in Park

Ridge, Illinois, and is a wholly-owned subsidiary of Koch Foods, Inc. During the Class Period,

JCG Foods of Georgia, LLC sold Broilers in interstate commerce, directly or through its wholly-

owned or controlled affiliates, to purchasers in the United States.

       56.     Koch Meat Co., Inc. is an Illinois corporation with its headquarters in Chicago,

Illinois, and is a wholly-owned subsidiary of Koch Foods, Inc. During the Class Period, Koch

Meat Co., Inc. sold Broilers in interstate commerce, directly or through its wholly-owned or

controlled affiliates, to purchasers in the United States.

       57.     Defendants Koch Foods, Inc., JCG Foods of Alabama, LLC, JCG Foods of

Georgia, LLC, and Koch Meat Co, Inc. are collectively referred to as “Koch Foods.”

                 2.   Tyson Defendants

       58.     Tyson Foods, Inc. is a publicly traded Delaware corporation headquartered in

Springdale, Arkansas. During the Class Period, Tyson Foods, Inc. and/or its predecessors, wholly-

owned or controlled subsidiaries, or affiliates sold Broilers in interstate commerce, directly or

through its wholly-owned or controlled affiliates, to purchasers in the United States.




                                                  15
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 21 of 219 PageID #:264620




          59.   Tyson Chicken, Inc. is a Delaware corporation headquartered in Springdale,

Arkansas and is a wholly-owned subsidiary of Tyson Foods, Inc. During the Class Period, Tyson

Chicken, Inc. sold Broilers in interstate commerce, directly or through its wholly-owned or

controlled affiliates, to purchasers in the United States.

          60.   Tyson Breeders, Inc. is a Delaware corporation headquartered in Springdale,

Arkansas and is a wholly-owned subsidiary of Tyson Foods, Inc. During the Class Period, Tyson

Breeders, Inc. sold Broilers in interstate commerce, directly or through its wholly-owned or

controlled affiliates, to purchasers in the United States.

          61.   Tyson Poultry, Inc. is a Delaware corporation headquartered in Springdale,

Arkansas and is a wholly-owned subsidiary of Tyson Poultry, Inc. During the Class Period, Tyson

Poultry, Inc. sold Broilers in interstate commerce, directly or through its wholly-owned or

controlled affiliates, to purchasers in the United States.

          62.   Defendants Tyson Foods, Inc., Tyson Chicken, Inc., Tyson Breeders, Inc., and

Tyson Poultry, Inc. are collectively referred to as “Tyson.”

                  3.   Pilgrim’s Pride Corporation

          63.   Pilgrim’s Pride Corporation is a Delaware corporation headquartered in Greeley,

Colorado (hereinafter “Pilgrim’s”). JBS USA Holdings, Inc. holds a 75.3% controlling interest in

Pilgrim’s. JBS USA Holdings and Pilgrim’s are subsidiaries of JBS SA, a Brazilian corporation

headquartered in Sao Paulo, Brazil. During the Class Period, Pilgrim’s sold Broilers in interstate

commerce, directly or through its wholly-owned or controlled affiliates, to purchasers in the United

States.

                A. Around December 1, 2008, Pilgrim’s filed a voluntary Chapter 11 petition in
                   the United States Bankruptcy Court for the Northern District of Texas.
                   Effective December 28, 2009, Pilgrim’s was discharged from bankruptcy under
                   a plan of reorganization that paid all creditors in full largely due to rising Broiler



                                                   16
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 22 of 219 PageID #:264621




                   prices leading to increased profits at Pilgrim’s. Pilgrim’s participated in the
                   conspiracy alleged herein throughout the Class Period through the actions of
                   many of Pilgrim’s most senior executives, including former CEO Dr. Don
                   Jackson and current President & CEO Bill Lovette, and others with
                   responsibility for Broilers.

               B. After its discharge from bankruptcy, Pilgrim’s reaffirmed its participation in the
                  conspiracy, in part by calls-to-arms and pledges by and between Defendants
                  that were followed by actions that resulted in further idling of production
                  capacity, reduced production, and price increases. Other specific post-discharge
                  actions taken by Pilgrim’s in furtherance of the conspiracy are alleged (see
                  below) and are consistent with the actions taken by all of the Defendants and
                  Pilgrim’s throughout the Class Period.

               C. Regardless of whether Pilgrim’s participated in the conspiracy throughout the
                  Class Period or joined or reaffirmed membership in the conspiracy immediately
                  after its discharge from bankruptcy, this Complaint seeks to recover damages
                  from Pilgrim’s only for Pilgrim’s post-discharge conduct, and in no way seeks
                  to violate any Orders of the above-referenced Bankruptcy Court. However, by
                  operation of law, the damages arising from Pilgrim’s post-discharge conduct
                  include damages incurred by Plaintiffs and the Classes throughout the Class
                  Period. This Complaint also seeks to recover damages from the other
                  Defendants for Pilgrim’s pre-discharge conspiratorial conduct. Therefore,
                  Plaintiffs plead only a single Class Period as to all Defendants, but damages as
                  to Pilgrim’s are governed by the principles of joint and several liability as noted
                  above.

                 4.   Perdue Defendants

       64.     Perdue Farms, Inc. is a privately held Maryland corporation headquartered in

Salisbury, Maryland. During the Class Period, Perdue Farms, Inc. and/or its predecessors, wholly-

owned or controlled subsidiaries, or affiliates sold Broilers in interstate commerce, directly or

through its wholly-owned or controlled affiliates, to purchasers in the United States.

       65.     Perdue Foods LLC is a privately held Maryland limited liability company

headquartered in Salisbury, Maryland. Perdue Foods LLC is a subsidiary of Perdue Farms, Inc.

During the Class Period, Perdue Foods, LLC and/or its predecessors, wholly-owned or controlled




                                                17
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 23 of 219 PageID #:264622




subsidiaries, or affiliates sold Broilers in interstate commerce, directly or through its wholly-

owned or controlled affiliates, to purchasers in the United States.

       66.     Defendants Perdue Farms, Inc. and Perdue Foods LLC are collectively referred to

as “Perdue.”

                 5.   Sanderson Farms Defendants

       67.     Sanderson Farms, Inc. is a publicly held Mississippi corporation headquartered in

Laurel, Mississippi. During the Class Period, Sanderson Farms, Inc. and/or its predecessors,

wholly-owned or controlled subsidiaries, or affiliates sold Broilers in interstate commerce, directly

or through its wholly-owned or controlled affiliates, to purchasers in the United States.

       68.     Sanderson Farms, Inc. (Foods Division) is a Mississippi corporation located in

Laurel, Mississippi, and is a wholly-owned subsidiary of Sanderson Farms, Inc. During the Class

Period, Sanderson Farms, Inc. (Foods Division) sold Broilers in interstate commerce, directly or

through its wholly-owned or controlled affiliates, to purchasers in the United States.

       69.     Sanderson Farms, Inc. (Production Division) is a Mississippi corporation located

in Laurel, Mississippi, and is a wholly-owned subsidiary of Sanderson Farms, Inc. During the

Class Period, Sanderson Farms, Inc. (Production Division) sold or supplied for sale Broilers in

interstate commerce, directly or through its wholly-owned or controlled affiliates, to purchasers in

the United States.

       70.     Sanderson Farms, Inc. (Processing Division) is a Mississippi corporation located in

Laurel, Mississippi, and is a wholly-owned subsidiary of Sanderson Farms, Inc. During the Class

Period, Sanderson Farms, Inc. (Processing Division) sold Broilers in interstate commerce, directly

or through its wholly-owned or controlled affiliates, to purchasers in the United States.




                                                 18
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 24 of 219 PageID #:264623




          71.   Defendants Sanderson Farms, Inc., Sanderson Farms, Inc. (Foods Division),

Sanderson Farms, Inc. (Production Division), and Sanderson Farms, Inc. (Processing Division) are

collectively referred to as “Sanderson Farms.”

                 6.   Wayne Farms, LLC

          72.   Wayne Farms, LLC is a Delaware corporation headquartered in Oakwood, Georgia.

It is an operating affiliate of its parent company, Continental Grain Company, a privately held

company in Arlon, Belgium. During the Class Period, Wayne Farms, LLC and/or its predecessors,

wholly-owned or controlled subsidiaries, or affiliates sold Broilers in interstate commerce, directly

or through its wholly-owned or controlled affiliates, to purchasers in the United States.

                 7.   Mountaire Farms Defendants

          73.   Mountaire Farms, Inc. is a privately held Delaware corporation with its

headquarters in Millsboro, Delaware. During the Class Period, Mountaire Farms, Inc. and/or its

predecessors, wholly-owned or controlled subsidiaries, or affiliates sold Broilers in interstate

commerce, directly or through its wholly-owned or controlled affiliates, to purchasers in the United

States.

          74.   Mountaire Farms, LLC is a privately held Arkansas corporation located in Little

Rock, Arkansas, and is a wholly-owned subsidiary of Mountaire Farms, Inc. During the Class

Period, Mountaire Farms, LLC and/or its predecessors, wholly-owned or controlled subsidiaries,

or affiliates sold Broilers in interstate commerce, directly or through its wholly-owned or

controlled affiliates, to purchasers in the United States.

          75.   Mountaire Farms of Delaware, Inc. is a privately held Delaware corporation located

in Millsboro, Delaware, and is a wholly-owned subsidiary of Mountaire Farms, Inc. During the

Class Period, Mountaire Farms of Delaware, Inc. and/or its predecessors, wholly-owned or


                                                  19
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 25 of 219 PageID #:264624




controlled subsidiaries, or affiliates sold Broilers in interstate commerce, directly or through its

wholly-owned or controlled affiliates, to purchasers in the United States.

       76.     Defendants Mountaire Farms, Inc., Mountaire Farms, LLC, and Mountaire Farms

of Delaware, Inc. are collectively referred to as “Mountaire.”

                 8.   Peco Foods

       77.     Peco Foods, Inc. is a privately held Alabama corporation headquartered in

Tuscaloosa, Alabama. During the Class Period, Peco Foods, Inc. and/or its predecessors, wholly-

owned or controlled subsidiaries, or affiliates sold Broilers in interstate commerce, directly or

through its wholly-owned or controlled affiliates, to purchasers in the United States.

                 9.   Foster Farms

       78.     Foster Farms, LLC is a privately held California corporation headquartered in

Modesto, California. During the Class Period, Foster Farms, LLC and/or its predecessors, wholly-

owned or controlled subsidiaries, or affiliates sold Broilers in interstate commerce, directly or

through its wholly-owned or controlled affiliates, to purchasers in the United States.

       79.     Foster Poultry Farms is a privately-held California corporation headquartered in

Livingston, California. Foster Poultry Farms is a related entity of Foster Farms, LLC. During the

Class Period, Foster Poultry Farms (and/or its predecessors, wholly-owned or controlled

subsidiaries, or affiliates) was engaged in the processing, distribution, sale, pricing, and/or

marketing of Broilers, directly or through wholly-owned or controlled affiliates, to purchasers in

the United States.

       80.     Defendant Foster Farms, LLC and Foster Poultry Farms are collectively referred to

as “Foster Farms”.




                                                20
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 26 of 219 PageID #:264625




                 10. House of Raeford Farms

       81.     House of Raeford Farms, Inc. is a privately held North Carolina corporation

headquartered in Rose Hill, North Carolina. During the Class Period, House of Raeford operated

in part through a division referred to as “Columbia Farms,” which is a group of Broiler facilities

and operations originally named Columbia Farms, Inc. and Columbia Farms of Georgia, Inc. when

purchased by House of Raeford in 1998. During the Class Period, House of Raeford Farms, Inc.

and/or its predecessors, wholly-owned or controlled subsidiaries, or affiliates sold Broilers in

interstate commerce, directly or through its wholly-owned or controlled affiliates, to purchasers in

the United States.

                 11. Simmons Foods

       82.     Simmons Foods, Inc. is a privately held Arkansas corporation headquartered in

Siloam Springs, Arkansas. During the Class Period, Simmons Foods, Inc. and/or its predecessors,

wholly-owned or controlled subsidiaries, or affiliates sold Broilers in interstate commerce, directly

or through its wholly-owned or controlled affiliates, to purchasers in the United States.

       83.     Simmons Prepared Foods, Inc. is a privately-held Arkansas corporation

headquartered in Siloam Springs, Arkansas. Simmons Prepared Foods, Inc. is a wholly-owned

subsidiary of Simmons Foods, Inc. During the Class Period, Simmons Foods, Inc. exclusively sold

the chicken it produced to Simmons Prepared Foods, Inc., which in turn sold the chicken in various

forms to its customers. Simmons Prepared Foods, Inc. (and/or its predecessors, wholly-owned or

controlled subsidiaries, or affiliates) was engaged in the processing, distribution, sale, pricing,

and/or marketing of Broilers, directly or through wholly-owned or controlled affiliates, to

purchasers in the United States.




                                                 21
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 27 of 219 PageID #:264626




       84.     Defendants Simmons Foods, Inc. and Simmons Prepared Foods, Inc. are

collectively referred to as “Simmons” or “Simmons Foods”.

                 12. Fieldale Farms

       85.     Fieldale Farms Corporation is a privately held Georgia corporation headquartered

in Baldwin, Georgia. During the Class Period, Fieldale Farms Corporation and/or its predecessors,

wholly-owned or controlled subsidiaries, or affiliates sold Broilers in interstate commerce, directly

or through its wholly-owned or controlled affiliates, to purchasers in the United States.

                 13. George’s Defendants

       86.     George’s, Inc. is a privately held Arkansas corporation headquartered in

Springdale, Arkansas. During the Class Period, George’s, Inc. and/or its predecessors, wholly-

owned or controlled subsidiaries, or affiliates sold Broilers in interstate commerce, directly or

through its wholly-owned or controlled affiliates, to purchasers in the United States.

       87.     George’s Farms, Inc. is a privately held Arkansas corporation headquartered in

Springdale, Arkansas, and is a wholly-owned subsidiary of George’s Inc. During the Class Period,

George’s Farms, Inc. and/or its predecessors, wholly-owned or controlled subsidiaries, or affiliates

sold and/or supplied Broilers in interstate commerce, directly or through its wholly-owned or

controlled affiliates, to purchasers in the United States.

       88.     Defendants George’s, Inc. and George’s Farms, Inc. are collectively referred to as

“George’s.”

                 14. O.K. Foods Defendants

       89.     Defendant O.K. Foods, Inc. is an Arkansas corporation headquartered in Fort

Smith, Arkansas. O.K. Foods, Inc. is a subsidiary of Industrias Bachoco S.A., a Brazilian



                                                  22
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 28 of 219 PageID #:264627




corporation headquartered in Sao Paulo, Brazil. During the Class Period, O.K. Foods, Inc. and/or

its predecessors, wholly-owned or controlled subsidiaries, or affiliates sold Broilers in interstate

commerce, directly or through its wholly-owned or controlled affiliates, to purchasers in the United

States.

          90.   O.K. Farms, Inc. is an Arkansas corporation headquartered in Fort Smith, Arkansas,

and is a wholly-owned subsidiary of O.K. Foods, Inc. During the Class Period, O.K. Farms, Inc.

and/or its predecessors, wholly-owned or controlled subsidiaries, or affiliates sold Broilers in

interstate commerce, directly or through its wholly-owned or controlled affiliates, to purchasers in

the United States.

          91.   O.K. Industries, Inc. is an Arkansas corporation headquartered in Fort Smith,

Arkansas, and is a wholly-owned subsidiary of O.K. Foods, Inc. During the Class Period, O.K.

Industries, Inc. and/or its predecessors, wholly-owned or controlled subsidiaries, or affiliates sold

Broilers in interstate commerce, directly or through its wholly-owned or controlled affiliates, to

purchasers in the United States.

          92.   Defendants O.K. Foods, Inc., O.K. Farms, Inc., and O.K. Industries, Inc. are

collectively referred to as “O.K. Foods.”

                 15. Claxton Poultry Defendants

          93.   Claxton Poultry Farms, Inc. is a Georgia corporation located in Claxton, Georgia.

During the Class Period, Claxton Poultry Farms, Inc. and/or its predecessors, wholly-owned or

controlled subsidiaries, or affiliates sold Broilers in interstate commerce, directly or through its

wholly-owned or controlled affiliates, to purchasers in the United States.

          94.   Norman W. Fries, Inc., d/b/a Claxton Poultry Farms, Inc. is a Georgia corporation

located in Claxton, Georgia.       During the Class Period, Norman W. Fries, Inc. and/or its



                                                 23
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 29 of 219 PageID #:264628




predecessors, wholly-owned or controlled subsidiaries, or affiliates sold Broilers in interstate

commerce, directly or through its wholly-owned or controlled affiliates, to purchasers in the United

States.

          95.   Defendants Claxton Poultry Farms, Inc. and Norman W. Fries, Inc. are collectively

referred to as “Claxton Poultry.”

                 16. Harrison Poultry Defendants

          96.   Harrison Poultry, Inc. is a Georgia corporation located in Bethlehem, Georgia.

During the Class Period, Harrison Poultry, Inc. and/or its predecessors, wholly-owned or

controlled subsidiaries, or affiliates sold Broilers in interstate commerce, directly or through its

wholly-owned or controlled affiliates, to purchasers in the United States.

                 17. Mar-Jac Poultry Defendants

          97.   Mar-Jac Poultry, Inc. is a Delaware corporation located in Gainesville, Georgia.

During the Class Period, Mar-Jac Poultry, Inc. and/or its predecessors, wholly-owned or controlled

subsidiaries, or affiliates sold Broilers in interstate commerce, directly or through its wholly-

owned or controlled affiliates, to purchasers in the United States.

          98.   Mar-Jac Poultry MS, LLC is a Mississippi limited liability corporation located in

Gainesville, Georgia. During the Class Period, Mar-Jac Poultry MS, LLC and/or its predecessors,

wholly-owned or controlled subsidiaries, or affiliates sold Broilers in interstate commerce, directly

or through its wholly-owned or controlled affiliates, to purchasers in the United States.

          99.   Mar-Jac Poultry AL, LLC is an Alabama limited liability corporation located in

Gainesville, Georgia. During the Class Period, Mar-Jac Poultry AL, LLC and/or its predecessors,

wholly-owned or controlled subsidiaries, or affiliates sold Broilers in interstate commerce, directly

or through its wholly-owned or controlled affiliates, to purchasers in the United States.


                                                 24
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 30 of 219 PageID #:264629




       100.    Mar-Jac AL/MS, Inc. is a Delaware corporation located in Gainesville, Georgia.

During the Class Period, Mar-Jac AL/MS, Inc. and/or its predecessors, wholly-owned or controlled

subsidiaries, or affiliates sold Broilers in interstate commerce, directly or through its wholly-

owned or controlled affiliates, to purchasers in the United States.

       101.    Mar-Jac Poultry, LLC is a Delaware corporation located in Gainesville, Georgia.

During the Class Period, Mar-Jac Poultry, LLC and/or its predecessors, wholly-owned or

controlled subsidiaries, or affiliates sold Broilers in interstate commerce, directly or through its

wholly-owned or controlled affiliates, to purchasers in the United States.

       102.    Mar-Jac Holdings, LLC is a Delaware corporation located in Gainesville, Georgia

and is the parent company of Mar-Jac Poultry, Inc., Mar Jac Poultry MS LLC, Mar-Jac AL, LLC,

Mar-Jac AL/MS, LLC, and Mar-Jac Poultry, LLC. During the Class Period, Mar-Jac Holdings,

LLC and/or its predecessors, wholly-owned or controlled subsidiaries, or affiliates sold Broilers

in interstate commerce, directly or through its wholly-owned or controlled affiliates, to purchasers

in the United States.

       103.    Defendants Mar-Jac Poultry, Inc., Mar-Jac Poultry MS, LLC, Mar-Jac Poultry AL,

LLC, Mar-Jac AL/MS, Inc., Mar-Jac Poultry, LLC and Mar-Jac Holdings, LLC are collectively

referred to as “Mar-Jac Poultry.”

                 18. Defendant Agri-Stats, Inc.

       104.    Agri Stats, Inc. is an Indiana corporation located in Fort Wayne, Indiana and is a

subsidiary of Eli Lilly & Co. Eli Lilly & Co. is an Indiana corporation located in Indianapolis,

Indiana.   Throughout the Class Period, Agri Stats facilitated the exchange of confidential,

proprietary, and competitively sensitive data among its Co-Defendants and their co-conspirators.




                                                 25
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 31 of 219 PageID #:264630




                 19. Amick Farms Defendants

          105.   Amick Farms, LLC is a privately held Delaware limited liability company with its

corporate headquarters in Batesburg-Leesville, South Carolina, and with facilities in South

Carolina, Maryland, and Delaware. Amick Farms, LLC is a wholly-owned subsidiary of OSI

Group, LLC, a privately held Delaware corporation with its corporate headquarters in Aurora,

Illinois. During the Class Period, Amick Farms, LLC and/or its predecessors, wholly-owned or

controlled subsidiaries, or affiliates sold Broilers in interstate commerce, directly or through its

wholly-owned or controlled affiliates, to purchasers in the United States.

          106.   The Amick Company, Inc. is a privately held South Carolina corporation with its

corporate headquarters in Batesburg-Leesville, South Carolina and is a wholly-owned subsidiary

of OSI Group, LLC. During the Class Period, The Amick Company, Inc. and/or its predecessors,

wholly-owned or controlled subsidiaries, or affiliates sold Broilers in interstate commerce, directly

or through its wholly-owned or controlled affiliates, to purchasers in the United States.

          107.   Amick-OSI Broilers, LLC is a privately held Delaware limited liability company

with its corporate headquarters in Batesburg-Leesville, South Carolina and is a wholly-owned

subsidiary of OSI Group, LLC. During the Class Period, Amick-OSI Broilers, LLC and/or its

predecessors, wholly-owned or controlled subsidiaries, or affiliates sold Broilers in interstate

commerce, directly or through its wholly-owned or controlled affiliates, to purchasers in the United

States.

          108.   Amick-OSI Processing, LLC is a privately held Delaware limited liability company

with its corporate headquarters in Batesburg-Leesville, South Carolina and is a wholly-owned

subsidiary of OSI Group, LLC. During the Class Period, Amick-OSI Broilers, LLC and/or its

predecessors, wholly-owned or controlled subsidiaries, or affiliates sold Broilers in interstate



                                                 26
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 32 of 219 PageID #:264631




commerce, directly or through its wholly-owned or controlled affiliates, to purchasers in the United

States.

          109.   Defendants Amick Farms, LLC, The Amick Company, Inc., Amick-OSI Broilers,

LLC, and Amick-OSI Processing, LLC are collectively referred to as “Amick.”

                 20. Case Foods Defendants

          110.   Case Foods, Inc. is a privately held Delaware corporation with its corporate

headquarters in Troutman, North Carolina. During the Class Period, Case Foods, Inc. and/or its

predecessors, wholly-owned or controlled subsidiaries, or affiliates sold Broilers in interstate

commerce, directly or through its wholly-owned or controlled affiliates, to purchasers in the United

States.

          111.   Case Farms, LLC is a privately held Delaware limited liability company with its

corporate headquarters in Troutman, North Carolina, and with facilities and operations in Ohio

and North Carolina. Case Farms, LLC is a wholly-owned subsidiary of Case Foods, Inc. During

the Class Period, Case Farms, LLC and/or its predecessors, wholly-owned or controlled

subsidiaries, or affiliates sold Broilers in interstate commerce, directly or through its wholly-

owned or controlled affiliates, to purchasers in the United States.

          112.   Case Farms Processing, Inc. is a privately held North Carolina corporation with its

corporate headquarters in Troutman, North Carolina, and with facilities and operations in North

Carolina. Case Farms Processing, Inc. is a wholly-owned subsidiary of Case Foods, Inc. During

the Class Period, Case Farms Processing, Inc. and/or its predecessors, wholly-owned or controlled

subsidiaries, or affiliates sold Broilers in interstate commerce, directly or through its wholly-

owned or controlled affiliates, to purchasers in the United States.




                                                 27
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 33 of 219 PageID #:264632




       113.     Defendants Case Foods, Inc., Case Farms, LLC, and Case Farms Processing, Inc.

are collectively referred to as “Case Foods.”

       114.     “Defendant” or “Defendants” as used herein, includes, in addition to those named

specifically above, all of the named Defendants’ predecessors, including Broilers companies that

merged with or were acquired by the named Defendants and each named Defendant’s wholly-

owned or controlled subsidiaries or affiliates that sold Broilers in interstate commerce, directly or

through its wholly-owned or controlled affiliates, to purchasers in the United States during the

Class Period.

       115.     To the extent that subsidiaries and divisions within each Defendant’s corporate

family sold or distributed Broilers to direct purchasers, these subsidiaries played a material role in

the conspiracy alleged in this Complaint because Defendants wished to ensure that the prices paid

for such Broilers would not undercut the artificially raised and inflated pricing that was the aim

and intended result of Defendants’ coordinated and collusive behavior as alleged herein. Thus, all

such entities within the corporate family were active, knowing participants in the conspiracy

alleged herein, and their conduct in selling, pricing, distributing and collecting monies from

Plaintiffs and the members of the Classes for Broilers was known to and approved by their

respective corporate parent named as a Defendant in this Complaint. For the avoidance of doubt,

several previously unnamed subsidiaries for Defendants are specifically identified as co-

conspirators below.

                          IV. AGENTS AND CO-CONSPIRATORS

                Producer Co-Conspirator Allen Harim

       116.     Harim USA, Ltd. is a privately held Delaware corporation with its corporate

headquarters in Seaford, Delaware. During the Class Period, Harim USA Ltd. and/or its


                                                 28
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 34 of 219 PageID #:264633




predecessors, wholly-owned or controlled subsidiaries, or affiliates sold Broilers in interstate

commerce, directly or through its wholly-owned or controlled affiliates, to purchasers in the United

States.

          117.   Allen Harim Foods, LLC is a privately held Delaware limited liability company

with its corporate headquarters in Seaford, Delaware, and with facilities and operations in

Delaware, Maryland and North Carolina. Allen Harim Foods, LLC is a wholly-owned subsidiary

of Harim USA Ltd. During the Class Period, Allen Harim Foods, LLC and/or its predecessors,

wholly-owned or controlled subsidiaries, or affiliates sold Broilers in interstate commerce, directly

or through its wholly-owned or controlled affiliates, to purchasers in the United States.

          118.   Allen Harim Farms, LLC is a privately held Delaware limited liability company

with its corporate headquarters in Seaford, Delaware, and with facilities and operations in

Delaware, Maryland and North Carolina. Allen Harim Farms, LLC is a wholly-owned subsidiary

of Harim USA Ltd. During the Class Period, Allen Harim Farms, LLC and/or its predecessors,

wholly-owned or controlled subsidiaries, or affiliates sold Broilers in interstate commerce, directly

or through its wholly-owned or controlled affiliates, to purchasers in the United States.

          119.   Producer Co-Conspirators Harim USA, Ltd., Allen Harim Foods, LLC, and Allen

Harim Farms, LLC are collectively referred to as “Allen Harim.”

          Producer Co-Conspirator Keystone Foods

          120.   Keystone Foods, Inc. is a subsidiary of Marfrig Alimentos, S.A., a Brazilian

company, with its corporate headquarters in Huntsville, Alabama. During the Class Period,

Keystone Foods, Inc. and/or its predecessors, wholly-owned or controlled subsidiaries, or affiliates

sold Broilers in interstate commerce, directly or through its wholly-owned or controlled affiliates,

to purchasers in the United States.




                                                 29
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 35 of 219 PageID #:264634




          121.   Keystone Foods Corporation is a subsidiary of Keystone Foods, Inc. and Marfrig

Alimentos, S.A., a Brazilian company. During the Class Period, Keystone Foods Corporation

and/or its predecessors, wholly-owned or controlled subsidiaries, or affiliates sold Broilers in

interstate commerce, directly or through its wholly-owned or controlled affiliates, to purchasers in

the United States.

          122.   Keystone Foods Equity Group is a subsidiary of Keystone Foods, Inc. and Marfrig

Alimentos, S.A., a Brazilian company. During the Class Period, Keystone Foods Equity Group

and/or its predecessors, wholly-owned or controlled subsidiaries, or affiliates sold Broilers in

interstate commerce, directly or through its wholly-owned or controlled affiliates, to purchasers in

the United States.

          123.   Keystone Foods LLC is a subsidiary of Keystone Foods, Inc. and Marfrig

Alimentos, S.A., a Brazilian company. During the Class Period, Keystone Foods LLC and/or its

predecessors, wholly-owned or controlled subsidiaries, or affiliates sold Broilers in interstate

commerce, directly or through its wholly-owned or controlled affiliates, to purchasers in the United

States.

          124.   Equity Group Kentucky Division LLC, formerly known as Cagle’s-Keystone

Foods, L.L.C., is a Delaware limited liability company with its headquarters in Franklin, Kentucky

and is a wholly-owned subsidiary of Grow-Out Holdings LLC. During the Class Period, Equity

Group Kentucky Division LLC sold Broilers in interstate commerce, directly or through its

wholly-owned or controlled affiliates, to purchasers in the United States.

          125.   Equity Group – Georgia Division LLC is a Delaware limited liability company with

its headquarters in Camilla, Georgia and is a wholly-owned subsidiary of Grow-Out Holdings




                                                30
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 36 of 219 PageID #:264635




LLC. During the Class Period, Equity Group – Georgia Division LLC sold Broilers in interstate

commerce, directly or through its wholly-owned or controlled

       126.    Producer Co-Conspirators Keystone Foods, Inc., Keystone Foods Corporation,

Keystone Foods Equity Group, Keystone Foods LLC, Equity Group Kentucky Division LLC, and

Equity Group – Georgia Division LLC are collectively referred to as “Keystone Foods.”

       127.    Among the Defendant families included in this complaint, various subsidiaries and

related entities actively participated in the conspiracy alleged herein and are therefore are co-

conspirators, including the following:

               A. Koch Foods

                           i. JCG Industries, Inc. is an Illinois corporation with its headquarters
                              in Chicago, Illinois, and is a wholly-owned subsidiary of Koch
                              Foods, Inc. During the Class Period, JCG Industries, Inc. sold
                              Broilers in interstate commerce, directly or through its wholly-
                              owned or controlled affiliates, to purchasers in the United States.

                          ii. JCG Properties L.L.C. is an Illinois limited liability company with
                              its headquarters in Chicago, Illinois, and is a wholly-owned
                              subsidiary of Koch Foods, Inc. During the Class Period, JCG
                              Properties L.L.C. sold Broilers in interstate commerce, directly or
                              through its wholly-owned or controlled affiliates, to purchasers in
                              the United States.

                         iii. JCG Land Holdings, LLC is an Illinois limited liability company
                              with its headquarters in Chicago, Illinois, and is a wholly-owned
                              subsidiary of Koch Foods, Inc. During the Class Period, JCG Land
                              Holdings, LLC sold Broilers in interstate commerce, directly or
                              through its wholly-owned or controlled affiliates, to purchasers in
                              the United States.

                         iv. JCG Foods LLC is a Delaware limited liability company with its
                             headquarters in Park Ridge, Illinois, and is a wholly-owned
                             subsidiary of Koch Foods, Inc. During the Class Period, JCG Foods
                             LLC sold Broilers in interstate commerce, directly or through its
                             wholly-owned or controlled affiliates, to purchasers in the United
                             States.

                          v. Koch Foods of Cumming LLC, formerly known as Greko, L.L.C. is
                             a Georgia limited liability company with its headquarters in


                                                31
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 37 of 219 PageID #:264636




                          Cumming, Georgia, and is a wholly-owned subsidiary of Koch
                          Foods, Inc. During the Class Period, Koch Foods of Cumming LLC
                          sold Broilers in interstate commerce, directly or through its wholly-
                          owned or controlled affiliates, to purchasers in the United States.

                      vi. Koch Foods of Gainesville LLC, formerly known as Gress Foods
                          LLC is a Georgia limited liability company with its headquarters in
                          Gainesville, Georgia, and is a wholly-owned subsidiary of Koch
                          Foods, Inc. During the Class Period, Koch Foods of Gainesville
                          LLC sold Broilers in interstate commerce, directly or through its
                          wholly-owned or controlled affiliates, to purchasers in the United
                          States.

                     vii. JCG Farms of Georgia LLC is a Georgia limited liability company
                          with its headquarters in Park Ridge, Illinois, and is a wholly-owned
                          subsidiary of Koch Foods, Inc. During the Class Period, JCG Farms
                          of Georgia LLC sold Broilers in interstate commerce, directly or
                          through its wholly-owned or controlled affiliates, to purchasers in
                          the United States.

                    viii. Koch Foods of Mississippi LLC is a Mississippi limited liability
                          company with its headquarters in Morton, Mississippi, and is a
                          wholly-owned subsidiary of Koch Foods, Inc. During the Class
                          Period, Koch Foods of Mississippi LLC sold Broilers in interstate
                          commerce, directly or through its wholly-owned or controlled
                          affiliates, to purchasers in the United States.

                      ix. Koch Farms of Mississippi LLC is a Mississippi limited liability
                          company with its headquarters in Morton, Mississippi, and is a
                          wholly-owned subsidiary of Koch Foods, Inc. During the Class
                          Period, Koch Farms of Mississippi LLC sold Broilers in interstate
                          commerce, directly or through its wholly-owned or controlled
                          affiliates, to purchasers in the United States.

                      x. Koch Freezers LLC is a Mississippi limited liability company with
                         its headquarters in Morton, Mississippi, and is a wholly-owned
                         subsidiary of Koch Foods, Inc. During the Class Period, Koch
                         Freezers LLC sold Broilers in interstate commerce, directly or
                         through its wholly-owned or controlled affiliates, to purchasers in
                         the United States.

                      xi. Koch Foods of Alabama LLC is an Alabama limited liability
                          company with its headquarters in Montgomery, Alabama, and is a
                          wholly-owned subsidiary of Koch Foods, Inc. During the Class
                          Period, Koch Foods of Alabama LLC sold Broilers in interstate
                          commerce, directly or through its wholly-owned or controlled
                          affiliates, to purchasers in the United States.


                                           32
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 38 of 219 PageID #:264637




                     xii. Koch Foods of Ashland LLC is an Alabama limited liability
                          company with its headquarters in Montgomery, Alabama, and is a
                          wholly-owned subsidiary of Koch Foods, Inc. During the Class
                          Period, Koch Foods of Ashland LLC sold Broilers in interstate
                          commerce, directly or through its wholly-owned or controlled
                          affiliates, to purchasers in the United States.

                    xiii. Koch Foods of Gadsden LLC is an Alabama limited liability
                          company with its headquarters in Montgomery, Alabama, and is a
                          wholly-owned subsidiary of Koch Foods, Inc. During the Class
                          Period, Koch Foods of Gadsden LLC sold Broilers in interstate
                          commerce, directly or through its wholly-owned or controlled
                          affiliates, to purchasers in the United States.

                     xiv. Koch Foods of Cincinnati LLC, f/k/a Preferred Foods, LLC is an
                          Ohio limited liability company with its headquarters in Fairfield,
                          Ohio, and is a wholly-owned subsidiary of Koch Foods, Inc. During
                          the Class Period, Koch Foods of Cincinnati LLC sold Broilers in
                          interstate commerce, directly or through its wholly-owned or
                          controlled affiliates, to purchasers in the United States.

                     xv. Koch Farms of Alabama LLC is an Alabama limited liability
                         company with its headquarters in Montgomery, Alabama, and is a
                         wholly-owned subsidiary of Koch Foods, Inc. During the Class
                         Period, Koch Farms of Alabama LLC sold Broilers in interstate
                         commerce, directly or through its wholly-owned or controlled
                         affiliates, to purchasers in the United States.

                     xvi. Koch Farms of Ashland LLC is an Alabama limited liability
                          company with its headquarters in Montgomery, Alabama, and is a
                          wholly-owned subsidiary of Koch Foods, Inc. During the Class
                          Period, Koch Farms of Ashland LLC sold Broilers in interstate
                          commerce, directly or through its wholly-owned or controlled
                          affiliates, to purchasers in the United States.

                    xvii. Koch Farms of Gadsden LLC is an Alabama limited liability
                          company with its headquarters in Montgomery, Alabama, and is a
                          wholly-owned subsidiary of Koch Foods, Inc. During the Class
                          Period, Koch Farms of Gadsden LLC sold Broilers in interstate
                          commerce, directly or through its wholly-owned or controlled
                          affiliates, to purchasers in the United States.

                   xviii. JCG Farms of Alabama LLC is an Alabama limited liability
                          company with its headquarters in Park Ridge, Illinois, and is a
                          wholly-owned subsidiary of Koch Foods, Inc. During the Class
                          Period, JCG Farms of Alabama LLC sold Broilers in interstate




                                           33
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 39 of 219 PageID #:264638




                          commerce, directly or through its wholly-owned or controlled
                          affiliates, to purchasers in the United States.

                     xix. Koch Foods LLC is a Tennessee limited liability company with its
                          headquarters in Chattanooga, Tennessee, and is a wholly-owned
                          subsidiary of Koch Foods, Inc. During the Class Period, Koch
                          Foods LLC sold Broilers in interstate commerce, directly or through
                          its wholly-owned or controlled affiliates, to purchasers in the United
                          States.

                     xx. Koch Foods of Chattanooga LLC is a Tennessee limited liability
                         company with its headquarters in Chattanooga, Tennessee, and is a
                         wholly-owned subsidiary of Koch Foods, Inc. During the Class
                         Period, Koch Foods of Chattanooga LLC sold Broilers in interstate
                         commerce, directly or through its wholly-owned or controlled
                         affiliates, to purchasers in the United States.

                     xxi. Koch Foods of Morristown LLC is a Tennessee limited liability
                          company with its headquarters in Chattanooga, Tennessee, and is a
                          wholly-owned subsidiary of Koch Foods, Inc. During the Class
                          Period, Koch Foods of Morristown LLC sold Broilers in interstate
                          commerce, directly or through its wholly-owned or controlled
                          affiliates, to purchasers in the United States.

                    xxii. Koch Farms LLC is a Tennessee limited liability company with its
                          headquarters in Chattanooga, Tennessee, and is a wholly-owned
                          subsidiary of Koch Foods, Inc. During the Class Period, Koch
                          Farms LLC sold Broilers in interstate commerce, directly or through
                          its wholly-owned or controlled affiliates, to purchasers in the United
                          States.

                   xxiii. Koch Farms of Chattanooga LLC is a Tennessee limited liability
                          company with its headquarters in Chattanooga, Tennessee, and is a
                          wholly-owned subsidiary of Koch Foods, Inc. During the Class
                          Period, Koch Farms of Chattanooga LLC sold Broilers in interstate
                          commerce, directly or through its wholly-owned or controlled
                          affiliates, to purchasers in the United States.

                    xxiv. Koch Farms of Morristown LLC is a Tennessee limited liability
                          company with its headquarters in Chattanooga, Tennessee, and is a
                          wholly-owned subsidiary of Koch Foods, Inc. During the Class
                          Period, Koch Farms of Morristown LLC sold Broilers in interstate
                          commerce, directly or through its wholly-owned or controlled
                          affiliates, to purchasers in the United States.

                    xxv. Koch Properties of Mississippi LLC is a Mississippi limited liability
                         company with its headquarters in Morton, Mississippi, and is a



                                            34
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 40 of 219 PageID #:264639




                            wholly-owned subsidiary of Koch Foods, Inc. During the Class
                            Period, Koch Properties of Mississippi LLC sold Broilers in
                            interstate commerce, directly or through its wholly-owned or
                            controlled affiliates, to purchasers in the United States.

             B. Tyson

                         i. Tyson Sales and Distribution, Inc. is a Delaware corporation with
                            its headquarters in Springdale, Arkansas, and is a wholly-owned
                            subsidiary of Tyson Foods, Inc. During the Class Period, Tyson
                            Sales and Distribution, Inc. sold Broilers in interstate commerce,
                            directly or through its wholly-owned or controlled affiliates, to
                            purchasers in the United States.

             C. Perdue

                         i. Perdue Foods, Inc. (presently dissolved) was a Maryland
                            corporation with its headquarters in Salisbury, Maryland and is a
                            wholly-owned subsidiary of Perdue Farms, Inc. During the Class
                            Period, Perdue Foods, Inc. sold Broilers in interstate commerce,
                            directly or through its wholly-owned or controlled affiliates, to
                            purchasers in the United States.

                        ii. Harvestland Holdings, LLC (presently merged) was a Maryland
                            limited liability company with its headquarters in Salisbury,
                            Maryland and is a wholly-owned subsidiary of Perdue Farms, Inc.
                            During the Class Period, Harvestland Holdings, LLC sold Broilers
                            in interstate commerce, directly or through its wholly-owned or
                            controlled affiliates, to purchasers in the United States.

                        iii. Perdue Food Products, Inc. (presently merged) was a Maryland
                             limited liability company with its headquarters in Salisbury,
                             Maryland and is a wholly-owned subsidiary of Perdue Farms, Inc.
                             During the Class Period, Perdue Food Products, Inc. sold Broilers in
                             interstate commerce, directly or through its wholly-owned or
                             controlled affiliates, to purchasers in the United States.

                        iv. Perdue Farms, LLC is a Maryland limited liability company with its
                            headquarters in Salisbury, Maryland and is a wholly-owned
                            subsidiary of Perdue Farms, Inc. During the Class Period, Perdue
                            Farms, LLC sold Broilers in interstate commerce, directly or
                            through its wholly-owned or controlled affiliates, to purchasers in
                            the United States.

                        v. Perdue Farms Incorporated (presently merged) was a Maryland
                           limited liability company with its headquarters in Salisbury,
                           Maryland and is a wholly-owned subsidiary of Perdue Farms, Inc.
                           During the Class Period, Perdue Farms Incorporated sold Broilers


                                              35
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 41 of 219 PageID #:264640




                           in interstate commerce, directly or through its wholly-owned or
                           controlled affiliates, to purchasers in the United States.

             D. Wayne Farms

                       i. WFSP Foods, LLC is an Alabama limited liability company with its
                          headquarters in Decatur, Alabama, and is a wholly-owned
                          subsidiary of Tyson Foods, Inc. During the Class Period, WFSP
                          Foods, LLC sold Broilers in interstate commerce, directly or
                          through its wholly-owned or controlled affiliates, to purchasers in
                          the United States.

             E. George’s

                       i. George’s Chicken, LLC is an Arkansas limited liability company
                          with its headquarters in Springdale, Arkansas, and is a wholly-
                          owned subsidiary of George’s, Inc. During the Class Period,
                          George’s Chicken, LLC sold Broilers in interstate commerce,
                          directly or through its wholly-owned or controlled affiliates, to
                          purchasers in the United States.

                      ii. George’s Family Farms, LLC is an Arkansas limited liability
                          company with its headquarters in Springdale, Arkansas, and is a
                          wholly-owned subsidiary of George’s, Inc. During the Class Period,
                          George’s Family Farms, LLC sold Broilers in interstate commerce,
                          directly or through its wholly-owned or controlled affiliates, to
                          purchasers in the United States.

                      iii. George’s Foods, LLC is an Arkansas limited liability company with
                           its headquarters in Springdale, Arkansas, and is a wholly-owned
                           subsidiary of George’s, Inc. During the Class Period, George’s
                           Foods, LLC sold Broilers in interstate commerce, directly or
                           through its wholly-owned or controlled affiliates, to purchasers in
                           the United States.

                      iv. George’s of Missouri, Inc. is an Arkansas corporation with its
                          headquarters in Springdale, Arkansas, and is a wholly-owned
                          subsidiary of George’s, Inc. During the Class Period, George’s of
                          Missouri, Inc. sold Broilers in interstate commerce, directly or
                          through its wholly-owned or controlled affiliates, to purchasers in
                          the United States.

                      v. George’s Processing, Inc. is an Arkansas corporation with its
                         headquarters in Springdale, Arkansas, and is a wholly-owned
                         subsidiary of George’s, Inc. During the Class Period, George’s
                         Processing, Inc. sold Broilers in interstate commerce, directly or
                         through its wholly-owned or controlled affiliates, to purchasers in
                         the United States.


                                            36
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 42 of 219 PageID #:264641




             F. Peco

                        i. Peco Farms of Mississippi, LLC is a Mississippi limited liability
                           company with its headquarters in Jackson, Mississippi and is a
                           wholly-owned subsidiary of Peco Foods, Inc. During the Class
                           Period, Peco Farms of Mississippi, LLC sold Broilers in interstate
                           commerce, directly or through its wholly-owned or controlled
                           affiliates, to purchasers in the United States.

             G. Pilgrim’s

                        i. PFS Distribution Company is a Delaware company with its
                           headquarters in Arlington, Texas and is a wholly-owned subsidiary
                           of Pilgrim’s Pride Corporation. During the Class Period, PFS
                           Distribution Company sold Broilers in interstate commerce, directly
                           or through its wholly-owned or controlled affiliates, to purchasers
                           in the United States.

                       ii. Merit Provisions, LLC is a Delaware limited liability company with
                           its headquarters in Dallas, Texas and is a wholly-owned subsidiary
                           of Pilgrim’s Pride Corporation. During the Class Period, Merit
                           Provisions, LLC sold Broilers in interstate commerce, directly or
                           through its wholly-owned or controlled affiliates, to purchasers in
                           the United States.

                       iii. GC Properties, LLC is a Georgia limited liability company with its
                            headquarters in Powder Springs, Georgia and is a wholly-owned
                            subsidiary of Pilgrim’s Pride Corporation. During the Class Period,
                            GC Properties, LLC sold Broilers in interstate commerce, directly
                            or through its wholly-owned or controlled affiliates, to purchasers
                            in the United States.

                       iv. Pilgrim’s Pride of Nevada, Inc. is a Nevada corporation with its
                           headquarters in Greeley, Colorado and is a wholly-owned subsidiary
                           of Pilgrim’s Pride Corporation. During the Class Period, Pilgrim’s
                           Pride of Nevada, Inc. sold Broilers in interstate commerce, directly
                           or through its wholly-owned or controlled affiliates, to purchasers
                           in the United States.

                       v. PPC Marketing, Ltd. is a Texas company with its headquarters in
                          Pittsburg, Texas and is a wholly-owned subsidiary of Pilgrim’s
                          Pride Corporation. During the Class Period, PPC Marketing, Ltd.
                          sold Broilers in interstate commerce, directly or through its wholly-
                          owned or controlled affiliates, to purchasers in the United States.

                       vi. Pilgrim’s Pride Corporation of West Virginia, Inc. is a West
                           Virginia corporation with its headquarters in Greeley, Colorado and
                           is a wholly-owned subsidiary of Pilgrim’s Pride Corporation.


                                             37
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 43 of 219 PageID #:264642




                           During the Class Period, Pilgrim’s Pride Corporation of West
                           Virginia, Inc. sold Broilers in interstate commerce, directly or
                           through its wholly-owned or controlled affiliates, to purchasers in
                           the United States.

             H. Foster Farms

                       i. Foster International Trading Company, Inc.

                      ii. Napoleon Poultry Supply, LLC is a Delaware limited liability
                          company with its headquarters in Livingston, California and is a
                          wholly-owned subsidiary of Foster Farms, LLC. During the Class
                          Period, Napoleon Poultry Supply, LLC sold Broilers in interstate
                          commerce, directly or through its wholly-owned or controlled
                          affiliates, to purchasers in the United States.

             I. OK Foods

                       i. O.K. Broiler Farms Limited Partnership was (presently dissolved)
                          an Arkansas limited partnership with its headquarters in Fort Smith,
                          Arkansas and is a wholly-owned subsidiary of O.K. Foods, Inc.
                          During the Class Period, O.K. Broiler Farms Limited Partnership
                          sold Broilers in interstate commerce, directly or through its wholly-
                          owned or controlled affiliates, to purchasers in the United States.

             J. House of Raeford

                       i. House of Raeford Farms of Louisiana, LLC is a Louisiana limited
                          liability company with its headquarters in Shreveport, Louisiana and
                          is a wholly-owned subsidiary of House of Raeford Farms, Inc.
                          During the Class Period, House of Raeford Farms of Louisiana, LLC
                          sold Broilers in interstate commerce, directly or through its wholly-
                          owned or controlled affiliates, to purchasers in the United States.

                      ii. Johnson Breeders, Inc. is a North Carolina corporation with its
                          headquarters in Rose Hill, North Carolina and is a wholly-owned
                          subsidiary of House of Raeford Farms, Inc. During the Class Period,
                          Johnson Breeders, Inc. sold Broilers in interstate commerce, directly
                          or through its wholly-owned or controlled affiliates, to purchasers
                          in the United States.

                      iii. Columbia Farms of Georgia, Inc. is a South Carolina corporation
                           with its headquarters in Lavonia, Georgia and is a wholly-owned
                           subsidiary of House of Raeford Farms, Inc. During the Class Period,
                           Columbia Farms of Georgia, Inc. sold Broilers in interstate
                           commerce, directly or through its wholly-owned or controlled
                           affiliates, to purchasers in the United States.



                                            38
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 44 of 219 PageID #:264643




                           iv. Raeford Farms of Louisiana, LLC is a Louisiana limited liability
                               company with its headquarters in Arcadia, Louisiana and is a
                               wholly-owned subsidiary of House of Raeford Farms, Inc. During
                               the Class Period, Raeford Farms of Louisiana, LLC sold Broilers in
                               interstate commerce, directly or through its wholly-owned or
                               controlled affiliates, to purchasers in the United States.

                            v. Columbia Farms, Inc. is a South Carolina corporation with its
                               headquarters in Columbia, South Carolina and is a wholly-owned
                               subsidiary of House of Raeford Farms, Inc. During the Class Period,
                               Columbia Farms, Inc. sold Broilers in interstate commerce, directly
                               or through its wholly-owned or controlled affiliates, to purchasers
                               in the United States.

          128.   When appropriate in the context, Case Foods, Keystone Foods, Amick Farms,

Allen Harim, and the subsidiaries and affiliates identified immediately above for certain Defendant

families, are referred to collectively in this Complaint as the “Producer Co-Conspirators.”

          129.   Various other persons, firms and corporations not named as defendants have

participated as co-conspirators with Defendants and have performed acts and made statements in

furtherance of the conspiracy. The Defendants are jointly and severally liable for the acts of their

co-conspirators whether or not named as defendants in this Complaint.

          130.   Whenever reference is made to any act of any corporation, the allegation means

that the corporation engaged in the act by or through its officers, directors, agents, employees or

representatives while they were actively engaged in the management, direction, control or

transaction of the corporation’s business or affairs.

          131.   Each of the Defendants named herein acted as the agent or joint-venturer of or for

the other Defendants with respect to the acts, violations and common course of conduct alleged

herein.

          132.   Defendants are also liable for acts done in furtherance of the alleged conspiracy by

companies they acquired through mergers and acquisitions.




                                                  39
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 45 of 219 PageID #:264644




                                V. TRADE AND COMMERCE

       133.    During the Class Period, each Defendant, directly or through its subsidiaries or

other affiliates, sold Broilers in the United States in a continuous and uninterrupted flow of

interstate commerce and foreign commerce, including through and into this judicial district.

       134.    During the Class Period, Defendants collectively controlled a majority of the

market for Broilers in the United States.

       135.    Defendants’ business activities substantially affected interstate trade and commerce

in the United States and caused antitrust injury in the United States.

                               VI. FACTUAL ALLEGATIONS

       A. Background on Broilers.

                 1.   “Broilers.”

       136.    As used in this Complaint, “Broilers” are chickens raised for meat consumption to

be slaughtered before the age of 13 weeks, and which may be sold in a variety of forms, including

fresh or frozen, raw or cooked, whole or in parts, or as a meat ingredient in a value added product,

but excluding chicken that is grown, processed, and sold according to halal, kosher, free range, or

organic standards.

                 2.   Broilers Are A Commodity.

       137.    According to a 2012 report by Focus Management Group, Broilers “are a

commodity product with little or no product differentiation based on the processors.”

       138.    Defendants acknowledge that Broilers are a commodity. For instance, Pilgrim’s

CEO commented in February 2014 that “I would add too, our business…the [Broiler] chicken

business per se is a commodity business.”



                                                 40
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 46 of 219 PageID #:264645




                   3.   The United States Broiler Market Is A National Market Worth Tens Of
                        Billions Of Dollars Annually.

          139.    According to the U.S. Poultry & Egg Association, the value of wholesale U.S.

Broilers produced in 2014 was $32.7 billion, up 6 percent from 2013. The market value varied

between $21.8 and $30.7 billion from 2008-2013.

          140.    There is a single national market for Broilers in the United States. Prices for

Broilers sold in the United States are quoted in whole bird or disassembled parts, with adjustments

for transportation, product form (i.e., degree of processing or added value), and packaging at the

time of sale.

          141.    About 50-70% of Broilers are sold under contract with a customer, about 10-20%

are sold on the spot market, and roughly 17-20% are exported.

          142.    According to expert testimony in July 2011 in Adams v. Pilgrim’s Pride,3 spot

market Broilers are “anything left over [that is] sold fresh” within 3 days. Broiler industry

executives sometimes refer to the Broiler spot market as the “sell it or smell it market,” meaning

that if the Broiler isn’t sold within 3 days, then it will rot. According to Janette Barnard, founder

of a spot market trading platform called The Poultry Exchange, “there are no secrets in the spot

market, very few anyway. As soon as a sales manager picks up the phone and calls a customer or

trader, the word is out and other people will soon know that X company has one load available.”

          143.    Exports of Broilers from the United States account for approximately 45% of all

United States meat exports. Broilers produced in the U.S. are exported to well over 100 different

countries, with the major export markets including Mexico, Canada, Hong Kong, and China. Some

of the exports from the United States include products less desirable to United States consumers,




3
    No. 2:09-cv-00397 (N.D. Tex.).


                                                 41
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 47 of 219 PageID #:264646




such as chicken feet or dark meat, but exports also increasingly include white meats and other

products widely consumed in the United States.

       144.    Exports of Broilers from the United States have increased since 2007 both in

quantity and value. Before the Class Period, in 2006 exports constituted only 14.8% of U.S.

exports and increased to 16.5% by 2007. But between 2008-2014 export levels were never lower

than 18.5% of U.S. production levels, dropping down to 16% in 2015 due to export bans by

countries due to Avian Flu concerns.

       145.    While this complaint does not seek damages for Broilers sold into export

commerce, Broilers exported from the United States decrease available supply and increase Broiler

prices in the United States. Therefore, exports by Defendants were an important mechanism used

by Defendants to effect their United States-based Broiler market conspiracy.


                 4.   Broiler Prices Have Risen Steadily Since 2008.


       146.    Broiler prices were significantly elevated during the Class Period due to

Defendants’ conduct. This is contrary to pricing patterns prior to the Class Period, and contrary

to what would be expected in a competitive market. For instance, during much of the Great

Recession, Broiler prices steadily rose despite flat or declining input costs. Similarly, Broiler

prices during the 2015 through 2016 time period remained artificially inflated and failed to account

for the historic drop in corn and soybean prices, which constitute 50 – 70% of Broiler input costs

(see below, ¶ 380).




                                                42
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 48 of 219 PageID #:264647




       147.   As of November 2013, a Bloomberg News compilation of industry analyst forecasts

predicted Broiler prices would drop 7.1% in 2014 due to a 50% fall in corn prices, but instead,

Broiler prices increased 9.2%. Since January 1, 2008, by one measure Broiler prices have been at

or near all-time highs roughly half of the time, even though the 2008-2009 period was during the

Great Recession.

                5.   Overview of the Georgia Dock, USDA Composite, Urner Barry, and EMI
                     Broiler price indices.

       148.   Broiler prices are reported primarily by three entities: Urner Barry (a commodity

price reporting service), the Georgia Department of Agriculture (aka “Georgia Dock,”), and the

USDA. Additionally, as discussed below, Agri Stats collects detailed pricing information through

its subsidiary Express Markets, Inc. (“EMI”).


                                                43
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 49 of 219 PageID #:264648




        149.    Urner Barry collects and publishes daily price information for Broilers, while for

the USDA’s Composite index, USDA collects and publishes on Broiler price information on a

weekly basis. USDA’s Composite price index is publicly available for free. Urner Barry’s Broiler

price information is subscription-based, so all Broiler producers and many Broiler purchasers

subscribe for a fee. The USDA and Urner Barry’s Broiler price indices are based upon a system

of double verification, which includes telephonic and written surveys of all or nearly all Broiler

producers, but also verification of reported prices from Broiler purchasers such as brokers, and

customers. The Georgia Dock price survey methodology, which contrasts materially with those

of the USDA and Urner Barry, is discussed below in Section VI(B).

        150.    The most detailed price report is not publicly available and is produced by Agri

Stats and its subsidiary, Express Markets, Inc. According to a May 2010 FarmEcon study, EMI’s

pricing report4 includes “pricing data on whole birds and chicken parts that is considerably more

detailed than the USDA,” Urner Barry, or Georgia Dock reports, as it is based on actual sales

invoices from Broiler companies.

        151.    Published prices for Broilers from Urner Barry, Georgia Dock, and USDA relate to

the spot market for Broilers. However, prices for Broilers, whether sold under contract or on the

spot market, generally move with spot market prices as reported by Georgia Dock or Urner Barry.

        152.    Statements by Broiler company executives and industry experts confirm that

Broiler sales, whether by contract or on the spot market, are tied to spot market pricing. For



4
  Agri Stats subsidiary EMI was formed around 2000 to compete with the price reporting service of Urner
Barry. Unlike Agri Stats reports for Defendants, EMI releases daily pricing data to both Defendants and
potential purchasers of Broilers, though the reporting service costs thousands of dollars and is not publicly
available. EMI reports capture all transactions by Broiler producers, who automatically transmit invoice
information electronically from each transaction to EMI. The reports include all sales volume information
from the previous day, including the size of containers, type of cut, whether the product was chilled with
ice or CO2, the price, and numerous other pieces of information.


                                                     44
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 50 of 219 PageID #:264649




instance, Sanderson Farms CEO Joe Sanderson explained in a May 2008 speech that Sanderson

Farms’ contract sales to retail customers have prices tied to the Georgia Dock price survey and

Sanderson Farms’ contract sales to food distributors are “based on formulas tied to the Urner

Barry.” Similarly, expert economist Dr. Colin A. Carter from the University of California (Davis)

testified that “internal Pilgrim’s documents show that virtually all chicken products, even if they’re

not sold spot, are tied to the spot prices. . . . 83 percent of Pilgrim’s chicken sales are reflecting the

spot price within a given year. So there’s only about 16 percent of their sales that are not tied to

the spot market over a relatively short period of time.” Further, because half of “fixed contracts”

actually had terms tied to Broiler spot market prices, Dr. Carter concluded that 92% of Pilgrim’s

Broiler sales were tied to Broiler spot market prices such as Georgia Dock.

         153.   As a consequence of the inelasticity of supply and demand in the Broiler industry

(discussed below) and the availability of the spot market price indices (discussed above), public

price increase announcements by Defendants were unnecessary. Defendants knew and intended

that a decrease in supply pursuant to their agreement would increase Broiler spot market prices,

and therefore that all Broiler prices would increase.


   B. The Georgia Dock Price Index Is Highly Susceptible To Collusion. In Fact, Certain
      Defendants And Producer Co-Conspirators Apparently Have Manipulated It To
      Further Their Conspiracy.

         154.   The Georgia Dock price is compiled on a weekly basis by the GDA. For decades,

it has been used by producers and others as a benchmark to set Broiler prices. Until very recently,

little if any information was publicly available regarding how the GDA compiles the Georgia Dock

price.   In fact, Defendants and their Producer Co-Conspirators intentionally disseminated

misinformation that the Georgia Dock price is derived through a complex algorithm and is an

accurate and reliable measure of actual Broiler transaction prices. Public revelations in early



                                                   45
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 51 of 219 PageID #:264650




November 2016, however, indicate for the first time that the Georgia Dock price index not only

may be unreliable, but that its survey methodology makes it susceptible to manipulation by Broiler

producers.

       155.    To compile the Georgia Dock price index, according to an internal GDA document

provided recently to the New York Times through an open records request, “each participating

[Broiler producer] company is called [by the GDA] on Wednesday every week to report the price

offered to companies in which they have contracts in place with.” A single price is given by each

Broiler producer company and it is accepted without any verification of actual invoices, double-

verification with purchasers, or any other form of auditing to verify accuracy. Remarkably, in

response to a recent press inquiry, the GDA justified its failure to audit any self-reported data from

Defendants and their Producer Co-Conspirators by stating, “We don’t see any reason they would

submit information that wasn’t truthful.”

       156.    Despite the GDA’s public statements about confidence in the Georgia Dock price

index, the GDA employee who collected prices each week from Broiler companies, Arty Schronce,

was deeply concerned. In a September 2016 internal GDA memorandum (hereinafter, “September

2016 Schronce Memorandum”) disclosed publicly for the first time on November 17, 2016, in a

Washington Post article, Mr. Schronce wrote that he “continue[d] to have concerns about” the

Georgia Dock, had “voiced concerns in the past,” and that he thought the Georgia Dock price index

was “a flawed product that is a liability to the Georgia Department of Agriculture.” Mr. Schronce

also noted, “I was told that poultry companies know what they are doing and all I need to do is to

gather and consolidate the info I am provided. However, I have come to question the validity of

some of the information provided.” Mr. Schronce also reported that the Broiler companies




                                                 46
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 52 of 219 PageID #:264651




reporting prices to him gave “lackadaisical and rude responses to my requests for information,”

such as responding “just keep em’ the same” when asked for a company’s updated Broiler price.

       157.    The Broiler companies that participated in the Georgia Dock price survey during

the relevant time period all own at least one Broiler processing facility located within the State of

Georgia. They included Defendants Pilgrim’s, Tyson, Fieldale Farms, Perdue, Sanderson Farms,

Koch Foods, and Wayne Farms, Claxton Poultry, Mar-Jac Poultry, and Harrison Poultry.

According to the GDA, each weekly price report from these Broiler producers is weighted to

account for the particular company’s market share of Broilers processed in Georgia (referred to by

GDA as that company’s “voice”). A preliminary calculation is made based on the single price

quotation from each company, then “[a]ny company that provides a whole bird quote that is more

than one cent above or below the initial dock price calculation will not be included in the

calculation for the whole bird dock price that week. Its voice is taken out of the formula and the

dock price is recalculated without it” (hereinafter, the “One Cent Rule”). According to internal

GDA documents, the One Cent Rule is meant “to shield [] one company having the ability to

greatly influence the price up or down.”

       158.    The price quoted by each company to the GDA is based on 2.5-to-3 pound whole

Broilers, but only a handful of companies who report to GDA actually process 2.5-to-3 pound

birds in Georgia, so internal GDA documents state that Broiler companies “are supposed to adjust

their whole bird quote as if they are producing that sized bird.” Once the final Georgia Dock whole

bird price is calculated, then the GDA uses a formula to calculate prices for different Broiler cuts

and parts of those whole birds, but that calculation is based entirely on the single original price

that each Broiler company provided to the GDA each Wednesday.




                                                 47
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 53 of 219 PageID #:264652




       159.    Historically, the Georgia Dock price was roughly comparable to the prices reflected

by the Urner Barry, EMI, and USDA Composite indices. However, beginning around January

2015, the Georgia Dock price began to depart significantly from the pricing reflected by the EMI,

Urner Barry, and USDA Composite indices (see above, ¶ 134).5

       160.    The significant difference between the Georgia Dock price index and other Broiler

price indices in recent years cannot be explained by only one or two outlier companies reporting

artificially high Broiler prices to the GDA, as the One Cent Rule requires that outlier prices

deviating by more than one cent from the initial dock price be excluded from the final Georgia

Dock price. Instead, the deviation of the Georgia Dock price index from other indices – indices

that are themselves based on verified sales by Defendants – can only be attributed to all or nearly

all participating Broiler producers collectively submitting artificially high and identical or very

nearly identical Broiler prices to the GDA.

       161.    The September 2016 Schronce Memorandum confirms the significance of the One

Cent Rule. Mr. Schronce’s memorandum noted that after a January 2016 article about the Georgia

Dock price index in the Wall Street Journal (see below, ¶ 311), one “company appears to basically

not take part in the Whole Bird Dock Price process. They seem to deliberately submit a low bid

that they know will be kicked out. However, they can claim that they are submitting something

lower. In essence, they can take advantage of a high whole bird price while maintaining that they

want it to be lower.”

       162.    To facilitate their control of the Georgia Dock price, Defendants convinced the

GDA to convene a “Georgia Dock Advisory Committee” composed of senior executives from



5
  To be clear, Plaintiffs allege that prices reported in the EMI, Urner Barry, and USDA Composite price
indices during the Class Period were also supracompetitive and artificially inflated by the conduct of
Defendants and their Producer Co-Conspirators, as alleged in this Complaint.


                                                  48
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 54 of 219 PageID #:264653




eight Defendants to advise the GDA on the Georgia Dock price. The Georgia Dock Advisory

Committee recently included Gus Arrendale (CEO, Fieldale Farms), Mike Welch (CEO &

President, Harrison Poultry), Jerry Lane (Former CEO, Claxton Poultry), Jayson Penn (EVP Sales

& Operations, Pilgrim’s), Pete Martin (VP of Operations, Mar-Jac), Vernon Owenby (Plant

Manager (Cumming, GA), Tyson), Steve Clever (VP of Fresh Sales, Wayne Farms), and Dale

Tolbert (VP of Sales, Koch Foods). Prior to November 10, 2016, the existence and conduct of this

secret Georgia Dock Advisory Committee was not known to Plaintiffs. In his September 2016

Memorandum, Mr. Schronce wrote, “I have questions about the ‘Advisory Board’ and its role over

an office of a state regulatory agency that is supposed to be independent. I was told I could not

make any changes without clearing them with the Advisory Board.”

       163.   USDA publishes a weekly report on poultry production and prices called the Broiler

Market News Report (“USDA BMNR”), which until very recently included a re-print of the

GDA’s separately compiled Georgia Dock price.            According to the November 17, 2016

Washington Post article, the GDA stated that “a review process began in December 2015 after

‘serious concerns’ emerged” with the Georgia Dock price. Sometime in the first half of 2016, the

USDA began investigating how the Georgia Dock price survey was conducted.

       164.   On July 19-20, 2016, high level USDA officials met with GDA representatives in

Atlanta, Georgia to discuss the Georgia Dock price. The USDA officials shared their conclusion

that GDA could no longer simply accept Broiler prices from Defendants without verification, and

instead would have to verify invoice-level data to confirm reported prices. On July 20-21, 2016,

USDA officials requested that the GDA provide the USDA with data from Broiler producers to

“test and review” the Georgia Dock price for accuracy.




                                               49
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 55 of 219 PageID #:264654




       165.    On July 22, 2016 USDA’s weekly BMNR publication noted that beginning on

August 5, 2016, GDA “will be issuing a new weekly market report for negotiated Georgia

broiler/fryer whole birds and bird parts, which will replace the current [Georgia Dock price].” The

GDA did not comply with USDA’s August 5 deadline, however, and in the August 5 USDA

BMNR all price information from the GDA and Georgia Dock was removed and only a hyperlink

to the GDA’s website was included.

       166.    During the weeks after the July 19-20 meeting with the USDA, the GDA

coordinated closely with Defendants, and the Georgia Poultry Federation—the Broiler industry’s

representative—to determine how to deal with the USDA’s inquiry into the Georgia Dock price.

Within the GDA, high level officials began to raise antitrust concerns regarding the Georgia Dock.

For instance, a July 27, 2016, report from GDA Director of Regulatory Compliance & Budget

Alec Asbridge to GDA Commissioner Gary Black concluded that “[t]he top 10 poultry producing

companies now control over 80% of the industry output. The combination of vertical integration,

limited competition and lowered production periods has led to steady prices that have shown to be

fairly resistant to changing market conditions. These factors alone illicit [sic] anti-trust review.”

(Emphasis added).

       167.    GDA Director Asbridge’s July 27, 2016, report also noted that over time, the GDA

became a vehicle for Defendants to “report[] a weighted average price per pound on broilers

[Georgia Dock price] based off of contracts that have been determined at the private level and

reported without regulatory oversight. The formulas to calculate weighted average prices

have been determined on the private level and have not been standardized since the inception

of the [GDA Poultry Market News division] in 1968, which there is no written record of.”




                                                 50
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 56 of 219 PageID #:264655




(emphasis added). In other words, it was Defendants themselves who wrote the rules and formulas

that make up the Georgia Dock price, not the GDA.

          168.    Director Asbridge’s July 27, 2016, report also concluded that “[t]he extent of the

use of the [Georgia Dock price] in contract negotiations is presently unknown but inquiries made

by media and other governmental entities indicate that it is utilized on a more regular basis than

previously expected.” (Emphasis added). In short, the GDA had been publishing the Georgia

Dock price for decades, but until the last few months, apparently did not know the scope of reliance

on the Georgia Dock price. Notably, a revised and highly sanitized version of the July 27, 2016

report from Director Asbridge to GDA Commissioner Black was circulated internally at GDA on

August 5, 2016. The sanitized August 5 report removed references to the existence of factors in

the Broiler industry eliciting “antitrust review” and to the fact that the Georgia Dock price was

reported for decades by GDA “without regulatory oversight.”

          169.    On August 12, 2016, GDA Director Asbridge provided Georgia Poultry Federation

President Mike Giles with the sanitized version of the report and asked Giles to review it before

the GDA sent it to the USDA, “to ensure what I presented is accurate and best represents industry’s

concern with only reporting a spot price.” As noted elsewhere in this Complaint, the Georgia

Poultry Federation represents the poultry industry in Georgia, and most Defendants are members.6

Remarkably, the GDA also noted in a separate email the same day to Giles and the Georgia Poultry

Federation that “[t]he GDA is in agreement with the poultry industry that there is no desire to

review invoices for verification of data reported,” even though the information and means to do so

are readily at hand—Defendants and their co-conspirators already report such invoice information

to Agri Stats on a daily basis. According to a subsequent email dated August 24, 2016, Georgia



6
    See ¶ 348 below.


                                                  51
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 57 of 219 PageID #:264656




Poultry Federation President Giles called GDA Director Asbridge back and gave “his and

industry’s sign off on the dock price summary report. We can move forward with sending to

USDA.” GDA Director Asbridge also proposed another meeting between GDA and the Georgia

Poultry Federation to discuss recommendations about verifying Georgia Dock data.

       170.    On October 6, 2016, a USDA press release noted the expansion of its National

Whole Broiler/Fryer report, which included new weekly price information regarding 2.5-to-3

pound Broilers that replaced the same weight Broiler previously reported by the Georgia Dock

price. Importantly, the new USDA price roughly matched the Urner Barry price, suggesting that

the Georgia Dock price continues to be subject to manipulation by Defendants and does not reflect

actual market prices.

       171.    In an email dated October 7, 2016, a GDA official reported to the USDA that it had

not determined how to proceed with new verification procedures for the Georgia Dock price, as it

was “cultivating multiple opinions on usefulness as well as playing with various algorithms.”

       172.    On November 3, 2016, the New York Times published the first account of the

USDA’s inquiry into the Georgia Dock, based on information received via the Freedom of

Information Act and open-records requests for internal USDA and GDA documents.

Subsequently, a November 8, 2016, article by the Washington Post provided additional detail on

the inquiry, including a comment from the USDA that “they discontinued publishing the Georgia

Dock price ‘when data from the source report could not be independently verified.’” In the

Washington Post article, Sanderson Farms CFO Mike Cockrell was quoted as saying “the Georgia

Dock has come to be a trusted reflection of the supply and demand for retail stores.” In a press

release cited in a Bloomberg News article on November 17, 2016, Tyson stated that “[w]hen the

Georgia Department of Agriculture asks us for pricing data, we provide accurate information based




                                               52
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 58 of 219 PageID #:264657




on actual and recent transactions.” Sanderson Farms’ and Tyson’s continued defense of the

Georgia Dock price index as one that customers should trust shows that Defendants continue their

efforts to conceal the conspiracy alleged in this Complaint.


        C. Agri Stats Conspired to Act as a Vehicle for Collusion, and to Facilitate the
           Monitoring, Adoption, and Enforcement of Defendants’ Conspiracy.

        173.    Agri Stats consciously committed to a common scheme to restrain and stabilize the

price and supply of Broilers. Agri Stats operated not just as a central clearing house for the Broiler

conspirators, but also purposefully collected and re-circulated the Defendant Producers’

competitively-sensitive data in a form (approved by Defendants) easily disaggregated by

Producers and their respective plants.

        174.    The Producers then used this information to reach agreement on supply constraints

to fix or raise prices, and Agri Stats and the Producers used this information to enforce the

agreement among competitors. Agri Stats thus knowingly provided, and Defendants used Agri

Stats as, both a method to collude and a mechanism by which to enforce the conspiracy.

        175.    According to a May 2010 study prepared for the National Chicken Council

(“NCC”), Defendant Agri Stats, Inc. is a private company that generates Broiler industry data

“considerably more detailed than [] USDA reports,” including data on weighted average price, top

third average, bottom third average, and volume traded on a daily, weekly, and monthly basis, and

supply, sales volume by detailed product type and form, export, and pricing information for whole

and cut-up Broilers.7 The USDA and various other entities publish aggregated weekly, monthly,

and annual supply and pricing information concerning the Broiler industry. But only Agri Stats



7
  Because Agri Stats reports are not publicly available, see, e.g., ¶¶ 171, 173, Plaintiffs’ allegations
regarding Agri Stats and its reports are upon information and belief, except as to the public statements
alleged herein.


                                                  53
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 59 of 219 PageID #:264658




provides Defendants and other producers information with sufficient detail for an informed

subscriber to determine with reasonable accuracy producer-specific production, cost, and general

efficiency data. Agri Stats also collects from and reports back to Defendants and their Producer

Co-Conspirators detailed statistics on almost every conceivable operating metric within the

industry.

       176.    Every Co-Defendant of Agri-Stats and Producer Co-Conspirator included in this

complaint is known to participate in Agri Stats and provides and receives the detailed information

described in this Complaint. Additionally, certain entities acquired by Co-Defendants have

previously participated in Agri Stats, including Cagle’s, Inc., BC Natural Chicken, Peterson Farms,

and Townsend’s.

       177.    Agri Stats has profited from collecting and reporting its Co-Defendants’ and

Producer Co-Conspirators’ confidential business information, including by charging substantial

fees of hundreds of thousands of dollars annually to each Defendant and Producer Co-Conspirator.

Around March 2014, Agri Stats was acquired by the Eli Lilly company, which has enabled Eli

Lilly to sell drugs and vaccines to Broiler producers based on the information Eli Lilly obtains

through Agri Stats about producers’ operations.

       178.    According to former Pilgrim’s CEO Don Jackson, Agri Stats is “basically a [] third

party accounting firm that companies [use] in their process.” Agri Stats claims its mission is to

“[i]mprove the bottom line profitability for our participants by providing accurate and timely

comparative data while preserving confidentiality of individual companies.” Agri Stats describes

itself as a “benchmarking” service, which it says “allows organizations to develop plans on how

to adopt best practice, usually with the aim of increasing some aspect of performance.”




                                                54
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 60 of 219 PageID #:264659




       179.    According to an expert witness for Pilgrim’s in contract-farmer litigation against

Pilgrim’s, “[p]robably no one in the industry would know better than [Agri Stats economist] Mike

Donahue [as to whether Broiler production increased in 2008] because EMI is the same company

as AgriStats, which is the company that gathers operating statistics from virtually every company

in the chicken industry. And they know definitively how many breeders are out there, how many

pullets are out there, how many broilers are produced every week, and head count and pounds,

everything else. They have massive amounts of statistics. And that’s why they’re so effective at

reporting all of this [production information].”

       180.    Upon information and belief, in the wake of a $1.3 billion jury verdict in 2004

against Tyson for a conspiracy to manipulate pay to cattle farmers, increased fears of antitrust

liability led Tyson to withdraw from Agri Stats. However, in or around January 2008, Tyson

resumed its participation in Agri Stats.

       181.    Upon information and belief, certain Agri Stats reports list complex-level data for

roughly 120 Broiler complexes and identify each complex with unique numbers, including

identifying the sub-region of the data for each Broiler complex.

       182.    Agri Stats purports to maintain the confidentiality and anonymity of individual

companies’ data by providing each company a report identifying only that company’s specific

Broiler complexes by name, but not identifying by name other Broiler producers’ complexes

described in the report. For instance, in May 2008 Sanderson Farms CEO Joe Sanderson claimed

“[w]e use Agri Stats, which some of you are probably familiar with. Agri Stats is a benchmarking

service that we submit data to. Almost everyone in our industry does as well. And we get the data

back. It’s anonymous – the data is anonymous, so we don’t know whose numbers the numbers

belong to, but we can see performance indicators all over the industry.”




                                                   55
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 61 of 219 PageID #:264660




       183.    However, upon information and belief, Agri Stats reports are so detailed that a

reasonably informed producer can discern the identity of competitors’ individual Broiler

complexes, and it is common knowledge among producers that others can do so. For example, the

specific type or size of a Broiler house, breed of chick, average bird size, and production levels

listed in Agri Stats data for complexes allows an industry insider to identify each Defendant’s

individual Broiler complexes. Some Defendants refer to the task of determining the identity of

individual competitor’s data as “reverse engineering.”

       184.    Agri Stats reported information from so few producers, that certain regions clearly

revealed the identity of participants. For example, on information and belief, the Pacific Northwest

region of Agri Stats’ reports (Region 10) is composed solely of Defendant Foster Farms’ three

complexes.

       185.    Employees of some Defendants have conceded that they engage in reverse

engineering. For example, asked in a recent deposition whether he knew which of his employer’s

competitors participated in Agri Stats,




       186.    Likewise, Jay Moss, manager of “fresh strategy and analysis” for Defendant Wayne

Farms, testified that




                                                56
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 62 of 219 PageID #:264661




       187.   In another example of reverse engineering,




       188.   Sanderson, like other Defendants, then used this type of information to reverse-

engineer the Agri Stats data. The following chart shows




                                              57
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 63 of 219 PageID #:264662




          189.   Each Co-Defendant and Producer Co-Conspirator receives numerous types of Agri

Stats reports, including separate targeted reports for each major area of operations, including but

not limited to, its breeding, hatching, hauling, feeding, processing, selling, and administration,

which are regularly shared with area managers specifically dealing with those categories of

information in their daily business. Summaries of these separate Agri Stats reports are regularly

provided to Agri-Stats’ Co-Defendants’ and Producer Co-Conspirators’ senior executives. Within

each report, unique information referring to supposedly “anonymous” data permits the Co-

Defendants and Producer Co-Conspirators to identify their competitors’ information contained

within each category of report.

          190.   As the Supreme Court long ago held in American Column & Lumber Co. v. United

States,8 “[g]enuine competitors do not make daily, weekly and monthly reports of the minutest

details of their business to their rivals.” The Defendants and co-conspirators here violated these


8
    American Column & Lumber Co. v. United States, 257 U.S. 377 (1921).


                                                  58
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 64 of 219 PageID #:264663




very basic tenets. Broiler producers shared detailed information on a weekly basis with Agri Stats,

including product mix, feed information, and processing information. On a monthly basis, Broiler

producers shared payroll, bottom line, egg production, hatchery data, and information regarding

flocks sold. Moreover, information provided by survey participants was not historical (based on

data that was more than three months old). For example, one Processing Analysis report from Agri

Stats dated June 2014 contained contemporaneous information through June 2014.

       191.    Similarly, in some reports, Agri Stats shows




       192.    While some of Co-Defendants’ and Producer Co-Conspirators’ managers received

the targeted reports for the specific aspects of Broiler operations for which they have responsibility,

only the CEO, CFO, and a few other top executives at Agri-Stats’ Co-Defendants and Producer

Co-Conspirators are given access to Agri Stats’ monthly “Bottom Line Report” that is geared to

top-level executives at each company. The contents of the Bottom Line report are a closely

guarded secret by company executives. The report contains one row for each Broiler company

reporting to Agri Stats, then has columns for certain categories of information, such as operating

profit dollars, profit percentage, corporate SG&A (aka overhead), interest expense, and other key

operational information. While each company receives a report that only identifies by name that

particular company’s “row” in the Bottom Line Report, top executives at each company know

their competitors well enough to pick out recurring unique data points for other companies such

that they are often able to identify competitors on the Bottom Line Report. Furthermore, Tyson,

Pilgrim, and Sanderson are public companies which report some aggregated data publicly, which




                                                  59
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 65 of 219 PageID #:264664




top executives from other companies then can match up against the far more detailed information

in the Bottom Line Report to help identify specific data from these companies. In other instances,

a company’s interest-expense data in Agri Stats can be matched up against information already

known about each Co-Defendant’s and Producer Co-Conspirator’s debt level.

       193.    Even if a producer is unable to individually identify a specific competitor’s data

from the Bottom Line Report, Agri Stats’ employees are able to confirm for Co-Defendants and

Producer Co-Conspirators the data for a particular company at quarterly meetings with each

company or at the numerous trade-association meetings where Agri Stats executives present on a

regular basis. For instance, Agri Stats provided a service to Co-Defendants whereby each quarter

Agri Stats would meet each Co-Defendant’s and Producer Co-Conspirator’s executives and make

a detailed presentation about company and industry data. At these presentations, Agri Stats would

lead detailed discussions about industry profitability and the key factors that contribute thereto,

including items such as size and average age of Broiler breeder flock, average hatchability of eggs,

mortality rates, average bird rate, feed cost, and other performance factors based on data Co-

Defendants and Producer Co-Conspirators provided. At these presentations Agri Stats would also

lead discussions about the overall profit of the company and industry, including rankings of

companies, overall industry average, and top and bottom third of the industry. Agri Stats would

also tell company executives how much the industry was over- or undersupplying the market,

indicate its estimate of demand, and share other information based on the data Co-Defendants

provided. At such meetings, Agri Stats would often be asked to confirm the identity of a particular

competitor in an Agri Stats report, which it could do more subtly during the Q&A portion of the

meeting. Further, since Agri Stats travelled between each Co-Defendant and Producer Co-

Conspirator regularly and discussed each Co-Defendant’s and Producer Co-Conspirator’s non-




                                                60
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 66 of 219 PageID #:264665




public, proprietary data, Agri Stats was in a unique position to share information among Co-

Defendants and Producer Co-Conspirators.

       194.    Agri Stats reports are not publicly available because Agri-Stats, its Co-Defendants,

and Producer Co-Conspirators only participating Broiler producers to receive the reports.

Accordingly, there is little publicly available information about even the categories of information

contained in the lengthy weekly and monthly reports each Broiler producer receives. For instance,

in response to a request for production of Agri Stats reports by the State of Oklahoma in litigation

involving environmental issues, George’s Inc. responded that Agri Stats “information is

proprietary, privileged and is also confidential business/financial information not subject to

disclosure.” Nevertheless, despite this response, the National Chicken Council has ready access

to Agri Stats data summaries and relies on them for its studies and publications.

       195.    Upon information and belief, Agri Stats’ survey methodology involves direct

electronic data submissions on a daily, weekly, and monthly basis of financial, production,

capacity, cost, and numerous other categories of information by each Broiler producer. At each of

Defendants’ and Producer Co-Conspirators’ Broiler complexes, at least one employee is

responsible for submitting its data to Agri Stats. Agri Stats relies upon a detailed audit process to

verify the accuracy of data from each complex, sometimes directly contacting Co-Defendants and

Producer Co-Conspirators to verify data.

       196.    While Agri Stats reports are a closely guarded secret by its Co-Defendants and

Producer Co-Conspirators, based on a handful of public comments by Defendants’ and Producer

Co-Conspirators’ senior executives and other information, and after an extensive investigation,

Plaintiffs believe and allege that Agri Stats reports include at a minimum the following categories

of information:




                                                 61
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 67 of 219 PageID #:264666




               A.     Name of genetics company used for primary breeder stock;

               B.     Hatchery capacity, costs, and age of Broiler breeder flocks;

               C.     Feed Manufacturing, Delivery and Formulation data, including corn and
                      soybean meal costs;

               D.     Growout information for Broiler “flocks” provided to contract farmers,
                      including the number of Broilers placed, chick mortality by week and
                      overall percentage, chick cost, days between flocks provided to contract
                      farmers (aka, “down time”), feed conversion rate (pounds of feed per pound
                      of Broiler), average daily weight gain by chicks, live pounds produced per
                      square foot of grower house, grower compensation, including average
                      grower payment in cents per pound and cents per square foot, breed
                      composition of flock (breed or cross-breed of flocks), detailed information
                      on numerous mechanical aspects of Broiler housing, and numerous other
                      detailed cost, mortality, and operational information about disease,
                      transportation, labor, and other grow out related information;

               E.     Slaughter, processing, and further processing information, including pay for
                      processing plant workers, total production volume, market age of Broilers
                      at slaughter, weight of Broilers at slaughter, birds per man hour, processing
                      line speeds, and labor hours per pound;

               F.     Inventory levels of Broilers;

               G.     Sales data for finished product form and type, such as type of cut (whole
                      bird, cut-up, deboned), various packaging forms (such as bulk, tray pack,
                      etc.), and data segmented into various categories (such as exports, retail,
                      foodservice, etc.); and

               H.     Financial information, such as monthly operating profit per live pound,
                      sales per live pound, and cost per live pound.

       197.    Defendants and Producer Co-Conspirators rarely mention their “proprietary,

privileged, and confidential” exchange of information with one another through Agri Stats.

However, on a very small number of occasions, Broiler producers (primarily Sanderson Farms)

have referenced Agri Stats information on earnings calls or in public statements. For instance:


                                               62
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 68 of 219 PageID #:264667




               A. Sanderson Farms reported in May 2008 that “every year we review our
                  operations and every facet within Agristats… we set operational goals every
                  year . . . and [we] try to improve our operations within this benchmarking
                  service we call Agristats.”

               B. Sanderson Farms CEO Joe Sanderson commented on a December 2009
                  earnings call that “my judgment is that based on what I see in Agr[i] stats
                  nobody is planning on, pullet placements say no ramp up and what I’ve gleaned
                  from Agr[i] stats, people are not planning on ramping up. I see a lot of
                  information from Agr[i] stats that tells me that nobody is going to ramp up.”

               C. Sanderson Farms CEO Joe Sanderson commented in a May 2011 earnings call
                  that “my judgment is that there will be some others that are going to have to
                  make some adjustments that I believe cuts will be forthcoming in our industry
                  based on the losses we see in Agri Stats.” Asked later on the call by an analyst
                  why he had said on the call and a few months earlier that he “feel[s] confident
                  that we are going to see cutbacks” based on Agri Stats data, Sanderson indicated
                  “industry participants expected that [the market would improve in June and
                  July] and I think they wanted to carry their production into June and July and
                  see if the market would reward them for that it appears right now. . . . And then
                  once you get past July 4 . . . I think then you will start seeing reduced egg sets.
                  . . . Typically in my experience the first cut is not enough and you go back and
                  look at 2008, I think the industry started cutting back maybe in June and that
                  cut back was not enough and then they made another cut in the late fall and I
                  believe the industry became profitable in January.”

               D. At a May 19, 2010 BMO Conference, Tyson compared its operating profit per
                  live pound statistic from Agri Stats against what it said were the total of 121
                  plants in the Agri Stats survey.

               E. Tyson Foods noted in a December 2014 investor presentation that “[t]he point
                  being is that when you talk about the chicken cycle, most people will look at
                  the cyclicality. It’s very profitable right now. And we will not hit the top of the
                  top, because within the profitability segmentation right now, the most profitable
                  segments are in fact big bird, and secondly, tray pack. We can tell that through
                  Agri Stats. Now at the same time, when there is more poultry available and the
                  industry may not be as profitable, we would not expect to be anywhere close to
                  what the bottom of that cycle would be.”

       198.    Similar to its Co-Defendants and Producer Co-Conspirators, Agri Stats on occasion

refers to the secret exchange of information it facilitates among Defendants and Producer Co-

Conspirators. In many instances, Agri Stats has played the role of industry cheerleader rather than



                                                63
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 69 of 219 PageID #:264668




industry benchmarking service, with Agri Stats suggesting specifically how much Broiler

production should be cut based on Agri Stats data.

              A.      In July 2012 trial testimony in a contract-farmer lawsuit against Pilgrim’s,
                      testimony revealed that a November 2008 Agri Stats report “made
                      statements to the effect that it thought the industry was 5-percent
                      oversupplied . . . relative . . . to demand.”

              B.      Agri Stats holds regular “poultry outlook conferences” for meat industry
                      executives. For instance, Agri Stats hosted an April 23, 2015, conference
                      in Atlanta, Georgia for which an agenda indicated a presentation by Agri
                      Stats Vice President Sue Trudell would be provided concerning the “broiler
                      market situation and outlook” and an analysis of feed and macroeconomic
                      factors. Such presentations are restricted from circulation outside the
                      invited participants to EMI’s poultry outlook conference and are not
                      publicly available.

              C.      Defendant Sanderson Farms invites Agri Stats employees to present about
                      the industry to Sanderson’s own investors, such as an October 18, 2013,
                      presentation by Agri Stats Vice President Sue Trudell.

              D.      In January 2009 Agri Stats Vice President Mike Donohue commented that
                      “We [i.e., Broiler producers] are an industry that is in demand . . . . We have
                      a product that people want and continue to consume.” (emphasis added).

              E.      Agri Stats subsidiary EMI also holds regular invitation-only “Analytics
                      Web Conference” calls.

              F.      Agri Stats Vice President Donohue also frequently appears at industry
                      events, such as the Spring 2011 IPE conference. Donohue provided
                      comments as part of an annual “market intelligence” forum about various
                      industry performance metrics. Additionally, Donohue’s co-panelist, Broiler
                      industry insider Paul Aho, explicitly suggested “[t]he market is calling for
                      around a 5% reduction in chicken production” in order for producers to
                      achieve higher prices in 2011.

              G.      Donohue also authors articles for the Agri Stats publication EMI Vital
                      Signs. For instance, the sole “sample” publication available on EMI’s
                      website is a May 2013 article in EMI Vital Signs by Donohue, which
                      analyzes whether Broiler producers could continue to achieve high profit


                                                64
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 70 of 219 PageID #:264669




                      levels. Donohue carefully analyzed Agri Stats data concerning pricing,
                      inventory, and production levels, ultimately concluding “[w]hen supply and
                      demand factors are in good shape the industry can get a good return on
                      investment and for the short and medium term it appears that there is
                      certainly room for optimism in these factors.”

              H.      Donohue helps forecast supply and demand for the Broiler industry by using
                      Agri Stats data on breeder placements and inventory. For instance, at the
                      US Poultry & Egg Association’s Hatchery-Breeder Clinic in January 2012,
                      Donohue noted that chicken breast prices were at a particularly high level
                      and “[i]t’s not just cutbacks in production that have already occurred but
                      seasonal demand later this year which may set the industry up for an even
                      better first half of 2012,” he said. “I hope this carries over into the latter half
                      of 2012 based on some of the production forecasts that can be made based
                      on breeder placements and inventories.” Donohue also noted a concern that
                      “if the industry chose to do so, it could ramp up production within a 10-
                      week period of time. The industry could blow apart any recover[y] in the
                      short term by filing up incubators again,” but noted that Agri Stats data
                      indicates the industry is slaughtering breeder flocks at 59 to 60 weeks
                      (instead of the typical 65 weeks), which suggested to him the industry was
                      managing its production carefully.

              I.




       199.   Parts of Agri Stats reports have entered the public record in other ways as well.

One such instance is a presentation by Dr. Steve Bolen, an executive with Cobb-Vantress, a bird

genetics company wholly owned by Tyson Foods, Inc. Below is a single Agri Stats page that was

made available by Dr. Bolen in a presentation:




                                                 65
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 71 of 219 PageID #:264670




        200.    Each line in the above table is for a broiler production complex, which is a small

geographic area, with all production facilities typically located within a 50-mile radius of a broiler

company’s feed mill and processing plant. The above table is for a single month – March 2014.

The report provides the various yields of the lines Defendants’ facilities for various cuts of meat

(breast, fillets and tenders). This table illustrates the incredible detail of the Agri Stats reports.

        201.    One Broiler industry expert testified in a contract-farmer case that the sharing of

information through Agri Stats by Broiler producers regarding pay for contract-farmers creates “a

potential vehicle for collusion” and presents a “classical antitrust concern.” This conclusion is

important because besides Agri-Stats’ Co-Defendants, their agents, and their Producer Co-

Conspirators, only expert witnesses and court-approved advisors in a handful of prior litigation


                                                   66
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 72 of 219 PageID #:264671




have even seen an actual Agri Stats reports, but such individuals are expressly prohibited from

publicly releasing or discussing such reports by the terms of protective orders Defendants and

Producer Co-Conspirators require before producing Agri Stats reports in discovery. The same

expert also remarked that Agri Stats was unusual even among other price surveys, noting “[t]he

sharing of price and other market information by so-called competitors is well known as a

significant antitrust issue. Grower payout and cost information shared by most integrators is

incredibly detailed and comprehensive. As such it could provide critical data for competition

investigations and analyses of oligopoly and oligopsonistic behavior far more complex and

advanced than available for any other agricultural industry. An intensive inquiry is needed.”

          202.   Through discovery in the Broiler Chicken Antitrust Litigation, it is now apparent

that Defendants often exchanged Agri Stats information directly with one another. For instance,



                                                          Similarly,

                                                                                                  In

return,



                                              .

          203.   There is no plausible, non-conspiratorial justification for Producer Defendants and

Producer Co-Conspirators to use Agri Stats to secretly share highly confidential and proprietary

information about their pricing, capacity, production, and costs at the level of detail at which they

do. In a competitive market, such proprietary, competitively sensitive information would be a

closely guarded secret. Economic theory suggests that the routine exchange among competitors

of such sensitive internal company information reduces the intensity of competition.




                                                  67
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 73 of 219 PageID #:264672




       204.    The FTC’s and DOJ’s 2000 Guidelines For Collaborations Among Competitors

(“FTC/DOJ Guidelines”), and presentations by FTC attorneys, suggest that the scheme involving

Agri Stats is far outside the scope of permissible information sharing among competitors. For

example:

               A.     The FTC/DOJ Guidelines note the high risk of antitrust issues for
                      information sharing programs in industries with a history of collusion.

               B.     The more competitively sensitive the information being shared, the higher
                      the antitrust concern for such information sharing. Upon information and
                      belief, the weekly and monthly Agri Stats reports include dozens of
                      categories of detailed information that in a competitive industry would be
                      considered trade secrets. Therefore, the competitive sensitivity of Agri
                      Stats reports suggests a particularly high level of antitrust concern.

               C.     The older or more historical the information being shared, the less concern
                      the FTC and DOJ have with information collaborations. However, Agri
                      Stats reports are issued weekly and/or monthly, and its EMI reports are
                      issued daily, so as to provide nearly current production, sales, and other data
                      to Defendants. Moreover, the nature of Broiler breeder flocks is that they
                      predict future Broiler supply, so by sharing such information in a way that
                      permits company-by-company identification, Defendants are in fact sharing
                      future anticipated production information with one another, which clearly
                      suggests high antitrust concern under the FTC/DOJ Guidelines.

               D.     The FTC/DOJ Guidelines also provide a “safety zone” (i.e., presumptively
                      permissible) for collaborations among competitors that account for no more
                      than 20 percent of each relevant market in which competition may be
                      affected, but Defendants account for approximately 90-95% of Broiler
                      production.

       D. Defendants Coordinated Production Cuts To Stabilize And Then Increase The
          Price Of Broilers From 2008-2012, Then Continued Depressing Broiler Supply
          To Maintain Artificially High Prices.

       205.    As alleged in this Complaint, Defendants engaged in a conspiracy to fix, raise,

stabilize, and maintain the price of Broilers throughout the Class Period. Defendants’ acts,

practices, and course of conduct in furtherance of their conspiracy evolved over time and included



                                                68
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 74 of 219 PageID #:264673




but were not limited to the following: engaging in continuous communications on confidential and

proprietary business matters to eliminate price competition; allocating market shares; restricting

supply of Broilers; using input costs and other events as a pretext for industry-wide production

cuts; manipulating one or more publicly reported Broiler price indices; and concocting

mechanisms to nullify competitive sales processes to their customers. Examples of Defendants’

conduct are described in detail below.

       206.    In 2008, Pilgrim’s retained consultant Bain & Company to analyze its business

operations. Bain outlined a strategy for Pilgrim’s to help reshape the dynamic of the Broiler

industry. The Bain plan suggested that Pilgrim’s management needed to take action to reduce

supply in the Broiler industry, similar to other industries which in the then-recent past had been

able to restrict production and increase prices.

       207.    Defendants adopted the euphemism “capacity discipline” or simply “discipline” to

refer to their agreement to limit Broiler production. The key to “production discipline” and

“capacity discipline” is widespread participation by the industry. Broiler companies will not reap

outsized profits if only one or a few Broiler companies exercise discipline by cutting production.

Put differently, if a single Broiler company reduces Broiler capacity, there is no guarantee that

competitors will do the same, and therefore the company acting alone has simply ceded market

share to its competitors. However, if other Broiler companies similarly exercise discipline and

reduce capacity and production, Broiler purchasers will be faced with resulting higher prices,

which they will have no choice but to pay. The alternative – to not purchase Broilers – is not an

option for most of Defendants’ customers.

       208.    Thus, exercising capacity discipline will only benefit a Broiler company if it knows

or is reasonably sure that its competitors will do likewise. Absent such assurance, it would be




                                                   69
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 75 of 219 PageID #:264674




against each Broiler company’s independent self-interest to cut capacity and production. In

Defendants’ case, their shared commitment to capacity discipline was made feasible and rational

by their knowledge that each had agreed to engage in the same capacity limitations. As explained

in this complaint, Defendants repeatedly confirmed to each other that they remained committed to

this agreement by publicly (and privately) discussing their plans to continue exercising “capacity

discipline,” so long as others did the same.

       209.    Broiler producers have several mechanisms to reduce the supply of Broilers. Given

Broiler producers’ vertical integration and control of breeder farms, hatcheries, growout farms,

and slaughter houses, they have several methods to manipulate supply, including the following:

               A.      Reduce the size of Broiler breeder flocks through two measures: (1) retire
                       and kill off Broiler breeders at an earlier age than would normally be the
                       optimum age for doing so and/or (2) reducing purchases of Breeder pullets
                       from genetics companies that supply them. Such reductions in Broiler
                       breeder flock purchases by Broiler companies effectively forces genetics
                       companies to in turn reduce their own stocks of parent and grandparent
                       Broiler breeders (the one from which broiler company pullets are supplied).
                       Such reductions by the genetics companies extend into a period of years the
                       time it takes to materially increase the supplies of Broilers.

               B.      Reduce “egg sets” or “egg placements” (i.e., number of eggs placed in
                       incubators) by destroying such eggs and selling them to a rendering plant,
                       which causes a reduction in production within roughly 7 weeks, but this
                       does not reduce the size of Broiler breeder flock itself and does not prevent
                       a producer from being able to ramp up production in the short or medium
                       term should it subsequently decide it wants to quickly ramp up production;

               C.      “Break eggs” at hatcheries by destroying the eggs prior to setting them in
                       incubators;

               D.      Pull (i.e., destroy) eggs already set in incubators sometime before the 21
                       days necessary for eggs to hatch;

               E.      Destroy newly hatched chicks at hatcheries before delivery to farmers for
                       grow-out;


                                                70
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 76 of 219 PageID #:264675




               F.      Reduce the number or health of chicks delivered to contract farmers for
                       grow-out, including by manipulation of the genetics of chicks or providing
                       an inferior type of Broiler to farmers for grow-out of Broilers into mature
                       Broilers;

               G.      Extend the period of time between pickup of mature Broilers for slaughter
                       and delivery of new chicks to contract-farmers for grow-out (a/k/a, “days
                       between flocks”);

               H.      Reduce the size of birds at slaughter, including by slaughtering birds before
                       they reach full maturity or weight;

               I.      Slow down, temporarily close, or permanently close Broiler processing
                       plants; and

               J.      Export hatching eggs and/or day-old chicks outside the United States.

       210.    Historically, when Broiler producers “cut production,” they did so through short-

term cuts that targeted the end of the supply chain, such as slaughtering Broilers early, destroying

eggs before incubation, killing newly hatched chicks before delivery to contract farmers, and/or

increasing the days between flocks delivered to contract farmers. Broiler companies historically

did not cut their Broiler breeder flocks (except for normal seasonal variations), however, because

doing so would leave a producer unable to ramp up production in the short or medium term should

market conditions improve.

       211.    With respect to the type of production cuts used by Broiler producers, the period

from 2008 through the present is characterized by both traditional production cuts (short-term in

nature), as well as by unprecedented reductions in Broiler breeder flocks by Broiler producers. As

discussed below, Broiler producers made substantial and unprecedented cuts to Broiler breeder

flocks in 2008 and 2011 that prevented them from being able to meaningfully increase supply for

years to follow.


                                                71
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 77 of 219 PageID #:264676




                 1.   Pre-Class Period Events.

       212.    In 2007, the two largest Broiler producers, Pilgrim’s and Tyson, reduced their

production of Broilers, but only a few other Broiler producers followed their lead, namely Foster

Farms (4.8% reduction in Ready-to-Cook (“RTC”) pounds), Peco Foods (5.4% reduction in RTC

pounds), and Perdue (unspecified cuts). However, cuts by only five industry participants were not

enough to affect industry supply sufficient to increase prices meaningfully. Industry publications

noted that oversupply of Broilers was due to overproduction by Sanderson Farms, Mountaire

Farms, and House of Raeford Farms. Due to the resulting oversupply of Broilers, prices fell in

late 2007 and into early 2008. In addition, production cuts in 2007 followed the typical pattern of

focusing on short-term reductions in production, such as slaughtering Broilers early, but not on

longer-term cuts to Broiler breeder flocks.

       213.    The failure of the 2007 shorter-term production cuts to raise prices made Tyson and

Pilgrim’s realize that their unilateral supply cuts would never be enough to raise industry prices

without a broader industry supply cut by most of their competitors, and further, that cuts that did

not reduce Broiler breeder flocks left the industry vulnerable to near-term increases in supply.

Tyson and Pilgrim’s realized that by making cuts that were not followed by their smaller

competitors, they were essentially giving away market share to those competitors.

                 2.   2008-2009 Production Cuts.

       214.    On January 23-25, 2008, Defendants attended the IPE conference in Atlanta,

Georgia. According to the IPE, attendees representing over 99.4% of the production of the major




                                                 72
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 78 of 219 PageID #:264677




Broiler companies participated in the IPE. Numerous employees from Defendants attended the

conference, including Defendants’ senior executives.

       215.    On a January 28, 2008, earnings call, Tyson CEO Dick Bond declared bluntly “we

have no choice [but] to raise prices substantially.” However, the commodity nature of Broilers

does not allow one producer to successfully raise market prices in the absence of widespread

reductions in supply relative to the then-current demand, so Bond’s comment does not make sense

absent an intention (or knowledge) on his part that Defendants would coordinate a reduction in

supply across the Broiler industry. After learning in 2007 that its production cuts alone could not

force up industry prices, Tyson also sent a clear message to its co-Defendants and co-conspirators:

we are not making production cuts until you do.

       216.    In response, Pilgrim’s issued a call to action for its competitors to reduce their

production of Broilers to allow prices to recover. On a January 29, 2008, earnings call, Pilgrim’s

CFO Rick Cogdill said the industry was oversupplying Broilers and it was hurting market prices.

Cogdill explained that his company had done its part in 2007 by reducing production 5%, so “the

rest [] of the market is going to have to pick-up a fair share in order for the production to come out

of the system.” During the call, Cogdill went on to explain that Pilgrim’s alone could not reduce

supply enough to help market prices recover and its past efforts to reduce supply had merely led

to smaller players increasing their market share at Pilgrim’s expense. Cogdill went even further

in describing specifically how he thought the industry needed to coordinate production cuts in

order to drive up market pricing, including making the following statements urging Pilgrim’s

competitors to do their part in reducing Broiler industry supplies:

               A. “[A]ctions are going to have to be taken one way or the other through the
                  industry to pass along these costs. We were the leader in cutting production
                  last year to help drive that. . . . [W]e’ve got to make sure that we get the supply




                                                 73
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 79 of 219 PageID #:264678




                   in line with demand at an acceptable price, not just in line with what the
                   customer wants to buy at a cheap price.”

               B. When asked by an analyst “do you have an estimate internally of what the state
                  of oversupply in the industry might be? What you would hope to see cut from
                  others that would make you feel like the industry was more rational?” Pilgrim’s
                  CFO Cogdill replied “It’s really hard to say that the faster we get to production
                  adjustment the quicker the recovery could happen . . . . And if the industry
                  doesn’t react soon enough it will have to react stronger in the end.”

               C. “[W]e have walked away from sales in certain cases, where the pricing just did
                  not make any sense. So we are trying to hold the line. We are losing at times
                  the competitive bids . . . . So we are trying to take a leadership position from a
                  pricing perspective.”

               D. JP Morgan analyst Pablo Zuanic asked “[D]o you and Tyson have the evidence
                  that your production call backs lead to significant price improvements last
                  year[?]….Clearly, there are more producers who are not following you. On my
                  mask [sic], according to USDA, the industry was up 5% in the December
                  quarter….So, it means that the rest of the industry was up about 9% in the
                  December quarter. So there is evidence that rest of the industry is not following
                  you. You guys are the leaders. You know that this worked last year. . . . Is it
                  just that last year we did it for the industry, and they didn’t follow and now it’s
                  their turn?” In response, CFO Cogdill noted, “I think you kind of hit on it there.
                  . . . It’s not like we had 5% of surplus capacity that we could just reduce our
                  operations and not feel that . . . I mean we cannot be the ones that are out there
                  continually reducing production, and let the other producers capitalize on that.
                  I mean if it’s 5% last year, 5% this year, 5% next year, you can see that that’s a
                  spiral to the demise of our company, which we are not willing to accept.”

       217.    On a January 31, 2008, earnings call, Sanderson Farms CEO Joe Sanderson

explained that he anticipated the industry would cut production. Asked about Broiler industry cuts

by an analyst, Sanderson replied “we could see some reductions in production.” Asked to expand

on his comments by another analyst, CEO Sanderson said he thought a production cut was

“probable” and “if it’s bad and ugly and deep in February, March and April, you’ll see the

production cuts take place during that period of time. There’s still 25% of the industry still making

money but I would expect to see those reductions come over the next 90 to 120 days.” Upon

information and belief, CEO Sanderson’s basis for the statement that “25% of the industry [was]


                                                 74
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 80 of 219 PageID #:264679




still making money” was through the secret sharing of information by Defendants through Agri

Stats.

         218.   Around March 4, 2008, senior executives from Defendants met at an Executive

Committee meeting of the National Chicken Council’s Board of Directors including Pilgrim’s

CEO Clint Rivers, Tyson Senior VP Donnie Smith, Fieldale Farms President Thomas Hensley,

Amick President and CEO Ben Harrison, and Case Foods CEO Tom Shelton.

         219.   Only a month and a half after installing its new CEO, Pilgrim’s again led the charge

to cut overall industry supplies, but this time it backed up its rhetoric with production cuts. On

March 12, 2008, Pilgrim’s announced a massive closure of its Broiler processing plants. Just five

days after taking over the position of Pilgrim’s CEO, Clint Rivers, publicly announced the closure

of seven Broiler facilities in order to reduce industry oversupply, stating “we believe [these]

actions . . . are absolutely necessary to help bring supply and demand into better balance . . . . That

portion of the demand for our products that exists solely at pricing levels below the cost of

production is no longer a demand that this industry can continue to supply.” (emphasis added).

         220.   Normal supply and demand would suggest that in the wake of massive supply cuts

by Pilgrim’s, other Broiler producers would jump into the massive gap in supply that Pilgrim’s

closures left. However, just the opposite occurred. Following Pilgrim’s announcement, a series

of production cuts were publicly announced by other Defendants between April 3 and April 11,

2008.

                A.     On April 3, 2008, Fieldale Farms announced a 5% production cut. In
                       connection with the cut, Executive Vice President Thomas Hensley
                       commented that Fieldale has had trouble passing on cost increases to both
                       foodservice and retail customers. “Every time we try [to increase prices],
                       one of our competitors comes in with a price lower than our previous price,”
                       Hensley said. Fieldale, which has been absorbing feed-cost increases, hopes
                       its move will help ease continuing price pressure. “We can’t sell [some of]



                                                  75
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 81 of 219 PageID #:264680




                   the chickens at a price higher than the cost,” Hensley said. “We’re hoping
                   this cut puts supply and demand back into better balance.”

             B.    On April 3, 2008, Amick Farms




             C.    On April 9, 2008, Simmons Foods announced a 6% reduction in production
                   throughout its processing plants. Simmons Prepared Foods President David
                   Jackson said in a press release that “[r]ecent U.S. chicken market price
                   levels have not allowed processors to recover the spiraling costs of corn and
                   soy meal. . . . This increased cost burden has yet to be reflected in domestic
                   poultry prices.” BMO Capital Markets analyst Kenneth Zaslow welcomed
                   Simmons’ production cut, saying in a note to investors that production cuts
                   across smaller companies in the Broiler industry would be positive for
                   Broiler prices. On April 9, 2008, BMO Capital Markets analyst Kenneth
                   Zaslow welcomed Simmons’ production cut, saying in a note to investors
                   that production cuts across smaller companies in the Broiler industry would
                   be positive for Broiler prices.

             D.    On April 10, 2008, Cagle’s Inc. announced a 4% reduction in processing of
                   Broilers. According to a press release from Cagle’s President and CEO,
                   Doug Cagle, “[c]urrent chicken prices have failed to reflect the tremendous
                   increase in the cost of feed. Ingredient prices, mostly corn and soybean
                   meal, have increased over 80 percent in the last two years raising the cost
                   to produce chicken by more than $.17 a pound. These are unprecedented
                   times and given current USDA forecasts it appears that high feed costs are
                   here for the foreseeable future. The cut back in production will not effect
                   [sic] our customers with existing commitments but will reduce product
                   being sold through less profitable commodity outlets.”

             E.    Between April 3-11, 2008, Wayne Farms, O.K. Foods, and Koch Foods
                   each announced 2-8% reductions in production.



                                            76
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 82 of 219 PageID #:264681




                 F.     A number of other Broiler companies cut their production between April 1,
                        2008 and May 28, 2008, but did not publicly announce those cuts. Instead,
                        these Broiler companies communicated such cuts to their Producer Co-
                        Conspirators through Agri Stats and/or other means of communication. For
                        instance, at his BMO Capital Markets Conference presentation on May 28,
                        2008, Sanderson Farms CEO Joe Sanderson stated that “we have seen for
                        the last 6 or 7 weeks . . . some companies in our industry announce cutbacks.
                        There have been I think six companies have announced cutbacks. I know
                        some companies have cut back and have not announced.” Such knowledge
                        of non-public production cuts by competitors is highly suggestive of secret
                        communication among Broiler companies.

          221.   After witnessing a steady stream of its competitors close production capacity

between April 3 and 11, Pilgrim’s saw that other industry participants were contributing to

reducing industry supply. Pilgrim’s decided it could now take further steps to reduce industry

supply.

          222.   On April 11, 2008, Pilgrim’s suggested it might close its large El Dorado, Arkansas

processing plant, which employed 1,620 workers.

          223.   On April 14, 2008, Pilgrim’s announced a further production cut of 5% of egg sets.

          224.   On April 29, 2008, Tyson CEO Dick Bond described the change in the industry in

response to an analyst question, noting “[y]ou are right. I think the industry has changed. Diane, I

don’t think the industry will be up that much anymore, we have seen some sizable declines here

lately in egg sets and placements. So, we’re going to be up a little bit but probably not a significant

amount, not as much as we might have once anticipated.”

          225.   Despite the large number of coordinated production cuts announced by producers

in April 2008, Pilgrim’s concluded these cuts were not sufficient. Therefore, Pilgrim’s CEO Clint

Rivers encouraged further action by the industry at a May 15, 2008, speech at the BMO Capital

Markets Third Annual Ag & Protein Conference, which was attended by Sanderson Farms CEO

Joe Sanderson and CFO Mike Cockrell, Tyson CEO Richard Bond, and Pilgrim’s CFO Richard



                                                  77
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 83 of 219 PageID #:264682




Cogdill. CEO Rivers announced that he hoped to see the Broiler industry continue to cut

production to help the industry return to profitability, stating that “he would like the industry to

trim total production by 3%-4%, calling it a prudent move in light of recent price volatility in the

grain markets.” He also noted that “[t]he cuts need to be fairly deep.”

       226.    A May 21, 2008, Wall Street Journal article noted that conditions in the industry

were starting to change. “Three things are making analysts more optimistic: Companies are cutting

production, weekly egg-set numbers are declining (egg sets are fertile eggs placed in incubators),

and prices are responding positively to the thinning supply lines.” The article also noted “[i]t is

unusual for egg sets to decline at this time of year.” The reason such a reduction was unusual in

May is that egg sets result in Broilers that are ready for market approximately 10 weeks later,

which in this case would have been first week of August, and is still the peak of the high-demand

summer grilling season.

       227.    During an earnings call on May 22, 2008, Sanderson Farms CEO Joe Sanderson

was asked if he thought industry cuts were sufficient to keep the industry profitable in the fall. In

response, Sanderson noted, “[w]e don’t know yet. We will make a cut as we always do after Labor

Day. We will make a 4-5% cut following Labor Day as we always do going into Thanksgiving,

Christmas, and January we reduce our egg sets and around Thanksgiving, Christmas, New Years

and Martin Luther King. That is a period of slow demand for us, and we don’t announce that, but

we always do it. It is just a period when we take downdays and we will do that. But if we think

more is needed, we will evaluate that sometime in August, and if need be will do it. We cut back

in 2006, we cut back in ’97-98. I don’t know if we announced it or not, but we will do what we

need to do.” Sanderson provided no explanation why it was choosing to publicly disclose its

“regular” production cut if it had never done so in the past.




                                                 78
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 84 of 219 PageID #:264683




       228.    Six days later, on May 28, 2008, CEO Sanderson attended the BMO Capital

Markets Conference Presentation. One or more of Sanderson Farms’ competitors attended the

same conference. Sanderson explained to the attendees that the company tracks egg set data

closely and it had observed many companies cutting production “for the last 6 or 7 weeks.”

       229.    In early June 2008, Pilgrim’s CEO Clint Rivers continued to keep up the drumbeat

for further production cuts, noting in a June 4, 2008, presentation that “[o]ur supply in chicken, we

are oversupply . . . we need to see some balance in the supply. . . . Simply put, at this time there is

still too much breast meat available to drive market pricing significantly higher.”

       230.    Other CEOs picked up on Pilgrim’s call for further action. A few weeks later on

June 19, 2008, Broiler industry executives participated in a media conference call intended to

lobby the federal government to limit the ethanol subsidy. According to one report, Mark

Hickman, Chairman of the National Chicken Council and CEO of Peco Foods, told participants

that “the poultry industry is entering a second phase of production cutbacks, following a 1 percent

to 2 percent cutback in production earlier this year. ‘We are hearing talk that this was not nearly

enough, so liquidation is in round two.’” Upon information and belief, “liquidation” is a reference

to the need for Defendants’ decision to reduce Broiler breeder flocks to affect longer-term supply

restraint in the industry, rather than mere short-term production cuts like breaking eggs or

slaughtering Broilers earlier to reduce weight.

       231.    As noted above, Agri Stats’ subsidiary EMI issues regular reports to its clients,

which are not publicly available. However, EMI’s website currently has available a “sample”

report available from June 20, 2008. The sample report notes that “[b]eginning in April [2008],

the weekly hatchery data started to show declines in egg sets and chick placements relative to year-

earlier, which confirms the announced intentions to reduce Broiler production and will result in




                                                  79
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 85 of 219 PageID #:264684




slaughter falling below year-ago by mid June.” The same report also notes that “[i]t is unclear

how long the slaughter declines will continue, and if other companies will choose to cut production

as well making them deeper than initially thought. Those who have announced cutbacks indicate

they will continue until margins normalize. At this time we expect to see the declines continue

until at least late 2009, and cuts could be deeper than now projected.”

       232.    Three days later, on June 23, 2008, Wayne Farms announced an additional 6%

production cut. Wayne Farms President & CEO Elton Maddox said in a statement that “[s]oaring

feed ingredient costs aggravated by the government’s food for fuel mandate has created the need

for us to rationalize our business.” Like many other executives, Maddox cited ethanol subsidies

as the reason for the production cuts. Wayne Farms’ announcement came only three days after

Agri Stats suggested further cuts were needed and four days after Peco Foods CEO Hickman

suggested further cuts were needed.

       233.    On June 23-25, 2008, USPOULTRY held its annual Financial Management

Seminar. Defendants’ senior executives attended the seminar.

       234.    On July 2, 2008, Foster Farms announced it was abandoning plans to build a new

Broiler plant in northeastern Colorado that it had previously announced in April 2008 would

employ about 1,000 people. In a statement, Foster Farms CEO Don Jackson noted “[i]n these

difficult conditions with costs escalating primarily due to grain and fuel prices and chicken prices

lagging it does not make economic sense to go forward with expansion at this time.”

       235.    On July 7, 2008, O.K. Foods announced a 7.5% reduction in egg sets, citing “record

high prices for corn and soybean meal, which it attributes to the U.S. government’s mandated

ethanol policies along with recent flooding in the Midwest ‘Corn Belt’ region.”




                                                80
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 86 of 219 PageID #:264685




        236.    On July 20-22, 2008, the National Chicken Council held a three-day “Chicken

Marketing Seminar” attended by Defendants’ senior executives. The event was billed as a

marketing seminar that “includes social networking events and recreational opportunities,

including a golf tournament.”

        237.    On July 31, 2008, Tyson cancelled a contract with Petit Jean Poultry for the

processing of Broilers at Petit’s Buffalo, Missouri plant. Tyson subsequently told the City of

Buffalo that no amount of incentives could convince it to renew its contract with Petit.

        238.    On August 11, 2008, Pilgrim’s announced the closure of its Clinton, Arkansas,

processing plant and a further processing facility in Bossier City, Louisiana. 9 Pilgrim’s press

release noted the closures “are part of the company’s ongoing effort to operate more efficiently

and return to profitability amid high feed costs and an oversupply of chicken on the market.” The

closure of the Clinton processing plant represented an additional 1.25% incremental increase of

the company’s previously announced production cuts. Pilgrim’s stated that it would keep both

plants idled until “industry margins can be sustained at more normalized levels of profitability.”

Pilgrim’s also noted that “[w]ith Labor Day approaching and no indication that the actions taken

to date by Pilgrim’s Pride or other industry members are having a positive effect on selling prices

for our products, it is now clear that more significant decisive action is necessary.”

        239.    In August 2008, House of Raeford announced that it would begin reducing its

Broiler production by 5%. The company said in a statement that “[t]he current obstacles that face



9
 “Further processing plants” are facilities that process whole or cut-up Broilers into products for end users,
such as chicken nuggets. Notably, further processing plants alone are not a bottleneck for the supply of
Broilers and were not the focus of Defendants’ coordination to reduce and restrict Broiler supplies as alleged
herein. During the Class Period, some Defendants have increased the amount of further processing they
perform internally in order to capture profits that had previously been earned by third party further
processors who purchased unprocessed Broilers from Defendants. A few further processing plant closures
are noted in this Complaint where they were closed in conjunction with processing plants.


                                                     81
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 87 of 219 PageID #:264686




our industry require that supply be brought in line with demand.” The announcement was

remarkable for House of Raeford, which had pursued a strategy of aggressive production growth

that resulted in the company doubling its Broiler production from 2001 to 2007.

       240.     On an August 26, 2008, earnings call, Sanderson Farms CEO Joe Sanderson stated

that “[s]o long as this weakness continues, the poultry industry will need to cut production further

until supply is in line with demand.” When asked later whether the industry had already made

enough production cuts, he noted “we kind of thought we were going to see reductions in July . . .

[based on] 213/214 [million] eggs sets back in April and that really did not materialize. When you

look at USDA slaughter numbers in July, they were 100% and 101% and now we’re looking at

egg sets of 206 and 207 million that are going to show up sometime in October or November.

We’ll see when we get there. Those are barely impressive cuts. My suspicion is, as I’ve told you

in May, the industry typically make the cut [sic] and it’s tentative. We’ll have to see if it works. .

. . I’m very skeptical that those cuts are going to be enough to return us margins to cover these

grain costs.”

       241.     On September 23, 2008, Pilgrim’s announced the layoff of 100 employees at its El

Dorado, Arkansas processing plant.

       242.     By September 2008, Broiler industry publication Watts PoultryUSA reported that

“[m]ost U.S. broiler integrators ha[d] announced plans to close small operations, consolidate

complexes and further processing plants and to reduce output by 3 percent to 5 percent to

‘maximize efficiency.’”

       243.     On October 3, 2008, Defendants’ senior executives attended the National Chicken

Council’s Annual Meeting. Agri Stats CEO Bill Snyder moderated a CEO panel that included

Pilgrim’s, Tyson’s, Perdue’s, and Sanderson Farms’ CEOs. Explaining Pilgrim’s desire to push



                                                 82
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 88 of 219 PageID #:264687




through an industry-wide price increase, Pilgrim’s CEO Clint Rivers told panel members and the

audience “[w]e need to get those [input] costs pushed through, but we’ve yet to see that happen.”

       244.    On October 10, 2008, Pilgrim’s gave an interview to the Associated Press regarding

a USDA report of falling egg sets in the Broiler industry. Spokesman Gary Rhodes noted that

“[t]his is very positive news for the industry and may signal that the industry is taking a more

rationalized approach to production heading into the fall.”

       245.    During Fall 2008, Sanderson Farms also implemented its previously announced

“fall cuts” a month early and delayed the opening of a new deboning facility.

       246.    On October 18, 2008, Wayne Farms President & CEO Elton Maddox released a

statement announcing the closure of the company’s College Park, Georgia plant, resulting in the

layoff of over 600 employees. Maddox cited “changing market conditions” and a need to

“maximize efficiencies” as justification for the plant closure.

       247.    On a November 10, 2008, Tyson earnings call, CEO Dick Bond claimed that Tyson

would not be making additional production cuts because it had already done its part to reduce

industry supply with prior production cuts in 2007 and earlier. However, D.A. Davidson & Co.

analyst Tim Ramey asked “Dick, a year ago you talked about price encourage [sic] then I was out

with Donnie Smith four five months ago, you guys talked about well we’re not going to be the one

to cut.” Tyson didn’t respond directly, but cited Tyson’s attention to “supply and demand.”

       248.    On November 12, 2008, industry analyst Ken Zaslow noted that “many companies,

such as Pilgrim’s, have pledged to cut production, but Tyson increased its volume about 6 percent

in the quarter . . . . The industry has cut about 10 to 12 percent of its production.”

       249.    Despite claims to the contrary on its November 2008 earnings call, Tyson

substantially reduced production in December 2008.            First, on December 18, 2008, Tyson




                                                  83
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 89 of 219 PageID #:264688




announced the canceling of a deboning contract with Petit Jean Poultry at Petit’s Little Rock,

Arkansas processing plant that resulted in the layoff of 700 employees by Petit. Second, by

December 23, 2008, it was reported that Tyson had cut its production by 5%. Asked by a reporter

about the cuts, Tyson spokesman Gary Mickelson stated that “[w]hile we would rather not share

details of our current poultry production levels, we can tell you we continue to closely evaluate

market conditions in an effort to match customer demand with our supply.” Tyson also noted that

it had reduced production “in recent years through the closing or sale of poultry plants and by

running the company’s remaining operations at reduced capacity utilization.”

       250.   On a January 26, 2009, Tyson earnings call, an analyst asked why Tyson cut

production in December 2008 after claiming it would not do so in its November 2008 earnings

call. Tyson’s Senior VP Donnie Smith replied that Tyson’s inventory growth had triggered it to

cut production in December 2008.

       251.   On January 28-30, 2009, Defendants’ senior executives attended the 2009

International Poultry Expo in Atlanta, Georgia.

       252.   In a February 18, 2009, interview, Tyson Senior Group Vice President Donnie

Smith noted that “[a]cross our industry, we’re down about six percent versus where we were a year

ago. We’re seeing an impact from that on market prices . . . the industry fundamentals are

improving.”

       253.   In late February 2009, a report noted that Pilgrim’s had cut another 9-10% of its

production. According to the same report, Tyson told the audience at a February 2009 investors’

conference that it did not intend to reduce its production further because “[u]sing WATT

PoultryUSA data on ready-to-cook (RTC) pounds, our numbers have declined 5-7% from 2000 to

2008 on RTC pounds while at the same time the industry has grown 31%. Over time, we have




                                                  84
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 90 of 219 PageID #:264689




done plenty of cutting back.” In other words, Tyson felt it had already taken its fair share of needed

production cuts, so competitors needed to take further actions. However, as indicated below,

Tyson’s statements about not reducing production appear to be posturing, because generally Tyson

did reduce its production during the 2008-2015 time period in line with other producers, apparently

hoping the threat of it not reducing production would lead other producers to reduce production

first.

         254.   By February 25, 2009, Sanderson Farms told The Morning News that it had made

cuts to its supply of Broilers by processing smaller Broilers and running its plants at lower capacity

utilization rates. Sanderson also told a group of investors around this time that “[b]ecause we don’t

expect much help from the demand side, chicken market improvement will have to come from

supply cuts.”

         255.   Similarly, Simmons Foods CEO Todd Simmons noted in a February 25, 2009,

interview that “[w]e are seeing lower demand in the food-service customer base. We have made

adjustments in bird weights to ensure our production meets with our customer’s needs.”

         256.   Seeing further cuts from smaller producers in the industry led Pilgrim’s to announce

historically large cuts to its production on February 27, 2009. In a press release announcing the

closure of three processing plants located in Douglas, Georgia, El Dorado, Arkansas, and

Farmerville, Louisiana, Pilgrim’s indicated the plants were “underperforming” and said the

closures would “improve the company’s product mix by reducing commodity production and to

significantly reduce its costs in the midst of an industry-wide oversupply of chicken and weak

consumer demand resulting from a national recession.” Pilgrim’s indicated that the idling of these

three plants would reduce production 9-10% in total pounds of Broilers produced by the company.




                                                 85
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 91 of 219 PageID #:264690




       257.    Overall, “[a]t least 11 companies reported reductions in weekly ready-to-cook

production in 2008,” including Tyson, Pilgrim’s, Perdue, Simmons, House of Raeford, Cagle’s,

George’s, O.K. Foods, Coleman Natural Foods, Harrison Poultry, and GNP Company. Other

companies reduced their planned production levels and/or delayed the planned opening of new

Broiler complexes.

       258.    During 2009, Defendants also exchanged and agreed upon specific prices to charge

common customers. For instance, Defendants Case Foods and House of Raeford




                 3.   Defendants’ 2008 To Early 2009 Broiler Production Cuts Included
                      Unprecedented Reductions To Broiler Breeder Flocks.

       259.    As noted above, 2008 ended a decades-long trend of additional Broiler production,

and surprised industry observers. However, what makes the production cuts in 2008 even more

remarkable is that Broiler producers did not merely make an unprecedented reduction in the

pounds of Broilers they produced – they also went further up their supply chains than ever before

to restrict their ability to ramp up production for years into the future. This production restriction

was accomplished by reducing Broiler breeder flocks and thereby forcing genetics companies to

reduce supplies of grandparent stocks.

       260.    Broiler breeder flocks on average are kept in active “lay” for 65 weeks, so over its

lifespan a breeder hen produces an average of 140 eggs per year that are incubated at Broiler

producer-owned hatcheries. Because Broiler breeder flocks are created from a limited pool of



                                                 86
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 92 of 219 PageID #:264691




grandparent Broilers from the three Broiler genetics companies (Tyson’s Cobb-Vantress, Aviagen,

and Hubbard), it takes substantial time to re-populate a Broiler breeder flock that has been reduced

through early slaughter. By reporting the size of each Defendant’s supply flocks through Agri

Stats, Defendants could closely monitor one another’s supply flock reductions and deal with a co-

conspirator who was ramping up production in conflict with Defendants’ conspiracy.

       261.    Defendants’ reduction in Broiler breeder flocks during 2008 and the first two

months of 2009 was unprecedented. While previous downturns had led some producers to use

short-term methods to reduce overall pounds of Broilers slaughtered, in 2008 Defendants took

their reductions to the next level by substantially reducing their Broiler breeder flocks (aka,

“Broiler Hatchery Supply Flock”), as shown below.




                                                87
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 93 of 219 PageID #:264692




                 4.   The Cuts in 2008 and 2009 Led To Record Broiler Prices For Much Of
                      2009 And Early 2010.

       262.    The effect of the supply cuts on Broiler pricing in 2008 and the first two months of

2009 was clear – during the worst recession in generations, Broiler prices rose through mid to late

2008, staying at or near all-time highs until late 2009. For instance, by May 28, 2009, Sanderson

Farms reported strong profits that were twice the predictions of Wall Street analysts, which

according to one industry publication was “aided by production cuts and lower feed costs that

offset still-weak demand.” Similarly, at a May 14, 2009, BMO Capital Markets conference,

interim Tyson CEO Leland Tollett noted that “poultry market fundamentals had improved. Pullet

placements, an[] indication of future Broiler supplies, have been down the past five months

compared to the same period last year. Egg sets continue to run six percent or more below year

ago levels and cold storage inventories of poultry have declined about 20 percent since peaking in

November 2008.”

       263.    However, as prices continued to rise during late 2009 and early 2010, producers

started increasing production in response to the higher prices, as they had done in previous decades.

The rising production by producers in early 2010 led to a reported oversupply of Broilers that

began to depress prices by late 2010. However, Defendants had learned the value of coordinated

supply reductions in 2008, so were quick to react with a new round of publicly announced

production cuts in the first half of 2011, which quickly helped prices recover.

       264.    During 2009 and 2010, Defendants’ senior executives continued to meet with one

another at trade association meetings and industry events, such as the National Chicken Council

and the International Poultry Expo. For instance, at the National Chicken Council’s October 2009

Annual Conference, which was attended by Ben Harrison (Amick President & CEO) and Robert

Turley (Allen Harim President & CEO), one industry analyst wrote that participants had



                                                 88
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 94 of 219 PageID #:264693




emphasized continued “production discipline.” As used by Defendants, “capacity discipline” is a

euphemism for limiting Broiler supplies. Defendants’ conspiratorial efforts to artificially limit

Broiler supplies enabled Defendants to raise prices of Broilers to supracompetitive levels.

                  5.   Defendants Reacted With Unprecedented Speed To Overproduction In
                       2011, Which Led To A Second Wave Of Unprecedented Production Cuts.

        265.    Around early 2011, Tyson was one of the first Defendants to see the coming

overproduction of Broilers. In addition to limiting its own production, Tyson embarked on a new

strategy to soak up excess supply produced by its competitors. Tyson called the strategy “Buy vs.

Grow.” As described further in Section VI(G) of this Complaint, Tyson’s Buy vs. Grow strategy

allowed Tyson to buy up excess production from its competitors and avoid the depression of prices

that would occur had the excess production been sold on the open market. In return, Tyson could

communicate the volumes of Broilers it would be willing to purchase from competitors in the

current and future months, thus suggesting to each competitor the amount of production it should

cut that would not be purchased by Tyson. As one investment analyst described it, Tyson’s

program “involves maintaining or even reducing [Tyson’s] own chicken production levels, with

buying more chicken on the open market from their rival chicken producers, in an effort to keep

the chicken market from being over supplied.” Even though it would have been cheaper (with

respect to the cost of pounds purchased) for Tyson to grow its own Broilers instead of buying them

from a competitor, Tyson engaged in its Buy vs. Grow program because it allowed Tyson to better

control supply and production in the Broiler industry and reap the benefit of higher market prices

on all of the rest of its Broiler pounds sold.

        266.    On January 24-26, 2011, Defendants’ senior executives attended the International

Poultry Expo in Atlanta, Georgia, including Tyson CEO Donnie Smith. The IPE featured an

annual market intelligence panel with Mike Donohue from Agri Stats and industry-insider Paul


                                                 89
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 95 of 219 PageID #:264694




Aho. According to one report, Donohue noted that “‘2008 was the worst year financially for the

(U.S.) broiler industry that most people have ever seen’ . . . The industry’s response in 2008 was

a 5 to 6% reduction in pounds produced. He said that the broiler industry is currently at record

high weekly slaughter volumes.” Aho noted “[t]his could be a very difficult year with cutbacks,

rationalization, and consolidation . . . . The market is calling for around a 5% reduction in chicken

production.”

       267.    On a February 4, 2011, Tyson earnings call, COO James Lochner noted that “until

industry supply more closely aligns with demand” Tyson’s Broiler business would “be

challenged.” Tyson CFO Dennis Leatherby also referred to a supply-demand imbalance in the

chicken industry.

       268.    On a February 16, 2011, Cagle’s earnings call, Cagle’s reportedly said it had begun

a 20% reduction in production at a deboning operation in an effort to balance supply and demand.

Cagle’s told one publication that it was “optimistic that the industry will exhibit the production

restraint necessary to support higher pricing for Cagle’s products allowing for return to profitable

margins.”

       269.    On or around February 25, 2011, Sanderson Farms CEO Joe Sanderson announced

on an earnings call that Sanderson would be delaying the development and construction of a second

North Carolina Broiler complex.

       270.    On March 7, 2011, House of Raeford announced a 10% reduction in egg sets that

began in early February. CEO Bob Johnson noted in an accompanying press release that “we

decided that acting now was a responsible action for our company in light of continuing unstable

economic conditions. . . . Hopefully the chicken prices will begin to increase later this year. In




                                                 90
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 96 of 219 PageID #:264695




addition, if Congress will take action to cut unreasonable government support for the ethanol

industry, then grain prices should decrease to a more manageable pricing level.”

       271.    On March 15, 2011, Simmons announced it was laying off 180 workers at its

Siloam Springs, Arkansas processing plant “[d]ue to economics specific to our industry, resulting

from high grain prices predominantly caused by corn being used in ethanol, we have decided to

realign some of our production resulting in the elimination of 180 positions as of April 15.”

       272.    On April 13-15, 2011, the Georgia Poultry Federation held its annual meeting at

the Brasstown Valley Resort in Georgia. Defendants’ senior executives attended the meeting.

Among other positions that Defendants’ employees were elected to at the meeting, Donnie

Wilburn (Director Live Operations, Harrison Poultry) was elected Vice Chairman of the Board of

Directors and Phillip Turner (Plant Manager, Mar-Jac) was elected to the Board of Directors.

       273.    On April 15, 2011, Mountaire Farms announced it was abandoning a 3-5% capacity

increase. Mountaire President Paul Downes explained Mountaire’s justification for the cut to

anticipated capacity in starkly simple terms: “The only way to higher prices is less supply. The

only way to less supply is chicken companies will shut down or cut back. That’s not good for

poultry growers or the economy. But I think that’s what we’re going to see.” In other words,

Mountaire had learned from the industry’s coordinated action in 2008 to reduce supply and

realized that the oversupply and decreasing prices in early 2011 could only be addressed through

collective action by the Broiler industry to restrain production.

       274.    During 2011, Fieldale Farms reduced its production by an unspecified amount.

       275.    During 2011, Mar-Jac reduced its production 10% and reported that other Broiler

Producers were doing so as well.




                                                 91
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 97 of 219 PageID #:264696




       276.    On May 1-3, 2011, Defendants’ senior executives, including Tyson CEO Donnie

Smith, attended Urner Barry’s Annual Executive Conference and Marketing Seminar, which

includes an annual golf outing at a local country club.

       277.    On May 17-18, 2011, senior executives from Sanderson Farms, Pilgrim’s, and

Tyson attended the BMO Farm to Market Conference. Attending were Sanderson Farms CEO &

Chairman Joe Sanderson, Sanderson President & COO Lampkin Butts, Pilgrim’s President & CEO

Bill Lovette, Tyson CEO Donnie Smith, and Tyson Senior Group VP of Fresh Meats Noel White.

       278.    Pilgrim’s President & CEO Bill Lovette (who also was COO of competitor Case

Foods from 2008 to 2011) presented at the May 17, 2011, BMO Farm to Market Conference.

Lovette’s presentation noted Pilgrim’s shift away from fixed-rate contracts to market-based

pricing. Pilgrim’s also noted its new focus on matching production to forecasted demand,

including by adjusting head and bird weights at selected plants to better balance supply and

customer demand.

       279.    On a May 24, 2011, earnings call, Sanderson Farms CEO Joe Sanderson stated “the

deal is that the industry — forget Sanderson — the industry cannot sustain losses like they are

sustaining for a long period of time. They will — they can’t do it and you have been observing

this for years and years and the industry has been losing money since Novemberish and balance

sheets deteriorate and losses have to stop. The only way to stop losses with $7 corn is to reduce

production and get prices up. That is the rule and the law of the jungle.” Sanderson continued,

“my judgment is that there will be some others that are going to have to make some adjustments

that I believe cuts will be forthcoming in our industry based on the losses we see in Agri Stats.”

       280.    On June 6, 2011, Cagle’s announced on an earnings call that “[t]he industry must

lower supply in order to offset reduced demand and to support higher market prices. Cagle’s




                                                92
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 98 of 219 PageID #:264697




continues to process at 80 per cent of capacity at its Pine Mountain Valley deboning facility and

does not contemplate any increase in the foreseeable future.”

       281.    On June 7-10, 2011, the USAPEEC held its annual meeting at The Greenbrier

America’s Resort in West Virginia. Defendants’ senior executives attended.

       282.    On approximately June 20, 2011, Tyson begin pulling eggs from its incubators to

reduce Broiler volumes.

       283.    On June 21, 2011, Cagle’s announced it was laying off 300 employees at its Pine

Mountain Valley, Georgia plant to reduce Broiler volumes.

       284.    On June 27-29, 2011, the US Poultry & Egg Association held a Financial

Management Seminar at the Ritz Carlton in Amelia Island, Florida. Among other presentations,

Pilgrim’s President & CEO Bill Lovette presented to a group of 150 attendees that included senior

executives from Defendants.

       285.    On June 27, 2011, Simmons announced it was laying off 223 employees by August

at its Siloam Springs, Arkansas plant to “shift production to better address soaring corn prices.”

In its press release, Simmons blamed U.S. Ethanol policies for reducing its production.

       286.    On July 11, 2011, Defendants House of Raeford and Case Foods




       287.    On July 12, 2011, Tyson CEO Donnie Smith, Tyson executive Bernard Leonard

(Chairman of the NCC at the time), Sanderson Farms COO Lampkin Butts, Peco Foods CEO Mark




                                               93
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 99 of 219 PageID #:264698




Hickman, and Perdue CEO Jim Perdue participated in a panel together at the 2011 Food Media

Seminar.

       288.       On July 21, 2011, Amick




       289.       On July 29, 2011, Pilgrim’s announced the closure of its Dallas, Texas processing

plant and the layoff of 1,000 employees. Pilgrim’s President & CEO Bill Lovette explained that

“[w]hile the decision to close a plant and eliminate jobs is always painful, we must make better

use of our assets given the challenges facing our industry from record-high feed costs and an

oversupply of chicken . . . . A key component of that effort is improving our capacity utilization

through production consolidation and other operational changes. By closing the Dallas facility,

we can consolidate that production volume at three other plants and help those sites run closer to

full capacity.”

       290.       On an August 1, 2011, earnings call, Sanderson Farms’ CEO reportedly said that

Sanderson Farms’ normal fall production cut of 4% beginning in November would remain in place

beyond January of 2012 [and . . .] until demand improves. Sanderson also stated “we aren’t going

to set any more eggs until we pick up a big account or we can’t supply our customers’ needs. We

think demand improvement will require unemployment to drop . . . . It wouldn’t surprise me if the

industry makes further, deeper reductions in egg sets in October or November,” he said. “Nobody

knows what cuts might be needed until we get to October,” “but I think that the cutbacks may need

to be more than the 6% in head that the industry already has in place.”

       291.       On an August 8, 2011, Tyson earnings call, CEO Donnie Smith said that

“[d]omestic availability must be in balance with demand before industry economics can improve.




                                                 94
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 100 of 219 PageID #:264699




 Tyson continuously strives to match our supply to demand and as a result we made a production

 adjustment in the third quarter. . . . Our goal is to match supply to demand. And following over-

 production the industry experienced, we cut production in the third quarter, but those cuts have not

 yet impacted the market.”

        292.    On August 17, 2011,




        293.    On August 18, 2011, Cagle’s announced it was reducing 20% of its production at

 its large Pine Mountain Valley, Georgia plant.

        294.    On September 15, 2011, Case Foods




        295.    From October 5-7, 2011, Defendants’ senior executives attended the National

 Chicken Council’s 57th Annual Conference. As part of the conference, senior executives from

 Perdue and Koch Foods participated in a panel regarding the “new paradigm” in the Broiler

 industry. Panel members Clint Rivers (Perdue, President of Foodservice and Supply Chain), Bill

 Anderson (Senior Vice President, Keystone Foods), Mike Helgeson (CEO, GNP), and Mark

 Kaminsky (Koch Foods COO & CFO) said “the industry is accustomed to cycles, but not one quite

 like the latest, and companies are going to need to adjust. Discipline on the supply side was one

 suggestion. Getting better prices from retailers was another.”




                                                  95
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 101 of 219 PageID #:264700




        296.    On November 17, 2011, Wayne Farms issued a press release announcing the

 closure of its Decatur, Alabama plant and layoffs of 360 employees.

        297.    On November a 21, 2011, earnings call, Sanderson Farms CEO Joe Sanderson

 responded to a question about a production decrease that “when we talk about the 4% number, that

 is what we project the industry to be. Obviously, we’re going to be a part of that.”

        298.    On December 6-8, 2011, the USAPEEC held its annual Council members only

 winter meeting. Defendants’ senior executives attended the meeting.

        299.    At USPOULTRY’s Hatchery-Breeder Clinic in January 2012, Agri Stats Vice

 President Donohue noted the importance of reducing Broiler breeder flocks, noting that “if the

 industry chose to do so, it could ramp up production within a 10-week period of time. The industry

 could blow apart any recover[y] in the short term by filing up incubators again,” but noted that

 Agri Stats data indicates the industry is slaughtering breeder flocks at 59 to 60 weeks (instead of

 the typical 65 weeks), which suggested to him the industry was managing its production carefully.

 The early slaughter of breeder flocks in 2011 through mid-2012 meant that Defendants

 subsequently were unable to increase production for at least eighteen months, as they would have

 been able to do had they not made cuts so high in the supply chain.

        300.    Defendants’ senior executives attended the January 25-26, 2012, International

 Poultry and Processing Expo in Atlanta, Georgia. The National Chicken Council held its Board of

 Directors meeting in conjunction with the meeting.

        301.    In early 2012, Sanderson Farms cut its production 4%.

        302.    On March 20-21, 2012, the National Chicken Council Board of Directors met in

 Washington D.C. Defendants’ senior executives attended the meeting.




                                                 96
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 102 of 219 PageID #:264701




        303.    On an April 27, 2012, earnings call, Pilgrim’s President & CEO Bill Lovette

 reported that “the die is cast for 2012,” and that “we’re comfortable that the industry is going to

 remain constrained.”

        304.    On April 29-May 1, 2012, Urner Barry held its Annual Executive Conference and

 Marketing Seminar. Defendants’ senior executives attended the conference.

        305.    On May 7, 2012, Tyson held an earnings call and announced it had decreased its

 production by 4% through longer days between flocks for its growers and by increasing its Buy

 vs. Grow program. Tyson noted on its earnings call that “the industry as a whole has reduced

 production pounds by 4% to 6% year-over-year. To help keep our production balanced, we bought

 chicken on the open market rather than growing all the birds we needed. We won’t grow a bird

 solely for the part in the highest demand because we have to sell the entire bird. Grow versus buy

 is a strategy we look at continually based on input costs, revenue demand forecast and the needs

 of our customers.” Tyson CEO Donnie Smith also noted on the earning call that “we began to cut

 back last year” with respect to egg sets and placements.

        306.    On June 6, 2012, Pilgrim’s announced the layoff of 190 employees at its

 Chattanooga, Tennessee deboning plant. The company noted that “[w]hile the decision to reduce

 the workforce in Chattanooga was not made lightly, we are confident that these actions will

 improve the efficiency of our plant, maintain our mutually profitable relationship with growers,

 and strengthen our ability to produce quality poultry products in Tennessee, . . . [but] [t]he

 Chattanooga operation remains a vital part of our ongoing strategy.”

        307.    On June 21, 2012, the National Chicken Council Board of Directors held its

 summer meeting at the Ritz-Carlton Highlands in Lake Tahoe, California. Defendants’ senior

 executives attended the meeting.




                                                 97
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 103 of 219 PageID #:264702




        308.    In a July 9, 2012, article, Tyson CEO Donnie Smith was quoted as saying “the

 company will not over produce chicken at these expensive grain levels, preferring to buy

 commodity pieces in the secondary market to fill orders where necessary.”

        309.    On July 15, 2012, Defendants’ senior executives attended a meeting of the National

 Chicken Council’s Marketing Committee at the Stone Mountain Lodge in Stowe, Vermont.

        310.    On an August 6, 2012, earnings call, Tyson CEO Donnie Smith stated that “[o]ver

 the past couple of years we have substantially reduced a number of fixed price contracts we have

 with customers and currently have less than 15% of our Poultry volume [on] annual fixed price

 contracts. The vast majority of our contracts are tied to specific markets or allow for conversations

 about adjusting prices to move – prices to offset higher input and we will continue to push for even

 more of these types of contracts. I believe supply will begin to rationalize as well, making it easier

 for us to have those pricing conversations.”

        311.    On August 23, 2012, Koch Foods CEO Joseph Grendys gave an interview with

 Bloomberg News. He stated that “[c]osts have gone up so much due to the drought that the

 industry will be forced to get price increases of 10 to 15 percent across all product lines” for 2013

 over this year. He went on to note that “‘[t]he industry needs to be smart’ and focus on pricing to

 ensure it remains profitable . . . . Even if it does become unprofitable in the fourth quarter, the

 industry may resume making money after the first quarter of 2013.” The article also mentioned

 Koch was going to use quarterly adjustments for price in its contracts for the first time since 2008.

        312.    On August 28, 2012, Sanderson Farms announced a further 2% production cut that

 it blamed on corn and soybean prices.

        313.    By September 2012, the effect of Defendants’ earlier production cuts starting in

 2011 had begun to lead to increased Broiler prices. Most important to the record profits that were




                                                  98
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 104 of 219 PageID #:264703




 to come, Defendants had not just cut the number of pounds of Broilers slaughtered, but Defendants

 destroyed a significant proportion of their Broiler breeder flocks. As noted previously, doing so

 meant that Defendants could not increase Broiler supplies in the short or medium term, even if

 they wanted to.

           314.   On October 10-11, 2012, the National Chicken Council held its annual meeting at

 The Mandarin Hotel in Washington, D.C. Defendants’ senior executives attended the meeting.

 The meeting featured an “Industry Outlook Panel” that included speakers Thomas Hensley

 (President, Fieldale Farms) and Paul Fox (CEO, O.K. Foods) and discussed the question of “[w]hat

 did the broiler industry learn from 2011 and how will the industry apply those lessons in 2012 and

 2013?” O.K. Foods CEO Paul Fox’s comments during the panel continued to point to the ethanol

 mandate as a pretext for higher Broiler prices, stating “[i]n 2006, the ethanol mandate began to

 really take a bite against the protein complex, and since that time on a cumulative basis, we’ve

 seen about $31 billion in new costs that have come in to the chicken business,".

           315.   The actions alleged above, taken collectively and not in isolation, demonstrate a

 level of coordination and “discipline” not seen in this industry prior to the Class Period alleged

 herein.

                   6.   Defendants’ 2011-2012 Production Cuts Lowered Broiler Breeder Flocks
                        To Unprecedented Levels, Which Led To Record Profits For The 2013-
                        2014 Time Period.

           316.   Defendants’ cuts to the Broiler breeder flocks in 2011-2012 sent flock levels down

 to levels not seen for almost two decades, as shown by the graph below.




                                                  99
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 105 of 219 PageID #:264704




        317.    For much of the remainder of 2012 through 2014, Defendants reaped the benefits

 of coordinated supply restraints in the form of rising prices and record profits. During this period

 Defendants’ executives repeatedly made statements congratulating industry players on the

 “discipline” they had shown by keeping supply restrained. For instance, on a May 3, 2013,

 earnings call, Pilgrim’s President & CEO Bill Lovette stated that “[w]ell, obviously, revenue is

 going to be a function of price, in part, and in this case a big part; and obviously, price is going to

 strengthen as supply continues to be disciplined and constrained . . . . So I think the industry is

 doing an admirable job in being disciplined on the supply side and I think we’ve got a combination

 where we combine that discipline with strong demand for product and that’s why you’ve seen the

 pricing environment that we’re now enjoying.” Lovette also commented that “I believe the

 industry has learned over the past three to five years that chicken economics is going to be driven

 by the supply and demand of chicken and not necessarily what corn or soybean meal costs. I think


                                                  100
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 106 of 219 PageID #:264705




 I’m confident to say we’ve, we figured that out and we’re doing a good job of balancing supply

 and demand.”

        318.    On the May 3, 2013, earnings call, Pilgrim’s President & CEO Lovette also

 discussed the importance of continued restraint of the industry’s breeder supply flock, noting

 “[w]ell, I only know what we’ve seen happen in the past. Now, certainly, this summer if the

 industry chooses to grow the breeder supply significantly, that’s definitely going to impact 2014.

 What I’m saying is, so far, we’ve seen no indication that the industry plans to grow the breeder

 supply and as a matter of fact, it’s actually shrunk. So that’s the source of my comments. Do I

 know what’s going to happen in June or July or August of this year with respect to breeder

 placements, I don’t know that. I would tell you that based on the last three to five years, though,

 again, I’ll reiterate that I think the industry has learned that the economics of our business is tied

 very closely to the supply of chickens and we’ve done a good job so far of maintaining discipline

 such that even paying nearly $8.50 for corn, we’ve been able to be profitable as an industry.”

        319.    On October 4, 2013, CEOs and other senior executives of Defendants’ companies

 met at the annual NCC meeting in Washington D.C. The meeting featured a panel with GNP CEO

 Mike Helgeson, Tyson CEO Donnie King, and Simmons Foods CEO Todd Simmons. According

 to one publication’s account of the panel, the CEOs were “chipper about the prospects for their

 industry in the next few years.” This meeting was also attended by Keystone Foods executive Tim

 Esslinger.

        320.    On a January 31, 2014, earnings call, Tyson CEO Donnie Smith reported that

 through Tyson’s “buy versus growth strategy we continue to keep our supply short of demand . . .

 .” Tyson’s continued use of Buy vs. Grow, including through the present, allows Tyson and other




                                                  101
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 107 of 219 PageID #:264706




 Defendants to reduce production on a month-to-month basis and have opportunities to learn more

 information about one another’s production and pricing.

        321.    On a February 21, 2014, earnings call, Pilgrim’s President & CEO Bill Lovette

 reflected on what had led to record earnings for Pilgrim’s. He noted that “I think the one thing

 that creates…has created that stability is the discipline of the industry to not allow profitability in

 the past to drive supplies in the future. I think we all have an understanding that our industry is

 mature, especially in the U.S. Consumption of total meat in the last five years has not grown and

 our growth in the future is going to come from markets outside the U.S. And so, we have a different

 model today than we had 15…10 or 15 years ago in that consumption in this country is not growing

 as robustly as it used to. And I think that discipline really, Ken, is the one ingredient that has made

 for more stable earnings that we have seen. We have certainly seen a lot of volatility in feed

 ingredient costs, even as recent as this past year. And I don’t know what…I mean you can make a

 solid argument for corn and soybean meal being much cheaper in 2014 and ‘15, given the

 rebuilding of world inventories of corn and growing inventories of soybeans. But we just don’t

 know what the next weather event in either, South America, North America or even Eastern Europe

 may present in terms of the supplies of those feed ingredients.”

        322.    On March 12, 2014, Tyson CEO Donnie Smith attended an industry conference

 and told the attendees that “[a] ‘meaningful change’ in bird production won’t occur until the second

 half of 2015.” Smith’s confidence about broiler production was possible because of the radical

 reductions in Broiler breeder flocks Defendants had made during 2011 and early 2012, which

 Smith knew made it impossible for Defendants to “meaningful[ly] change” Broiler production.

        323.    Industry analysts noted the change in the nature of Defendants’ production cuts. On

 May 6, 2014, a Stephens, Inc. analyst said in an interview that historically “it has been very easy




                                                  102
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 108 of 219 PageID #:264707




 to increase the chicken supply because the cycle is so short. It only takes four to eight weeks to

 grow a chicken, but U.S. chicken producers are having a hard time increasing the chicken supply

 by much. They cut production capacity throughout the supply chain when grain prices were very

 high. Because of this, they cannot materially increase supply for 2014. We likely won’t see a

 material increase in production until the second-half of 2015.”

        324.    During 2013 and into 2014, Defendants continued to find ways to actively depress

 the size of Broiler hatchery flocks, such as using the pretext of avian flu in Mexico to justify

 exporting hatchery flock Broilers to Mexico to repopulate flocks rather than use such Broilers to

 increase domestic production levels. Indeed, Defendants continued their program of exporting

 Broiler hens and eggs to Mexico in 2015, with Tyson explicitly noting in a May 4, 2015, earnings

 call that it was sending 3% of its eggs to Mexico to “fill incubators.” Similarly, during a July 2016

 earnings call, Pilgrim’s CEO Bill Lovette noted his “confidence that we’re going to do the right

 thing with respect to maintaining [] discipline. We’ve certainly had the hatching egg supply to

 grow much more if we chose not to export those eggs. I think in May we exported 81 million

 hatching eggs or so outside of the country. The industry could have chosen to set some of those

 eggs domestically, but that was not the choice that was made. And so again that gives us confidence

 that we’re going to continue to be disciplined as an industry.”

        325.    Defendants’ coordinated exportation of Broiler hatching eggs from the U.S. from

 2013 through the present is an active effort to artificially reduce the supply of Broilers in the U.S.

 below what it would be absent Defendants’ active and continued participation in an illegal antitrust

 conspiracy. Upon information and belief, Tyson and other Defendants exported hatching eggs to

 Mexico and other foreign countries from 2013-2016 to artificially reduce the supply of Broilers in

 the U.S. and increase the price of Broilers in the U.S. The value Tyson and others received for




                                                  103
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 109 of 219 PageID #:264708




 exporting hatchery eggs to Mexico would have been far exceeded by the price Tyson would have

 received for hatching those same eggs in the U.S. and selling the resulting Broiler meat in the U.S.

 market. Therefore, but for Defendants’ agreement and conspiracy as alleged in this Complaint, it

 would have been against Tyson’s independent economic self-interest to export hatching eggs to

 Mexico and to forgo higher hatching egg prices in the United States. But Defendants’ new-found

 discipline ameliorated any remaining risk and resulted in higher U.S. broiler prices.

        326.    According to an October 1, 2014, CoBank analysis of the Broiler industry, the

 strategy of Defendants to target Broiler breeder flocks paid dividends during 2013 and 2014.

 According to the report, “[b]roiler product demand should remain robust through the rest of this

 year and well into 2015, bolstered by a gradually improving domestic economy, continued strength

 in export demand, and the towering prices of beef and pork. Broiler production, however, has

 been slow to respond, with integrators having had problems expanding the number of chicks placed

 for growout. Broiler meat production is on track to grow just 1.5 percent in 2014 from a year ago,

 with a similarly modest gain expected for 2015. Producers have been somewhat constrained in

 their attempts to expand the nation’s chicken flock by the limited supply of broiler hatching eggs.

 When the broiler-producing industry reduced production in 2011 and 2012, the hatchery supply

 flock was also reduced, and it has not yet been rebuilt to prior levels. Following seven months of

 [Year-over-Year (“YoY”)] declines, the number of chicks placed for growout finally posted a

 modest 1 percent YoY gain in August. However, it will take another 6-9 months for integrators to

 rebuild the supply of broiler hatching eggs in preparation for expanding the overall flock, so

 significant growth in broiler production will not materialize until late-2015 or early-2016.”

        327.    On October 10, 2014, NCC President Mike Brown wrote an op-ed in The National

 Provisioner. The title of Brown’s article, “Biofuel policy holds back production ramp-up,”




                                                 104
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 110 of 219 PageID #:264709




 continued to blame the Broiler industry’s boogey man of the Renewable Fuel Standard (aka the

 ethanol mandate) instead of Broiler producers’ collusive agreement to not increase production in

 line with demand. Brown wrote, “current favorable market conditions would normally stimulate

 production to be somewhat higher, that is, a percentage more aligned with the long-run annual

 average of 4 percent. So why are chicken producers not stepping up production to better match

 the long-term average of 4 percent? We would if we could, but we can’t. We would like to

 produce more pounds of chicken, but unfortunately we are not there yet. The primary reason for

 the industry’s inability to increase production can be attributed to problems caused by a failed

 policy” of the Renewable Energy Standard. Brown also went on to blame fertility issues in the

 breeder stock and a propane shortage that made it difficult to heat chicken houses as other reasons

 the industry could not increase production.

        328.    On October 29, 2014, Simmons Foods announced the closure of its Jay, Oklahoma

 spent hen processing plant. Spent hens are Broiler breeders that have reached the end of their

 productive life cycle. The Simmons facility processed spent hens on behalf of many Defendants,

 providing Simmons with opportunities to monitor changes in other Defendants Broiler breeder

 supplies. The closure of Simmons’ Jay, Oklahoma facility is indicative of the reduced Broiler

 breeder capacity resulting from Defendants’ initiatives to cut Broiler breeder capacity across the

 industry.

                  7.   Avian Flu Disrupted The Export Relief Valve During 2015, But Prices
                       And Profitability Remained Relatively Stable Into 2016.

        329.    Signs in late 2014 began to point towards the possibility of rising production levels.

 A few Defendants announced production cuts, but due to the substantial reductions in Broiler

 breeder flocks Defendants had already taken, Defendants’ production was already constrained.

 Defendants undertook various affirmative acts in furtherance of the conspiracy, including


                                                 105
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 111 of 219 PageID #:264710




 exporting of hatching eggs outside the U.S., inter-Defendant purchases in furtherance of

 Defendants’ conspiracy such as Tyson’s Buy vs. Grow program, breaking eggs rather than setting

 eggs, dumping of excess Broiler supply in foreign markets, closing Broiler production facilities,

 and manipulating at least one Broiler price index.

        330.    For example, Tyson announced on May 4, 2015, the closure of its Buena Vista,

 Georgia, Broiler plant as part of an ongoing effort to “increase efficiencies.”          Tyson also

 announced it was eliminating one shift at its Dawson, Georgia plant. Tyson announced in May

 2015 that it planned to reduce its production after July 2015 and keep production flat through 2016

 by increasing its Buy vs. Grow purchases.

        331.    In addition to the continuation of Defendants’ illegal supply restriction that

 artificially increased the price of all Broilers, around January 2015 the Georgia Dock price index

 began to deviate significantly from other price indices (see ¶¶ 142-160).

        332.    As alleged above, due to the GDA’s One Cent Rule, it was not possible for only

 one or two Broiler companies to report a significantly higher Broiler price to the Georgia Dock

 without being disregarded as outliers by the GDA. Accordingly, on information and belief,

 Plaintiffs allege that Defendants began collectively reporting prices to the GDA that not only were

 identical or nearly identical, but also were significantly above the actual market rate. As a result,

 Georgia Dock prices continued to rise and later stabilize during 2015-2016 at near historic highs.

 As described further in this Complaint, it was not until a series of articles was published between

 November 3, 2016 and November 17, 2016 that information was publicly available to show

 Defendants may have fixed the Georgia Dock price.

        333.    During 2015, despite the devastation Avian Flu caused to the turkey and table egg

 industries, the Broiler industry was largely unaffected by the disease, with the primary effect being




                                                 106
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 112 of 219 PageID #:264711




 temporary bans on exports from some specific states or of all Broiler exports from the U.S. to

 various countries, such as China, Korea, and a number of other nations.

        334.    In order to further increase already supra-competitive Broiler prices resulting from

 supply cuts, Broiler companies also began colluding on fuel surcharges to customers.




        335.    Avian Flu-related export limitations during 2015 caused frozen Broiler inventories

 to build up in the U.S., threatening the stability of Broiler prices Defendants had worked so hard

 to increase since 2008. In response, Defendants worked in concert to coordinate the dumping of

 excess inventories of Broilers in foreign markets to avoid deterioration of the artificially high

 prices in the U.S. resulting from Defendants’ conspiracy. For instance, in early October 2015,

 Vietnam launched an inquiry into dumping by U.S. Broiler producers after Vietnamese Broiler

 producers determined that dumping of frozen chicken by U.S. producers had cost it over $120

 million in the last 16 months. A report by Vietnam’s Southeast Livestock Association concluded

 that U.S. Broiler companies were selling chicken thighs in Vietnam for 29% of the price of a

 similar product sold in the U.S. market (e.g., at a Walmart), excluding the additional cost of frozen

 shipping rates, import duties and other fees associated with U.S. producers selling chicken thighs

 in the Vietnamese market. By late May 2016, Sanderson Farms CEO Joe Sanderson reported on

 an earnings call that all but one of the Avian Flu export bans had been lifted.

        336.    In late 2015, Broiler industry analyst Heather Jones noted that chicken supplies had

 not increased as expected from the Avian Flu due to the fact Defendants had started breaking eggs

 rather than setting eggs. Defendants coordinated the breaking of eggs with one another during

 2015, in part, by the exchange of production information through Agri Stats.




                                                 107
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 113 of 219 PageID #:264712




           337.   Watts PoultryUSA’s March 2016 issue noted that Tyson Foods achieved “record

 earnings and sales in fiscal year 2015 . . . posting $40.6 billion in sales, including ringing up higher

 chicken sales. Yet, Tyson lowered chicken production in 2015. What’s at work here? This

 paradoxical performance, in part, reflects the fact that Tyson, along with other top U.S. broiler

 companies, is redefining its business model to achieve profitable growth.” In fact, the explanation

 for Tyson’s “paradoxical” 2015 performance—including increasing its Broiler profits but lowering

 its Broiler production—was the result of the illegal conspiracy alleged in this Complaint.

           338.   Prices during the first half of 2015 remained relatively flat, which led NCC

 President Mike Brown to write another op-ed in The Wall Street Journal on May 15, 2015, to try

 to explain why Broiler prices remained so high. Like his previous op-ed, he again blamed the

 Broiler industry’s typical boogeyman – the Renewable Fuel Standard – for increased Broiler

 prices.

           339.   During 2016, Broiler prices have declined slightly, but significantly less so than

 input costs. Defendants have maintained artificially high Broiler prices and high profitability

 during 2016 by exercising “discipline” on their Broiler supply and manipulating at least one

 Broiler price index. For instance, during an April 2016 earnings call, an analyst noted that

 Pilgrim’s CEO Bill Lovette “mentioned that you think the industry domestically has been much

 more disciplined than they have been in the past, I’m wondering if you could just elaborate a little

 bit more on what sort of drives that view and then maybe what gives you confidence that this

 discipline will hold.” Lovette responded, “[w]hat drives the view is the actual numbers that we

 see, ready to cook pounds are up about 3.1% year to date. If you look at placements year to date,

 they’re up 1%, egg sets up 0.7%, hatchery utilization actually declined in Q1 to 91%. So in the

 phase of coming off two of the most profitable years in the industry, we’re not seeing, not realizing




                                                   108
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 114 of 219 PageID #:264713




 large amount of production increases.” Tellingly, Pilgrim’s CFO Fabio Sandri added immediately

 after Lovette’s comments that “what drove that I believe it is that industry is more geared towards

 profitability rather than just market share or field growth.” Put another way, Defendants are no

 longer competing with one another to gain market share by growing their companies as one would

 expect in a competitive market, but instead Defendants are working collectively to increase

 profitability by being “disciplined” in terms of supply growth.

         340.     Other CEOs have also been forced recently to try to explain the marked shift in the

 Broiler industry’s profitability in recent years, after the decades’-long pattern of boom and bust

 regarding Broiler pricing and profitability. During a February 2016 Sanderson Farms earnings

 call, BMO Capital Markets analyst Ken Zaslow noted the Broiler industry’s history of volatility in

 pricing and profitability for chicken companies and questioned if there was “any changing of the

 industry dynamic” that had occurred. Sanderson Farms CEO Joe Sanderson replied “we might be

 at a capacity wall, you know? . . . Since back in 2007 . . . there are three or four plants shuttered .

 . . It does feel different.”

         341.     A January 18, 2016, article in The Wall Street Journal questioned whether

 Defendants, including Tyson, Sanderson Farms, Pilgrim’s, and Wayne Farms, have intentionally

 manipulated the pricing data they report to the Georgia Department of Agriculture. As discussed

 above, in early November 2016 evidence became public suggesting that the Defendants and

 Producer Co-Conspirators may be fixing the Georgia Dock price.

         342.     During 2016, Defendants’ profitability has also been aided, in part, by the fact that

 input costs have decreased substantially, though Broiler prices have not experienced a similar

 decline. During a Broiler industry conference in February 2016, industry analyst Dr. Paul Aho

 reported that overall profitability has remained steady or increased, as input costs have drastically



                                                  109
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 115 of 219 PageID #:264714




 decreased. Aho noted that during 2016 there have been “broad-based declines in key commodities,

 especially feed grains and energy.” In fact, in May 2016 Tyson posted record quarterly growth,

 with profit margins for Broilers rising to between 9 and 11 percent.

        343.    Not only are the harmony among Defendants and resulting high profit margins

 achieved by Tyson and other Defendants in recent years remarkable, so is their fairly recent ability

 to accurately predict their profit margins into the future. For instance, before 2008, Tyson had

 profit margins in the 5-6% range and would not predict future profit margins, but after 2008, Tyson

 would routinely predict record margins of 13% or more with surprising accuracy.

        344.    Defendants have also kept up the use of signals to one another to perpetuate their

 conspiracy during 2016 by using the code word “discipline” to note their continued adherence to

 Defendants’ conspiracy. For instance, during a February 2016 earnings call, Pilgrim’s CEO Bill

 Lovette noted that “[t]he industry continues to be disciplined in terms of U.S. supply. Although

 monthly pullet data tend to be volatile and have occasionally been at the high end of our

 expectations, we see modest growth of the breeder flock, and more importantly, little to no increase

 in egg sits [sic] and chick placements as a positive. We believe that at least part of the reason is

 because chicken producers are being disciplined and are much quicker to react than in the past and

 in adjusting supply growth to the actual market conditions.” Similarly, in a July 2016 earnings

 call, Pilgrim’s CEO Bill Lovette noted that “I think what we’ve seen with egg sets is absolutely a

 testament to the discipline of our industry that we’ve seen the last really two to three years.”


        E. Certain Defendants Have Been Indicted For Their Alleged Involvement In
           Price-Fixing And Bid-Rigging.

        345.    On June 2, 2020, Jayson Penn, President and CEO of Pilgrim's Pride; Mikell Fries,

 President of Claxton; Scott Brady, Vice President of Claxton; and Roger Austin, Vice President




                                                 110
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 116 of 219 PageID #:264715




 of Pilgrim's Pride were indicted by a Grand Jury in the District of Colorado for criminal violations

 of the Sherman Act.

        346.     On October 6, 2020, the Grand Jury returned a superseding indictment naming the

 following additional defendants for to their alleged involvement in criminal violations of the

 Sherman Act: Timothy Mulrenin, the Director of National Account Sales at Perdue and the

 Director of Sales at Tyson during the period of the alleged conspiracy; William Kantola, the VP

 of Foodservice at Koch; Jimmie Little, the VP of National Accounts at Pilgrim’s; William Lovette,

 the President and CEO of Pilgrim’s; Gary Roberts, the VP of Sales and Marketing at Case and the

 VP of National Accounts at Tyson; and Rickie Blake, the Director of National Accounts at

 George’s. The June 2, 2020 indictment and the October 6, 2020 superseding indictment are

 collectively referred to herein as the “Indictment” and the individuals named in the Indictment are

 referred to herein as “the Criminal Defendants”.

        347.    A federal grand jury can return an indictment only if it agrees with prosecutors—

 after reviewing actual evidence of any alleged crimes—that probable cause exists to charge a given

 individual with a given crime.

        348.    The Indictment here charges the Criminal Defendants with conspiring “to suppress

 and eliminate competition by rigging bids and fixing prices and other price-related terms for broiler

 chicken products” that were sold in the United States “either directly or indirectly such as through

 a distributor and a distribution center (“DC”) to restaurants, grocery retailers, and others” in

 violation of Section 1 of the Sherman Act.

        349.    Specifically, the Indictment alleges that from at least 2012 through at least early

 2019, the Criminal Defendants and at least ten broiler chicken suppliers conspired:




                                                 111
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 117 of 219 PageID #:264716




                A. to reach agreements and understandings to submit aligned, though not
                   necessarily identical, bids and to offer aligned, though not necessarily identical,
                   prices and price-related terms, including discount levels, for Broilers;

                B. to participate in conversations and communications relating to nonpublic
                   information such as bids, prices, and price-related terms, including discount
                   levels, for broiler chicken products sold in the United States, with the shared
                   understanding that the purpose of the conversations and communications was
                   to rig bids, and to fix, maintain, stabilize, and raise prices and other price-related
                   terms, including discount levels, for Broilers; and

                C. to monitor bids submitted by, and prices and price-related terms, including
                   discount levels, offered by, Suppliers and co-conspirators for Broilers.

        350.    The Indictment sets forth a series of communications between Defendant

 competitors—via phone, email and text messages—sharing and coordinating confidential bidding

 and pricing information in connection with multiple restaurant and grocer victims’ requests for

 bids. The DOJ’s investigation—which expanded between June 2020 and October 2020 to name

 new individuals and implicate additional Broiler manufacturers—is still ongoing.

        351.    In addition, Defendant Tyson has admitted that it engaged in price-fixing and bid-

 rigging for Broiler products. Tyson disclosed that in April 2019 it was served with a grand jury

 subpoena concerning the DOJ’s criminal antitrust investigation into the Broiler industry, and that

 subsequently it self-reported to the DOJ and admitted its participation in the conspiracy to fix

 prices and rig bids for Broilers. In return for Tyson’s admission and its subsequent cooperation

 with the DOJ, it obtained leniency under the DOJ’s Corporate Leniency Program.

        352.    On October 13, the DOJ filed a criminal information charging Pilgrim’s Pride with

 participating in a “conspiracy to suppress and eliminate competition by rigging bids and fixing

 prices and other price-related terms for broiler chicken products sold in the United States” that




                                                  112
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 118 of 219 PageID #:264717




 began as early as 2012 and continued through at least early 2019.10 The information notes that

 “[v]arious corporations and individuals, not made defendants in this Information, participated as

 co-conspirators to commit the offense charged in this Information and performed acts and made

 statements in furtherance of it.” As part of the plea agreement, Pilgrim’s admitted that it fixed

 prices and rigged bids. Pilgrim’s will pay a fine of $110,524,140 for restraint of competition and

 cooperate with the DOJ’s ongoing investigation.

            353.    While the Indictment and Pilgrim’s guilty plea establish probable cause that a

 conspiracy to fix prices and rig bids did exist, discovery is necessary to determine the full scope

 and effect of the conspiracy in terms of products, time period, and participants.


            F. The Structure And Characteristics Of The Broiler Market, Together With
               Other Factors, Render The Conspiracy Economically Plausible.

                         1.   The Broiler Industry Is Highly Vertically Integrated.


            354.    The Broiler industry is almost entirely vertically integrated, with Broiler-processing

 firms owning or tightly controlling almost all aspects of production, processing, and marketing.

 In the Broiler industry, “vertical integration” means the Broiler company owns or controls each

 aspect of breeding, hatching, rearing, feeding, basic processing, and selling of Broilers. Many

 integrated Broiler companies also own further processing plants.11

            355.    Because Broiler producers have determined over time that the economics of

 growing chicks into full size Broilers are unfavorable, the Broiler industry has developed a system

 of production-contract farming. The integrated producers provide the feed and chicks to farmers



  United States of America v. Pilgrim’s Pride Corp., Crim. Action No. 20-cr-00330-RM (D. Col.
 10

 Oct. 13, 2020), ECF No. 1.
 11
      See fn. 5 above.


                                                      113
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 119 of 219 PageID #:264718




 (which remain under ownership of the integrated producer); the contract farmer then has roughly

 6-7 weeks to grow the chicks into full size Broilers. During this “grow out” period, the integrated

 producer’s employees frequently monitor the Broilers. Once fully grown, Broilers are picked up

 by the integrated producer and brought to an integrator-owned processing plant (aka,

 slaughterhouse). Some of the Broilers are sold without any further processing, while other Broilers

 are further processed by integrated companies into value-added specialty products (e.g., chicken

 nuggets, etc.).

         356.      The graphic below indicates the key stages of Broiler production that vertically

 integrated Broiler companies control, which are all those points in the production process which

 provide integrated Broiler companies complete control over supply and allow them to capture the

 greatest profit margin:




                                                 114
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 120 of 219 PageID #:264719




        357.    According to a paper prepared in connection with the USDA and DOJ’s failed effort

 to increase competition in the Broiler industry in 2010, “[c]ontrol over the number of birds

 delivered to the processing plants allows processors to match more closely inputs to plant

 capacities and lower per-unit processing costs, as well as to better meet consumer requirements.”

 In connection with the same effort by the USDA and DOJ, a former expert witness for Defendant

 Tyson, Michael Dicks, wrote, “[i]n the poultry industry vertical coordination allows integrators to

 manage excess capacity to manage price. Integrators can minimize the effect on producers by

 increasing the time between collection and delivery of birds or reducing the number of flocks per

 year rather than terminating grower contracts in much the same way the USDA requires all

 commodity program recipients to adhere to acreage reduction program guidelines and grower

 associations require members to cut back marketable output.”


                                                115
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 121 of 219 PageID #:264720




        358.    Modern Broiler producers rely on a handful of unique Broiler breed lines to mass

 produce essentially identical chickens with desirable genetic traits. Genetics companies, which

 develop strains of grandparent and great-grandparent breeding stock, sell to integrated Broiler

 producers’ breeders that have special hybrid characteristics, such as a tendency to produce a large

 chicken breast. Genetics companies create a “biological lock” on their unique Broiler lines by

 tightly controlling the purebred genetic strain that they develop. After an integrated producer

 purchases young breeder hens (aka “breeder pullets”) from a primary breeder, the integrated

 producer raises the birds to be breeders that lay eggs to be taken to incubators at an integrator-

 owned hatchery. The chicks from Broiler company hatcheries are then sent out to the integrated

 producer’s contract-farmers to raise into adult Broilers.

        359.    At present, no Broiler company except Tyson owns the genetics or produces the

 grandparent or great-grandparent strain for the Broilers it raises and slaughters. Nearly all U.S.

 producers now rely on 3 global genetics conglomerates: Cobb-Vantress (owned by Tyson),

 Hubbard, and Aviagen. These three companies supply the breeder stock, and therefore ultimately

 the Broilers, that account for 98% of Broilers raised in the U.S. and 80% of Broilers raised globally.

 While there were 26 Broiler genetics companies world-wide in 1981, acquisitions by the three

 remaining companies have essentially eliminated any other meaningful competitors in the U.S.

 Tyson’s Cobb-Vantress subsidiary has approximately 50% market share.

        360.    Since a supply of primary breeders is essential to each Broiler producer’s business,

 Tyson’s ownership and control of subsidiary Cobb-Vantress provides it with exceptional leverage

 over other Defendants to mandate compliance with Defendants’ illegal agreement. Tyson can

 offer other Defendants the carrot of access to Cobb-Vantress’ unique Broiler genetic lines, with

 desirable qualities like high conversion rates of feed into meat. However, Tyson can also use




                                                  116
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 122 of 219 PageID #:264721




 Cobb-Vantress as a stick against any competitor who Tyson and/or its co-conspirators believe is

 overproducing Broilers by providing such competitors inferior, sick, or an insufficient number of

 breeder pullets, or withholding breeder pullets altogether that the competitor needs to operate a

 profitable business.

        361.    Perdue was the last Broiler integrator in the U.S. to maintain its own genetics

 research company besides Tyson, but Perdue sold its genetics company to Tyson in 2014. In

 announcing the sale, Perdue issued a press release that stated “there are no longer significant

 advantages to having our own breed . . . it is important that we have the flexibility to select the

 breeder combination that works best for each specific customer requirement.” The press release

 went on to note that “[w]ith the outstanding exception of the Cobb-Vantress enterprise owned by

 Tyson Foods, no producer has managed to effectively compete using an in-company breeding

 program against a multinational primary breeder. To be cost effective a genetics program based

 on index selection incorporating the measurement of significant traits and applying sophisticated

 molecular markers and field testing requires a magnitude of scale exceeding the capacity of

 individual producers.”

        362.    Upon information and belief, Defendant Tyson, through its Cobb-Vantress

 subsidiary, intentionally manipulates the supply of grandparent and great-grandparent Broiler

 stock (from which it supplies integrators with Breeder pullets) including, but not limited to, only

 providing healthy and high quality breeder pullets to certain of its co-conspirators, but providing

 inferior and sick quality breeder pullets to other smaller non-Defendant Broiler producers. This

 practice contributed significantly to the bankruptcy or failure of a number of smaller Broiler

 companies in the 2010 time period.




                                                117
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 123 of 219 PageID #:264722




                  2.   The Market For Broilers Is Characterized By Inelastic Supply And
                       Demand.

        363.    According to a May 2010 paper written by Broiler industry consultant Michael

 Dicks, “[b]ecause of the inelastic nature of the supply and demand [of Broilers,] a reduction in

 supply will produce an outcome more preferable to the industry than maintaining supply with a

 lower price.” A study by consultant The Hudson River Group for Pilgrim’s in 2008 found that a

 one percent decrease in the supply of Broilers leads to a 0.8% increase in the price of Broilers. In

 other words, demand for Broilers is inelastic, so a decrease in supply will increase prices.

        364.    Defendants acknowledge that supply and demand in the Broiler industry is

 inelastic. For instance, in his May 2010 paper, Broiler industry consultant Michael Dicks wrote

 that “[a]ttempting to maintain supply levels would reduce price to levels unsustainable even in the

 short run. Because of the inelastic nature of the supply and demand a reduction in supply will

 produce an outcome more preferable to the industry than maintaining supply with a lower price.”

        365.    Broiler producers have asserted in public statements that changes in wholesale

 Broiler prices have been due to changes in “supply and demand.” However, demand for Broilers

 has been flat since 2008, while at the same time wholesale Broiler prices have risen roughly 50%.

 Therefore, it is the reduction in the supply of Broilers that has led to Broiler price increases.


                  3.   There Are No Significant Substitutes For Broilers.

        366.    Pork and beef are the most likely alternative sources of protein to Broilers, but pork

 and beef are not economic substitutes for Broilers. Numerous studies have found that the cross

 elasticity of demand between Broilers, beef, and pork is either negative or statistically

 insignificant, meaning that pork and beef are complements to Broilers, but not substitutes.

        367.    The historically high spread between the price of pork and beef versus Broilers

 since 2008 has also reduced any possibility of substitution of Broilers with pork or beef.


                                                  118
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 124 of 219 PageID #:264723




                 4.   The Broiler Industry Has Experienced High Consolidation And Is Highly
                      Concentrated.

        368.   According to a November 2013 USDA report, “[d]uring the past 16 years, firms in

 the Broiler industry continued to decrease in number and grow in size, thereby gaining further

 economies of scale and scope in processing and marketing. According to the National Chicken

 Council, 55 federally inspected Broiler companies operated in 1995, compared with 41 companies

 in 2010.” By 2014, there were only 35 such companies.

        369.   In fact, the trend towards consolidation among all segments of the Broiler industry

 goes back decades, as shown below. This consolidation has largely squeezed out the large number

 of smaller Broiler companies that used to represent a significant portion of Broiler industry

 production.




        370.   As of 2015, Defendants controlled 88.8% of Broiler production in the United States.

 Since the start of the Class Period, there has been surprising stability in market share for each

 Defendant, as shown by the graph below. The two exceptions are Pilgrim’s loss of market share




                                               119
 Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 125 of 219 PageID #:264724




   due to its large plant closures during bankruptcy in 2008-2009 and Koch Foods’ increase in market

   share due to the purchase of a plant from Tyson and purchase of bankrupt Cagle’s, Inc.

25.00%
                              Defendant Market Shares 2008-2015                       Tyson
                                                                                      Pilgrim's Pride
20.00%                                                                                Sanderson Farms
                                                                                      Perdue Farms
                                                                                      Koch Foods
15.00%                                                                                Wayne Farms
                                                                                      Mountaire Farms
                                                                                      Peco Foods
                                                                                      House of Raeford Farms
10.00%
                                                                                      George's
                                                                                      Foster Farms
                                                                                      Fieldale Farms
 5.00%
                                                                                      Mar-Jac Poultry
                                                                                      O.K. Foods
                                                                                      Simmons Foods
 0.00%                                                                                Claxton Poultry Farms
         2008      2009     2010      2011      2012     2013      2014     2015
                                                                                      Harrison Poultry



          371.    In addition to formal consolidation among Defendants, increased antitrust scrutiny

   of acquisitions in the Broiler industry by the U.S. Department of Justice has led Broiler companies

   to increasingly rely on de facto consolidation whereby Defendants acquire nearly complete control

   over seemingly independent smaller Broiler companies. Defendants’ de facto consolidation

   creates “zombie” Broiler companies that on paper are separate and independent entities, but are in

   fact completely controlled by Defendants through co-packing contracts. For instance, Tyson

   Foods has co-packing arrangements with a number of smaller Broiler producers in which Tyson

   purchases either (1) the company’s entire production of Broilers (including dark meat) or (2) all

   of the company’s white meat (i.e., chicken breast and wings) and encourages the company to

   export the less valuable dark meat to remove that supply from the United States market.


                                                  120
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 126 of 219 PageID #:264725




        372.    Upon information and belief, Defendants’ co-packing contracts with smaller

 producers are typically 2-5 years in length. Even where the co-packing arrangement is only 10-

 20% of a smaller producer’s overall supply, Defendants are in a position to pressure smaller

 producers to limit their production. Co-packing contracts give Defendants unprecedented control

 over supposedly independent producers, including control over the breed of bird grown, what feed

 can be used, how many birds can be grown, and numerous other aspects of raising Broilers. With

 respect to processing, Defendants not only require exacting specifications for co-packing partners,

 but also put Defendants’ own employees in the processing plants of their co-packers and supervise

 every significant detail of the slaughter and packing process.

        373.    Upon information and belief, the purpose and/or effect of Defendants’ co-packing

 arrangements is it avoids scrutiny from antitrust regulators that would come with formal merger

 arrangements, including possible discovery of Defendants’ anti-competitive agreement to reduce

 the supply of Broilers in the U.S.


                  5.   The Broiler Industry Has A History Of Government Investigations And
                       Collusive Actions.

        374.    In response to a Federal Trade Commission investigation in 1919 which found

 oligopoly domination and anti-competitive monopolistic behavior in the meat-packing industry,

 Congress passed the Packers and Stockyards Act (“PSA”). See 7 U.S.C. § 193(a), § 209. Congress

 amended the law to include the poultry industry in 1935.

        375.    In 1922, the Supreme Court upheld the constitutionality of the PSA in Stafford v.

 Wallace, finding that “the object of the PSA was to secure the flow of livestock from the farms

 and ranges to the slaughtering center and into meat products unburdened by collusion that unduly

 lowered the prices to the shipper and unduly increased the price to the consumer.”




                                                121
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 127 of 219 PageID #:264726




           376.    In April 1973, the United States Department of Justice filed a civil antitrust action

 against the National Broiler Marketing Association (“NBMA”) alleging the NBMA and its

 members conspired to fix Broiler prices and restrict Broiler production in violation of Section 1 of

 the Sherman Act. The DOJ sought to enjoin the NBMA and its dozens of members from

 continuing a conference call program where members (and even some non-members) coordinated

 the pricing and production of Broilers. In response, numerous private civil antitrust actions were

 filed against the NBMA and 42 individual defendants in the In re Chicken Antitrust Litigation

 case. The NBMA and Broiler producers eventually settled the case, resulting in a settlement of

 roughly $30 million.

           377.    Beginning in 2010, the USDA undertook a series of public workshops to explore

 competition issues in the upstream, contract-farmer Broiler market.. A workshop held in Normal,

 Alabama, on May 21, 2010, focused on corporate concentration and lack of competition in the

 Broiler industry.      The workshops led to the proposal of new rules aimed at encouraging

 competition in the meat industry, but extreme political pressure from Defendants and their allies

 eventually watered down the rule and led to the resignation of the official charged with imposing

 tougher regulations.

           378.    In 2011, George’s Inc. acquired the Harrisonburg, Virginia processing plant from

 Tyson Foods. The DOJ brought an action to stop the acquisition (United States v. George’s,

 Inc.),12 which alleged the purchase would impermissibly reduce the available options for contract

 farmers to sell their grower services. The DOJ eventually settled with George’s in June 2011 after

 obtaining an agreement to require George’s to make capital improvements to the facility that would




 12
      United States v. George’s Foods, LLC et al., No. 5:11-cv-00043 (W.D. Va.).


                                                     122
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 128 of 219 PageID #:264727




 increase its capacity and permit contract farmers to sell more grower services to the processing

 plant.

          379.   According to a June 2014 USDA Report, “the [Broiler] industry faces a range of

 public policy issues, [including] competition . . . . [c]oncerns[, including] the exercise of market

 power by Broiler integrators have prompted merger litigation, USDA regulatory initiatives,

 congressional proposals, and investigations by Federal agencies.”

          380.   Numerous cases in recent years have documented the lack of competition in the

 contract-farmer Broiler market, which while upstream in the supply chain from the Plaintiffs’ and

 the direct purchaser market, suggest an absence of true competition and instead suggest a practice

 of coordination and collusion among Defendants. In cases such as Adams v. Pilgrim’s Pride, No.

 2:090-cv-00397 (E.D. Tex.), Been v. O.K. Industries, No. 08-7078 (E.D. Okla.), and Wheeler v.

 Pilgrim’s Pride Corp., No. 5:06-cv-00004 (E.D. Tex.), contract-farmers have alleged violations of

 the Packers and Stockyards Act by integrated Broiler producers.

          381.   Most recently, in June and October 2020, executives from Pilgrim’s Pride, Claxton,

 Perdue, Tyson, Koch, Case and George’s were indicted by a federal Grand Jury for an alleged

 conspiracy “to suppress and eliminate competition by rigging bids and fixing prices and other

 price-related terms for broiler chicken products sold in the United States” in violation of Section

 1 of the Sherman Act.13 And, on October 14, 2020, Pilgrims announced that it was pleading guilty

 to a criminal information filed by the DOJ on October 13, 2020, charging Pilgrim’s Pride with bid

 rigging and fixing prices in violation of Section 1 of the Sherman Act. The information specifically

 noted that “[v]arious corporations and individuals, not made defendants in this Information,




  United States of America v. Jayson Jeffrey Penn et al., Crim. Action No. 20-cr-00152-PAB (D.
 13

 Col. June 2, 2020), ECF No. 1, 101.


                                                 123
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 129 of 219 PageID #:264728




 participated as co-conspirators to commit the offense charged in this Information and performed

 acts and made statements in furtherance of it.”14


                  6.     Defendants Had Numerous Opportunities To Collude.

                       a.   Trade Associations.

        382.    Defendants are members of several Broiler-related trade associations and other

 forums, which they used to facilitate their conspiratorial conduct. Integrated Broiler producers

 have numerous regular events through which they can communicate in person with one another.

 Regular and frequent attendance by Defendants’ CEOs and top level executives at trade association

 meetings is the norm rather than the exception.

        383.    According to its website, “[t]he National Chicken Council represents integrated

 chicken producer-processors, the companies that produce, process and market chickens. [The 40]

 member companies of NCC account for approximately 95 percent of the chicken sold in the United

 States.” The CEOs of the top integrated Broiler producers are routinely on the board of directors

 and meet at least quarterly with one another through the NCC.

        384.    The NCC has three annual board meetings attended by Defendants’ senior

 executives, including most or all Defendants’ CEOs and other top executives. Every Defendant

 and Co-Conspirator is a member of the NCC, including Mar-Jac, Claxton Poultry, Harrison

 Poultry, Case Foods, Keystone, Amick, and Allen Harim. CEOs generally always attend the

 following three NCC meetings each year, in addition to special committee meetings or other

 special NCC events: (a) the January meeting of the NCC held along with the International Poultry

 Expo, (b) the mid-year Board of Directors meeting, and (c) the NCC Annual Meeting in October.



  United States of America v. Pilgrim’s Pride Corp., Crim. Action No. 20-cr-00330-RM (D. Col.
 14

 Oct. 13, 2020), ECF No. 1.


                                                  124
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 130 of 219 PageID #:264729




 Generally, CEOs arrive the night before an NCC meeting and socialize with their colleagues, then

 have small private dinners with one or more of their competitors’ CEOs or top executives. The

 next day, the formal NCC meetings are held and executives from Agri Stats and other allied

 industry organizations make presentations at the meeting. A formal lunch is held during the

 meeting and provides CEOs and top executives and opportunity to talk casually with their

 competitors. Following the meeting, Defendants’ CEOs and top level executives often meet,

 socialize and golf, hunt, or fish together. Amick President and CEO Ben Harrison, who served on

 the NCC Board of Directors throughout the Class Period, is currently the NCC’s Chairman.

 Similarly, Allen Harim President and CEO Robert Turley served on the NCC Board of Directors

 throughout the Class Period and regularly attended its meetings. Thomas Shelton, Chairman and

 CEO of Case Foods, has continuously been a member of NCC since 1988 through the Class Period

 serving on the Board of Directors and as President during that time. Numerous executives of

 Keystone Foods, including Jeff Bailey (Director of National Account Sales), Jenelle Duncan

 (Domestic Sales Manager), Chuck Cooper (Senior Director Supply Chain), Charles Hill (VP Sales

 & Marketing), and Keith Lewis (former Senior Vice President for U.S. Poultry and Fish), were

 also members of the NCC during the Class Period.

        385.    Upon information and belief, CEOs and top level executives from Defendants and

 Producer Co-Conspirators discuss topics with one another relating to pricing, production, and other

 non-public, proprietary information outside of NCC’s formal meetings at the informal settings

 surrounding NCC meetings described above. These regular, informal, and in-person opportunities

 to discuss pricing and production in the Broiler industry gives CEOs and top level executives

 comfort that their competitors remain committed to a plan to artificially restrict Broiler production.




                                                  125
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 131 of 219 PageID #:264730




        386.    The United States Poultry & Egg Export Council (“USAPEEC”) has its home office

 in Stone Mountain, Georgia. Defendants are all members of USAPEEC. USAPEEC has a network

 of international offices and consultants in key export markets. The mission of USAPEEC is to

 promote exports of U.S. poultry and eggs around the world. The group has evolved into an

 association that is an advocate for the industry on trade policy issues. USAPEEC has about 200

 member companies and organizations. USAPEEC holds Board of Directors meetings quarterly

 and includes executives from all or nearly all Defendants and co-conspirators.

        387.    The U.S. Poultry & Egg Association (“U.S. Poultry”) describes itself as the world’s

 largest and most active poultry organization. U.S. Poultry’s members include producers and

 processors of Broilers, turkeys, ducks, eggs and breeding stock, as well as allied companies.

 Defendants and Producer Co-Conspirators are all members of U.S. Poultry. U.S. Poultry holds

 regular Board of Directors meetings each quarter during January, March, June, and each fall.

        388.    The Georgia Poultry Federation “is a non-profit trade association which represents

 the poultry industry in Georgia, the nation’s leading broiler producing state. The Federation was

 founded in 1951, and since that time has represented the interests of the entire poultry industry at

 the state and federal level on legislative and regulatory matters.” The Georgia Poultry Federation’s

 mission is “[t]o protect and improve the competitive position of the poultry industry in Georgia,

 the nation’s leading poultry producing state.”        The Georgia Poultry Federation has regular

 meetings each April, August, and September which typically are attended by Defendants’ senior

 executives.   Defendants House of Raeford, Perdue, Fieldale Farms, Wayne Farms, Tyson,

 Sanderson Farms, and Pilgrim’s, Mar-Jac Poultry, Harrison Poultry, and Claxton Poultry, and

 Producer Co-Conspirator Keystone Foods, are members of the Georgia Poultry Federation.




                                                 126
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 132 of 219 PageID #:264731




        389.    The North Carolina Poultry Federation “has been the voice of the North Carolina

 poultry industry since 1968.” The mission of the North Carolina Poultry Federation “is to create

 a favorable climate for business success for everyone involved in the poultry industry in North

 Carolina.” The North Carolina Poultry Federation holds regular meetings each year, including

 annual meetings and Board of Directors meetings which typically are attended by Defendants’

 senior executives. Defendants Tyson Foods, Perdue, Mountaire Farms; House of Raeford; Wayne

 Farms, Sanderson Farms, Pilgrim’s, and Case Foods are each members of the North Carolina

 Poultry Federation.

        390.    The Poultry Federation was established in 1954 as a non-profit trade organization

 to represent the poultry and egg industries in Arkansas, Missouri, and Oklahoma. In 1998, the

 Arkansas, Missouri, and Oklahoma organizations were consolidated and became The Poultry

 Federation. The Poultry Federation claims to promote all poultry interests relating to production,

 distribution, merchandising, and consumption of poultry, and poultry products. It disseminates

 information relating to the various phases of the Broiler industry to improve and expand markets,

 to increase efficiency in production and marketing, and to encourage and support research in

 production and marketing of poultry. The Poultry Federation holds regular meetings each year,

 including Board of Directors meetings with Defendants’ senior executives identified below.

 Defendants Foster Farms, O.K. Industries, Inc., Pilgrim’s, Simmons Foods, Peco Foods, Tyson

 Foods, George’s, Inc., and Wayne Farms are each members of the Poultry Federation.

        391.    The International Poultry Expo (“IPE”) was held annually from 2008-2012. The

 IPE billed itself as “the networking hub of the world for the poultry industry.” The IPE was held

 annually in late January in Atlanta, Georgia. Defendants’ senior executives, and numerous mid-

 level executives and other employees, attended the IPE each year. The International Producers



                                                127
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 133 of 219 PageID #:264732




 and Processors Expo (“IPPE”) is the world’s largest annual poultry, meat, and feed industry event.

 IPPE held its first event in January 2013 and combined three previously separate expos – the IPE,

 the International Feed Expo, and the International Meat Expo. According to the IPPE’s website,

 a wide range of international decision-makers attend this annual event to network and become

 informed on the latest technological developments and issues facing the industry. The 2015 IPPE

 featured more than 7,245 international visitors from over 103 countries, including attendees from

 Chile, France, Singapore, and Australia. IPPE indicates that Defendants and co-conspirators each

 sent their “Top Management” to the 2014 IPPE in January 2014. The most popular panel each

 year is the “market intelligence” forum, which features an Agri Stats executive speaking regarding

 the Broiler industry. Similarly, Defendants’ senior executives attended IPPE in 2015 and 2016.

           392.   The International Poultry Council (“IPC”) was formed in 2005 and is composed of

 national trade associations from 23 countries, as well as 40 individual companies that are

 “Associate” members. The IPC website bills the organization as the “voice of the global poultry

 industry” and its mission is to “strengthen communication between the industries of different

 countries.” The NCC, USAPEEC, and USPOULTRY are members of the IPC on behalf of United

 States poultry producers, along with individual company members of the IPC, including Tyson,

 Cobb-Vantress (a Tyson subsidiary), Sanderson Farms, and JBS S.A. (Pilgrim’s parent company).

 Additionally, the Chilean poultry trade association (“APA”) and the Australian Chicken Meat

 Federation (“ACMF”) are also members of the IPC.

                       b.   Overseas Distribution Solutions.

           393.   Overseas Distribution Solutions (“ODS”) is a Webb Pomerene15 organization

 founded by a group of Defendants in 1999. A Webb Pomerene organization is an association of


 15
      Webb Pomerene Act of 1918, 15 U.S.C. §§ 61-66.


                                                  128
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 134 of 219 PageID #:264733




 exporters that is exempt from certain provisions of the Sherman Antitrust Act while engaging in

 conduct to promote United States trade abroad. A Webb Pomerene organization may not engage

 in importation or sales within the United States, however, and its members may undertake what

 would otherwise be considered actionable collusive conduct only to export similar products.

        394.    ODS continued to operate at least through 2011. ODS membership by Defendants

 has included Defendants Wayne Farms, Peco Foods, Sanderson Farms, Pilgrim’s, and Tyson, as

 well as Cagle’s. The principal office for ODS was located for much of the Class Period in the

 same town as Sanderson Farms’ headquarters – Laurel, Mississippi.

        395.    While originally a member of ODS around the time it was founded, Tyson

 withdrew from ODS some time prior to the start of the Class Period. However, Tyson re-joined

 ODS in 2010, but then inexplicably withdrew within a few months. Within a few years of Tyson’s

 sudden departure, ODS disbanded and stopped filing for Webb Pomerene status.

        396.    While ODS had a mandate under the Webb Pomerene Act to have no impact on the

 U.S. domestic market, Broiler industry executives recognize it is inevitable that exports will impact

 U.S. domestic Broiler prices. For instance, former Pilgrim’s CEO Dr. Don Jackson has noted that

 “the broiler market is global in nature. Obviously, the U.S. business generally has more volume

 obviously going into the domestic market, but both the domestic and export makes up the market.

 And at times, the export market can be very impactful favorably or unfavorably to the U.S.

 market.” Therefore, according to the testimony of one of Defendants’ own CEOs, it was

 impossible for ODS to comply with the Webb Pomerene requirement that ODS not impact

 domestic prices for U.S. Broilers.




                                                 129
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 135 of 219 PageID #:264734




                    c.   Investor Conferences.

        397.   Defendants’ CEOs and senior executives participate in numerous investor

 conferences organized by Wall Street analysts, providing further opportunities to meet and

 communicate with one another. Such conferences are held on an annual and/or ad hoc basis

 including, but not limited to, the Goldman Sachs Global Staples Forum (held every May), Bank

 of America Merrill Lynch Global Agriculture Conference (held every February), BMO Capital

 Markets Annual Ag & Protein Conference (held every May), BMO Capital Markets Conference

 (held every May), BMO Farm to Market Conference (held every May), Urner Barry Annual

 Executive Conference and Marketing Seminar (held every April or May), and JP Morgan Basic

 Materials Conference (held every June).

                    d.   Competitor Plant Tours.

        398.   Defendants also permitted one another to tour each other’s Broiler plants, which

 revealed confidential business methods employed by a company. While such tours were often

 framed as “best practices” information exchanges, they permitted the opportunity to conspire

 among senior executives.

        399.   Defendants also permit employees to regularly move between companies without

 non-compete limitations or confidentiality agreements that would protect a company’s (seemingly)

 proprietary business knowledge and customer base. For example, Dr. Don Jackson was President

 of Foster Farms’ Poultry Division until December 2008, but then immediately took a position as

 CEO of Pilgrim’s. Similarly, Clint Rivers, Pilgrim’s former President and CEO until December

 2008, left the company and became Senior VP of Operations and Supply Chain Management for

 Perdue in 2009. Rivers then moved to Wayne Farms in 2012, where he became Chief Operating

 Officer. Greg Tatum served as CFO for Claxton Poultry, before moving to Pilgrim’s in 2009 to




                                                 130
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 136 of 219 PageID #:264735




 serve as Senior VP of Business Development. Current Pilgrim’s CEO Bill Lovette and his second-

 in command, Executive Vice President Jayson Penn, both came from Case Foods to Pilgrim’s in

 2011. Bill Lovette also worked at Tyson through October 2007, before moving to Case Foods in

 2008, then to Pilgrim’s in 2011, where he currently serves as CEO. Mountaire’s Jim Moran (COO

 & SVP Operations) joined Allen Harim in 2015 as Executive Director of Operations, before

 becoming CEO of Allen Harim in 2016. Numerous other high level and well as lower level

 executives move freely between Broiler companies with little or no provision by Defendants to

 protect their confidential information.

                     e.   Merger, Acquisition, and Capital Financing Discussions.

        400.    Senior executives from Defendants had numerous opportunities to directly

 communicate with one another regarding various mergers and acquisitions between 2008 and

 2016. These merger and acquisition discussions include both completed agreements, such as those

 described in Section VI(E)(4) of this Complaint, as well as proposed transactions that were never

 completed. In connection with mergers and acquisition discussions, due diligence materials

 regarding confidential business information were shared between Defendants.

        401.    In addition, Defendants all rely on debt financing and merger and acquisition

 services from the same small group of financial institutions. In the course of providing such

 services, financial institutions obtain unusually detailed access to Defendants’ non-public

 operational information, including production and pricing information, which provides another

 opportunity for Defendants to share confidential business information.

        402.    Complete information regarding the full scope of merger, acquisition, and capital

 financing discussions, communications, and due diligence information exchanged presently is

 known only to Defendants and their agents.



                                               131
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 137 of 219 PageID #:264736




                    f.   Other Business Dealings.

        403.   Defendants also engaged in various business dealings with one another, including

 purchasing feed from one another and forming joint ventures for various purposes, such as

 construction and operation of rendering plants and for the slaughter of spent Broiler breeders

 (including both hens and roosters, commonly referred to as “fowl”).

        404.




        405.




        406.




                                               132
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 138 of 219 PageID #:264737




       407.




       408.




                                        133
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 139 of 219 PageID #:264738




           409.




                   7.   There Are High Barriers To Entry In The Broiler Market.


           410.   The existence of high barriers to entry is one factor which makes markets

 susceptible to collusion. A collusive arrangement that raises product prices above competitive

 levels would, under basic economic principles, attract new entrants seeking to benefit from the

 supracompetitive pricing. Where, however, there are significant barriers to entry, new entrants are

 less likely. Thus, barriers to entry help facilitate the formation and maintenance of a cartel.

           411.   During the Class Period and continuing today, substantial barriers impede entry

 into the Broiler market. A new entrant into the market would face costly and lengthy start-up

 costs, including multi-million dollar costs associated with research and development, construction

 of processing plants, feed mills, hatcheries, equipment, energy, transportation distribution

 infrastructure (aka, “rolling stock”), skilled labor, experienced management, a skilled contract-

 farmer base in a specific geographic area, long-standing customer relationships, safety and quality

 assurance, and regulatory approvals relating to environmental, worker safety, and food safety

 issues.

           412.   Defendants themselves acknowledge the substantial costs of entering the market

 and view it as important that new entrants not be able to purchase closed facilities. For example,

 when the State of Louisiana pressured Pilgrim’s to sell its closed Farmerville Broiler complex,


                                                  134
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 140 of 219 PageID #:264739




 Pilgrim’s executives expressed concern about any state assistance to the buyer to purchase the

 Farmerville Broiler complex because such assistance could substantially reduce the buyer’s cost

 basis therein, which could then permit the buyer to flood the market with low-cost Broilers.

        413.    The price of construction of a new integrated Broiler processing complex (hatchery,

 feed mill, and processing plant) able to compete on price with current integrated producers is

 relatively high.   Even for a current market participant, such as the third-largest producer

 (Sanderson Farms), construction of a new Broiler complex (i.e., feed mill, hatchery, and processing

 plant) in 2010 was estimated to cost $100-$125 million. However, these costs fail to account for

 other hurdles to new market participants, discussed above.

        414.    The barriers to entry in the Broiler industry have proved insurmountable for

 potential new market entrants. No company has created a new poultry company from scratch in

 decades. Further, when one foreign meat company (a Ukrainian company, Omtron) tried to enter

 the U.S. market in February 2011 by buying a portion of the assets of bankrupt Broiler producer

 Townsend’s, Omtron invested $35 million to improve the facility’s processing operations, but

 went bankrupt only five months after making the purchase.

        415.    A number of large foreign meat conglomerates have acquired U.S. Broiler

 producers in the past decade, including Brazil’s JBS S.A. (Pilgrim’s), Mexico’s Industrias

 Bachoco (O.K. Foods), Belgian company Continental Grain Company (Wayne Farms), Marfig

 Alimentos S.A. (Keystone Foods), and South Korea’s Harim Group Corporation (Allen Harim).

 However, each of these foreign meat conglomerates were already large players in the global meat

 industry and simply continued operating their pre-existing U.S. Broiler company as a subsidiary.

 Ownership of U.S. Broiler subsidiaries by such large, well-financed conglomerates deter entry by

 smaller, non-globalized companies that might want to enter the U.S. Broiler production business.




                                                135
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 141 of 219 PageID #:264740




         416.    A further barrier to new entrants is the unwillingness of large vertically integrated

 producers to sell an idled Broiler complex, which also keeps open the threat that an integrated

 producer will restart a closed Broiler complex. Pilgrim’s has been explicit about this threat to new

 market entrants. For instance, in a February 2014 earnings call, Pilgrim’s was asked whether it

 had any plans to sell “a couple of idled U.S. facilities . . . to use that as a source of capital,” to

 which Pilgrim’s CFO Fabio Sandri replied “[n]o. We are thinking those are held defensive, so we

 don’t plan to sell them in this short-term or in the near future.” Such a threat of restarting idled

 facilities, rather than selling those facilities, represents a substantial barrier to entry for new market

 participants because an existing Broiler producer can merely restart a closed mill to drive down

 prices and run a new entrant out of business.


                   8.   Defendants Have Similar Cost Structures And Work Collaboratively To
                        Share Cost Information.

         417.    Another factor antitrust law and economics have identified as making markets

 susceptible to price-fixing is similar cost structures. The majority of production costs for Broiler

 producers are variable. All other factors being equal, when variable costs are a high percentage of

 production costs, there is less incentive for a producer to operate its facilities at full capacity, and

 this may allow a cartel to boost prices artificially with greater success than when fixed costs are

 the largest component of production costs.

         418.    The single largest cost component of producing Broilers is feed, which primarily

 consists of soybean meal and corn. Broiler feed prices have varied widely from 2007-2016,

 reaching 71% of the cost of growing Broilers in 2012, but falling to only about 50% by 2014.

         419.    Input costs other than feed include processing plant labor costs (~15%), materials

 (~11%), and capital equipment (~2.5%). Labor costs have declined significantly over the past two

 decades for Defendants, while at the same time labor productivity has substantially increased.


                                                   136
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 142 of 219 PageID #:264741




        420.    Broiler feed costs have been decreasing sharply since record highs in 2012. For

 instance, prices for soybean meal were down 10% in 2014. Since January 1, 2008, corn prices have

 declined roughly 21% and soybean prices have declined 13%. During the same period, Broiler

 prices increased roughly 50%.

        421.    Defendants have relatively similar cost structures. The technology and process of

 industrial scale growing and processing Broilers is well known and Defendants employ the same

 types of equipment and processes in the production process. Defendants also have only three

 companies from which they can obtain breeder stock from which to raise Broilers, so there are

 very limited options with respect to purchasing the most cost efficient Broiler genetic lines.

 Similarly, Defendants all purchase corn and soybeans on the open market, so they have limited

 ability to obtain substantially different pricing on these key variable cost inputs for their Broilers.

        422.    Defendants use Agri Stats to share extraordinarily detailed cost information (as

 discussed below), so they are able to constantly realign their cost structures with one another. Agri

 Stats permits each Defendant to have extremely unusual knowledge of competitor costs and to

 make adjustments to standardize each company’s cost structure across all Agri Stats participants.

        423.




        424.    Defendants engage in a program of “feedmill cross-testing” in which some

 Defendants exchange feed and chicks with one another for the purported purpose of determining

 which Defendants’ feed and/or chicks have superior qualities. Defendants claim this strategy helps

 them maximize efficiency. However, it is not economically rational in a truly competitive market




                                                  137
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 143 of 219 PageID #:264742




 for a producer to provide its proprietary feed mixes and/or chicks to its competitor, thereby giving

 away any competitive cost advantage over its competitors.

        425.    Another sign that Defendants do not view production costs as secret is the fact that

 it is not unusual for Defendants to permit competitor’s CEOs access to each other’s production

 complexes. In a competitive industry, production methods should be closely guarded to protect

 proprietary methods of production that save a company money and give it a competitive advantage

 over its competitors. However, this is not the case in the Broiler industry. For example, from

 April 19-21, 2013, Pilgrim’s President & CEO Bill Lovette, Perdue Chairman of the Board Jim

 Perdue, and Sanderson Farms President & COO Lampkin Butts attended a three day long “Chicken

 Media Summit” in North Carolina that included visits by attendees to a Sanderson Farms

 growhouse and processing plant. Similarly, from April 19-21, 2015, another Chicken Media

 Summit was sponsored by the NCC and USAPEEC and included tours of Perdue’s operations and

 panel discussions with Defendants’ senior executives.


        G. Since 2008 Defendants’ Collusion Has Led to Unprecedented Capacity
           Reductions, Artificially High Prices, and Record Profits.

        426.    As described above, Broiler prices have been artificially inflated since 2008, despite

 a historic trend of boom and bust pricing cycles for Broilers as producers oversupply the market

 in response to price increases leading to low single-digit profit margins in the Broiler industry. As

 one industry observer noted, “[t]he profit margins of the nation’s biggest meat packers rose

 dramatically between 2008 and 2010 (the most recent year for which good data is available), even

 as the national economy cratered. Tyson Foods, the nation’s biggest meat company, reported

 record profits of $778 million last year [i.e., 2013] as the company hiked prices for beef, pork, and

 chicken.”




                                                 138
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 144 of 219 PageID #:264743




        427.     The historic pattern of annual increases in Broiler production was so entrenched

 over decades of experience by the 2000s that one widely repeated quip in the industry was that

 there were now only three things certain in life: “Death, taxes and 3% more broilers.” A leading

 industry publication noted in early 2009 that “[b]roiler production in the U.S. used to be just like

 government spending, it never went down and cutbacks only resulted in slowing the rate of growth,

 but not anymore” because “[f]or the first time in decades, total broiler production in 2008 remained

 virtually unchanged from the year before. WATT PoultryUSA 2008 rankings data show the

 industry’s total weekly ready-to-cook (RTC) production at 724.05 million pounds, just slightly

 more than the 723.71 million RTC pounds per week reported at the end of 2007.”

        428.     During a February 12, 2015, earnings call, Pilgrim’s President & CEO Bill Lovette

 summed up the restriction of supply which Defendants had implemented since 2008 (including

 Lovette himself, as COO of competitor Case Foods from 2008 to 2011): “I looked at some numbers

 supplied by Agri Stats earlier in the week and found some interesting facts. If you go back to

 2008, the industry slaughtered 8.35 billion head. And by 2011, that slaughtered head had declined

 by approximately 8% to 7.7 billion. And it’s actually remained about that same level through 2014

 at about 7.7 billion. If you look at live weight pounds produced, it was 47.1 billion in 2008. It

 declined to 45.06 billion in 2011. And in 2014, for the first time since 2008, it reached 47.3 billion,

 so only 200 million more pounds above 2008 levels. And then on the average weight side, the

 average weight in 2008 was 5.64, and it’s averaged just above 6 from 2011 through 2014. So with

 all of that data in mind, what it tells me is the industry remains fairly disciplined on the supply side

 and demand has been increasing for chicken against the backdrop of increasing beef and pork

 supplies.”




                                                   139
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 145 of 219 PageID #:264744




        H. Defendants Reduced Their Own Production And Used Direct Purchases of
           Broilers To Reduce Industry Supply.

        429.    Economic theory and good business strategy suggests that relying upon one’s

 competitors to meet a company’s own commitments to its customers is not rational, as the

 competitor can decide to cut out the middleman and sell directly to the end customer. Nevertheless,

 Tyson, Fieldale Farms, Koch Foods, and other Defendants have created a system of inter-

 dependence whereby some Broiler companies purposely under-produce Broilers on the

 assumption their competitors will sell them what they need.

        430.    Defendants use direct purchases of Broilers from one another and from smaller

 Broiler producers to meet each company’s own sales needs. This permits Defendants to soak up

 excess supply that could depress prices in the market and also facilitates the opportunity to

 expressly discuss prices with competitors. Such purchases also permit companies to maintain their

 market share despite reducing their own production. Additionally, in many instances large inter-

 Defendant purchases are negotiated by CEOs or other senior level executives of Defendants,

 providing an additional opportunity for such individuals to conspire.

        431.    Further, Defendants’ participation in Agri Stats gives them visibility into each

 other’s profitability, operating margins, and supply that no ordinary customer could hope to

 achieve.

        432.    In 2011, as noted above in Section VI(D)(5), Tyson began using what was described

 as a “very unique strategy,” called “Buy vs. Grow.” Tyson’s strategy essentially treats the industry

 supply as though it were for a single unified company, rather than competing businesses that would

 rather sell self-produced product to a customer than a competitor.

        433.    What makes Tyson’s program exceptionally “unique” is that only a few years

 before adopting a “Buy vs. Grow” strategy, Tyson declared such a strategy to be “stupid” because



                                                 140
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 146 of 219 PageID #:264745




 it would be subsidizing a competitor’s growth. Tyson’s Executive Vice President & CFO, Wade

 Miquelon explained on an April 29, 2008, earnings call that “I think what we said along is we’re

 going to match our supply and demand. We’re not going to cut beyond that and then go out and

 buy open market meat to subsidize other people’s growth.” Therefore, Tyson’s change in view

 towards open market purchases suggests it had confidence by 2011 that its competitors would

 maintain their production levels and not grow.

        434.    In a November 5, 2012, interview, Fieldale Farms President Thomas Hensley noted

 his company was also pursuing a strategy to buy up excess supply from its competitors, stating

 that “[i]f you don’t have a home for your chickens on Monday morning, you shouldn’t have those

 chickens. Now we know where all our chickens are going. So we are buying chickens in that lower

 price area instead of selling them. So, no expansion for us.”

        435.    By the end of 2014, Tyson reported it was buying over 4 million pounds of Broilers

 on the open market each week. Four million pounds of Broilers per week is more than any of the

 24th-30th largest Broiler companies produce on a weekly basis, so the amount of Tyson’s

 purchases was quite significant in terms of volume.

        436.    During the first part of 2015, Tyson increased its Buy vs. Grow purchases by 50%,

 expanding Tyson’s purchases from competitors to unprecedented levels.

        437.    Tyson announced plans in May 2015 to increase its Buy vs. Grow strategy to 10

 percent of its sales in the second half of 2015 and 2016. Ten percent of Tyson’s 2014 pounds RTC

 is 17.6 million pounds per week, a volume that by itself would dwarf the entire average weekly

 production of any of the 15th-30th largest Broiler producers. Notably, Tyson also announced in

 May 2015 that it planned to reduce its production after July 2015 and keep production flat through

 2016 by increasing its Buy vs. Grow purchases.




                                                  141
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 147 of 219 PageID #:264746




        438.     Upon information and belief, Defendants made use of Broiler purchases from and

 purchase contracts between one another and smaller Broiler producers to reduce their own

 production while soaking up excess supply from competitors.

        439.     Defendants’ use of direct purchases from one another and from smaller Broiler

 producers provided Defendants an uninterrupted flow of supply and pricing information and

 opportunities to communicate directly with one another.

        I.     Defendants Made A Coordinated Move Away From Fixed-Price Contracts To
               Contracts That Changed Prices Quarterly Or Followed Broiler Price Indexes.

        440.     A coordinated move away from fixed price contracts to contracts that permit prices

 to fluctuate with an indexed public market price helps facilitate an antitrust conspiracy. See In re

 High Fructose Corn Syrup Antitrust Litig., 295 F.3d 651, 659 (7th Cir. 2002). This is precisely

 what occurred in the Broiler market during the Class Period.

        441.     For several years prior to the Class Period, many vertically integrated Broiler

 producers offered some customers long-term fixed-price contracts of a year or more. This

 guaranteed customers a fixed price, but also prevented Broiler producers from being able to realize

 market price increases that would naturally result from their planned supply cuts.

        442.     Starting around January 2008, senior executives from Koch Foods, Pilgrim’s,

 Perdue, Sanderson Farms, and Tyson Foods publicly announced an effort to reduce annual fixed-

 price contracts. This change coincided with Defendants’ efforts to reduce Broiler industry supplies

 so as to drive Broiler market prices higher.

        443.     On January 28, 2008, Tyson CEO Dick Bond announced on an earnings call that

 Tyson was looking at shortening its fixed price contracts, and by June 2009 Tyson reported it had

 “dramatically” shortened the amount of fixed-price contracts over 90 days.




                                                 142
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 148 of 219 PageID #:264747




        444.    On January 29, 2008, Pilgrim’s CFO Rick Cogdill reported on an earnings call that

 Pilgrim’s had started moving away from fixed-price contracts, but Pilgrim’s moves were being

 held back by legacy fixed-price contracts entered into by Gold Kist prior to its acquisition by

 Pilgrim’s in late 2006. Cogdill also noted that “in a situation like where we are now where we

 need to drive commodity prices up, that [i.e., having less fixed price contracts] is going to give us

 the opportunity for more immediate benefit to our P&L than what we would have had say,

 historically three year[s] ago, when a higher percentage was fixed price.” Pilgrim’s later reported

 that by March 2012 it had reduced its exposure to fixed price contracts, with most contracts now

 market-based or including a reset provision linked to the underlying commodity. By 2014,

 Pilgrim’s reported that less than 5% of all its contracts were 12-month fixed price contracts.

        445.    On July 28, 2008, Perdue spokesperson Julie DeYoung told an industry publication

 that Perdue was looking to shorten its contract terms, stating, “the company is also seeking to raise

 prices and shorten its contracts.”

        446.    Sanderson Farms’ CEO Joe Sanderson noted in a July 31, 2008, earnings call that

 the industry may move towards “shorter term agreements.”

        447.    Industry observers noted the trend of Broiler producers moving away from fixed-

 price contracts. For instance, a December 2013 report by Stephens, Inc. analyst Farha Aslam noted

 that “[w]ith volume growth generally limited, companies are developing more sophisticated

 strategies to generate profits . . . . ‘Rather than annual fixed price contract[s] that are negotiated

 every fall, companies are partnering with customers and creating contracts that can be multi-year

 in duration. Contracts are now being negotiated all year long and employ a wide variety of pricing

 methodologies.’” This confirms that even contracts which are long-term in duration are not




                                                  143
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 149 of 219 PageID #:264748




 “fixed” so as to prevent price increases when coordinated supply reductions drive up Broiler

 market price indices.

                           VII. CLASS ACTION ALLEGATIONS

        448.    Plaintiffs bring this action on behalf of themselves, and as a class action under the

 Federal Rules of Civil Procedure, Rule 23(a), (b)(2) and (b)(3), seeking injunctive relief pursuant

 to federal law, and damages pursuant to various state antitrust, unfair competition, unjust

 enrichment, and consumer protection laws of the states listed below on behalf of the members of

 the following classes:

                A. Nationwide Injunctive Relief class: All entities who indirectly purchased
                   Broilers from Defendants or co-conspirators in the United States during the
                   Class Period for their own use in commercial food preparation, including
                   institutional purchasers such as hospitals, nursing homes, and schools.

                B. Arizona class: All entities who indirectly purchased Broilers from Defendants
                   or co-conspirators in Arizona during the Class Period for their own use in
                   commercial food preparation, including institutional purchasers such as
                   hospitals, nursing homes, and schools.

                C. California class: All entities who indirectly purchased Broilers from
                   Defendants or co-conspirators in California during the Class Period for their
                   own use in commercial food preparation, including institutional purchasers
                   such as hospitals, nursing homes, and schools.

                D. District of Columbia class: All entities who indirectly purchased Broilers from
                   Defendants or co-conspirators in the District of Columbia during the Class
                   Period for their own use in commercial food preparation, including institutional
                   purchasers such as hospitals, nursing homes, and schools.

                E. Florida class: All entities who indirectly purchased Broilers from Defendants
                   or co-conspirators in Florida during the Class Period for their own use in
                   commercial food preparation, including institutional purchasers such as
                   hospitals, nursing homes, and schools.

                F. Hawaii class: All entities who indirectly purchased Broilers from Defendants
                   or co-conspirators in Hawaii during the Class Period for their own use in
                   commercial food preparation, including institutional purchasers such as
                   hospitals, nursing homes, and schools.

                G. Illinois class: All entities who indirectly purchased Broilers from Defendants
                   or co-conspirators in Illinois during the Class Period for their own use in



                                                144
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 150 of 219 PageID #:264749



                commercial food preparation, including institutional purchasers such as
                hospitals, nursing homes, and schools.

             H. Iowa class: All entities who indirectly purchased Broilers from Defendants or
                co-conspirators in Iowa during the Class Period for their own use in commercial
                food preparation, including institutional purchasers such as hospitals, nursing
                homes, and schools.

             I. Kansas class: All entities who indirectly purchased Broilers from Defendants
                or co-conspirators in Kansas during the Class Period for their own use in
                commercial food preparation, including institutional purchasers such as
                hospitals, nursing homes, and schools.

             J. Maine class: All entities who indirectly purchased Broilers from Defendants or
                co-conspirators in Maine during the Class Period for their own use in
                commercial food preparation, including institutional purchasers such as
                hospitals, nursing homes, and schools.
             K. Massachusetts class: All entities who indirectly purchased Broilers from
                Defendants or co-conspirators in Massachusetts during the Class Period for
                their own use in commercial food preparation, including institutional
                purchasers such as hospitals, nursing homes, and schools.

             L. Michigan class: All entities who indirectly purchased Broilers from
                Defendants or co-conspirators in Michigan during the Class Period for their
                own use in commercial food preparation, including institutional purchasers
                such as hospitals, nursing homes, and schools.

             M. Minnesota class: All entities who indirectly purchased Broilers from
                Defendants or co-conspirators in Minnesota during the Class Period for their
                own use in commercial food preparation, including institutional purchasers
                such as hospitals, nursing homes, and schools..

             N. Mississippi class: All entities who indirectly purchased Broilers from
                Defendants or co-conspirators in Mississippi during the Class Period for their
                own use in commercial food preparation, including institutional purchasers
                such as hospitals, nursing homes, and schools.
             O. Missouri class: All entities who indirectly purchased Broilers from Defendants
                or co-conspirators in Missouri during the Class Period for their own use in
                commercial food preparation, including institutional purchasers such as
                hospitals, nursing homes, and schools.

             P. Montana class: All entities who indirectly purchased Broilers from Defendants
                or co-conspirators in Montana during the Class Period for their own use in
                commercial food preparation, including institutional purchasers such as
                hospitals, nursing homes, and schools.

             Q. Nebraska class: All entities who indirectly purchased Broilers from
                Defendants or co-conspirators in Nebraska during the Class Period for their own
                use in commercial food preparation, including institutional purchasers such as
                hospitals, nursing homes, and schools.



                                            145
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 151 of 219 PageID #:264750



             R. Nevada class: All entities who indirectly purchased Broilers from Defendants
                or co-conspirators in Nevada during the Class Period for their own use in
                commercial food preparation, including institutional purchasers such as
                hospitals, nursing homes, and schools.

             S. New Hampshire class: All entities who indirectly purchased Broilers from
                Defendants or co-conspirators in New Hampshire during the Class Period for
                their own use in commercial food preparation, including institutional
                purchasers such as hospitals, nursing homes, and schools.

             T. New Mexico class: All entities who indirectly purchased Broilers from
                Defendants or co-conspirators in New Mexico during the Class Period their own
                use in commercial food preparation, including institutional purchasers such as
                hospitals, nursing homes, and schools.

             U. New York class: All entities who indirectly purchased Broilers from
                Defendants or co-conspirators in New York during the Class Period for their
                own use in commercial food preparation, including institutional purchasers
                such as hospitals, nursing homes, and schools..

             V. North Carolina class: All entities who indirectly purchased Broilers from
                Defendants or co-conspirators in North Carolina during the Class Period for
                their own use in commercial food preparation, including institutional
                purchasers such as hospitals, nursing homes, and schools.

             W. North Dakota class: All entities who indirectly purchased Broilers from
                Defendants or co-conspirators in North Dakota during the Class Period for their
                own use in commercial food preparation, including institutional purchasers
                such as hospitals, nursing homes, and schools.

             X. Oregon class: All entities who indirectly purchased Broilers from Defendants
                or co-conspirators in Oregon during the Class Period for their own use in
                commercial food preparation, including institutional purchasers such as
                hospitals, nursing homes, and schools..

             Y. Rhode Island class: All entities who indirectly purchased Broilers from
                Defendants or co-conspirators in Rhode Island during the Class Period for their
                own use in commercial food preparation, including institutional purchasers
                such as hospitals, nursing homes, and schools.

             Z.   South Carolina class: All entities who indirectly purchased Broilers from
                  Defendants or co-conspirators in South Carolina during the Class Period for
                  their own use in commercial food preparation, including institutional
                  purchasers such as hospitals, nursing homes, and schools.

             AA. South Dakota class: All entities who indirectly purchased Broilers from
                 Defendants or co-conspirators in South Dakota during the Class Period for
                 their own use in commercial food preparation, including institutional
                 purchasers such as hospitals, nursing homes, and schools.

             BB. Tennessee class: All entities who indirectly purchased Broilers from
                Defendants or co-conspirators in Tennessee during the Class Period for their
                own use in commercial food preparation, including institutional purchasers
                such as hospitals, nursing homes, and schools.

                                            146
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 152 of 219 PageID #:264751




               CC. Utah class: All entities who indirectly purchased Broilers from Defendants or
                  co-conspirators in Utah during the Class Period for their own use in commercial
                  food preparation, including institutional purchasers such as hospitals, nursing
                  homes, and schools.

               DD. Vermont class: All entities who indirectly purchased Broilers from
                 Defendants or co-conspirators in Vermont during the Class Period for their own
                 use in commercial food preparation, including institutional purchasers such as
                 hospitals, nursing homes, and schools.

               EE. West Virginia: All entities who indirectly purchased Broilers from Defendants
                   or co-conspirators in West Virginia during the Class Period for their own use in
                   commercial food preparation, including institutional purchasers such as
                   hospitals, nursing homes, and schools.

               FF. Wisconsin class: All entities who indirectly purchased Broilers from
                   Defendants or co-conspirators in Wisconsin during the Class Period for their
                   own use in commercial food preparation, including institutional purchasers
                   such as hospitals, nursing homes, and schools.

        449.   The State Classes are collectively referred to as the “Classes” unless otherwise

 indicated. Specifically excluded from these Classes are the following:

               A. Natural persons who purchased Broilers for their personal use and not for

                   commercial food preparation (End-User Consumers);

               B. purchases of Broilers directly from Defendants;

               C. purchases of Broilers for resale in unaltered form;

               D. purchases of value added products containing Broilers, that are not

                   manufactured, supplied or processed by Defendants, or otherwise not under the

                   control of Defendants;

               E. the Defendants;

               F. the officers, directors or employees of any Defendant;

               G. any entity in which any Defendant has a controlling interest; and any affiliate,

                   legal representative, heir or assign of any Defendant;




                                               147
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 153 of 219 PageID #:264752




                  H. any federal, state governmental entities, any judicial officer presiding over this

                       action and the members of his/her immediate family and judicial staff,

                  I. any juror assigned to this action; and

                  J.   any co-conspirator identified in this action.

        450.      Class Identity: The above-defined Classes are readily identifiable and is one for

 which records should exist.

        451.      Numerosity: Plaintiffs do not know the exact number of class members because

 such information presently is in the exclusive control of Defendants. Plaintiffs believe that due to

 the nature of the trade and commerce involved, there are thousands of class members

 geographically dispersed throughout the United States, such that joinder of all class members is

 impracticable.

        452.      Typicality: Plaintiff’s claims are typical of the claims of the members of the Classes

 because Plaintiffs purchased Broilers indirectly from one or more of the Defendants, and therefore

 Plaintiff’s claims arise from the same common course of conduct giving rise to the claims of the

 Classes and the relief sought is common to the Classes.

        453.      Common Questions Predominate: There are questions of law and fact common to

 the Classes, including, but not limited to:

                  A. Whether Defendants and their co-conspirators engaged in an agreement,
                     combination, or conspiracy to fix, raise, elevate, maintain, or stabilize prices of
                     Broilers sold in interstate commerce in the United States;

                  B. The identity of the participants of the alleged conspiracy;

                  C. The duration of the conspiracy alleged herein and the acts performed by
                     Defendants and their co-conspirators in furtherance of the conspiracy;

                  D. Whether the alleged conspiracy violated the antitrust and consumer protection
                     laws of the various states;


                                                   148
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 154 of 219 PageID #:264753




                E. Whether the conduct of Defendants and their co-conspirators, as alleged in this
                   Complaint, caused injury to the business or property of the Plaintiffs and the
                   other members of the Classes;

                F. The effect of Defendants’ alleged conspiracy on the prices of Broilers sold in
                   the United States during the Class Period;

                G. Whether Plaintiffs and other members of the Classes are entitled to, among
                   other things, injunctive relief and if so, the nature and extent of such injunctive
                   relief; and

                H. The appropriate class-wide measure of damages.

 These and other questions of law or fact, which are common to the members of the Classes,

 predominate over any questions affecting only individual members of the Classes.

        454.    Adequacy: Plaintiffs will fairly and adequately protect the interests of the Classes

 in that Plaintiff’s interests are aligned with, and not antagonistic to, those of the other members of

 the Classes who indirectly purchased Broilers from Defendants and Plaintiffs have retained

 counsel competent and experienced in the prosecution of class actions and antitrust litigation to

 represent themselves and the Classes.

        455.    Superiority: A class action is superior to other available methods for the fair and

 efficient adjudication of this controversy since individual joinder of all damaged members of the

 Classes is impractical. Prosecution as a class action will eliminate the possibility of duplicative

 litigation. The relatively small damages suffered by individual members of the Classes compared

 to the expense and burden of individual prosecution of the claims asserted in this litigation means

 that, absent a class action, it would not be feasible for members of the Classes to seek redress for

 the violations of law herein alleged. Further, individual litigation presents the potential for

 inconsistent or contradictory judgments and would greatly magnify the delay and expense to all

 parties and to the court system. Therefore, a class action presents far fewer case management


                                                  149
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 155 of 219 PageID #:264754




 difficulties and will provide the benefits of unitary adjudication, economy of scale and

 comprehensive supervision by a single court.

        456.      The prosecution of separate actions by individual members of the Classes would

 create the risk of inconsistent or varying adjudications, establishing incompatible standards of

 conduct for Defendants.

        457.      Plaintiffs bring the Classes on behalf of all persons similarly situated pursuant to

 Rule 23, on behalf of all persons and entities that, as residents of various states, indirectly

 purchased one or more Broilers that a defendant or co-conspirator produced during the respective

 Class Periods.

        458.      Defendants have acted on grounds generally applicable to the Classes, thereby

 making final injunctive relief appropriate with respect to the Classes as a whole.

                                 VIII.    ANTITRUST INJURY

        459.      Defendants’ anticompetitive conduct had the following effects, among others:

                  A. Price competition has been restrained or eliminated with respect to Broilers;

                  B. The prices of Broilers have been fixed, raised, stabilized, or maintained at

                     artificially inflated levels;

                  C. Indirect purchasers of Broilers have been deprived of free and open

                     competition; and

                  D. Indirect purchasers of Broilers, including Plaintiffs, paid artificially inflated

                     prices;

        460.      Once the Defendants’ chickens reach maturity, they are processed. Per the USDA,

 “processing is the term used by the poultry industry to describe the conversion of live poultry into

 raw poultry products fit for human consumption.” Sometimes, the chicken is then sent for further



                                                     150
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 156 of 219 PageID #:264755




 processing, which, per the U.S. Poultry & Egg Assoc., is where “[t]he whole carcass or cut-up and

 deboned pieces are further processed for added value.” The Broilers are then sold through various

 distribution channels. See below chart.




 See the National Chicken Counsel website, Industry Issues, Vertical Integration,

 http://www.nationalchickencouncil.org/industry-issues/vertical-integration/ (last visited

 10/25/2016)

        461.    The Broilers that Plaintiffs and Class Members purchased were in substantially

 the same form as when they were initially sold by Defendants. As a result, the Broilers follow a

 traceable physical chain from Defendants to the Plaintiffs and class members, and the

 overcharges on Broilers can be traced from Defendants to Plaintiffs and class members.




                                                151
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 157 of 219 PageID #:264756




        462.    It is well recognized that in a multi-level chain of distribution, such as exists here,

 an overcharge will be felt throughout the distribution chain. As Professor Herbert Hovenkamp, a

 noted antitrust scholar has stated in his treatise, FEDERAL ANTITRUST POLICY, THE LAW

 OF COMPETITION AND ITS PRACTICE (1994) at 564:

        A monopoly overcharge at the top of a distribution chain generally results in higher
        prices at every level below. For example, if production of aluminum is monopolized
        or cartelized, fabricators of aluminum cookware will pay higher prices for
        aluminum. In most cases they will absorb part of these increased costs themselves
        and pass part along to cookware wholesalers. The wholesalers will charge higher
        prices to the retail stores, and the stores will do it once again to retail consumers.
        Every person at every stage in the chain likely will be poorer as a result of the
        monopoly price at the top.

        Theoretically, one can calculate the percentage of any overcharge that a firm at one
        distributional level will pass on to those at the next level.

 Similarly, Professor Jeffrey K. McKie-Mason, the Arthur W. Burks Professor of Information and

 Computer Science and Professor of Economics and Public Policy at the University of Michigan,

 has stated, it is “well known in economic theory and practice, [that] at least some of the overcharge

 will be passed on by distributors to end consumers.”

        463.    Consequently, while the direct purchasers were the first to pay supra-competitive

 prices, some or all of the overcharge was passed along the distribution chain and absorbed by

 Plaintiffs and Class Members when they purchased from stores, brokers or distributors.

        464.    Commonly used and well-accepted economic models can be used to measure both

 the extent and the amount of the supra-competitive charge passed through the chain of distribution.

 Thus, the economic harm to Plaintiffs and the class members can be quantified.

        465.    The purpose of the conspiratorial conduct of the Defendants and their con-

 conspirators was to raise, fix, or maintain the price of Broilers and, as a direct and foreseeable

 result. Plaintiffs and the Classes paid supracompetitive prices for Broilers during the Class Period.




                                                 152
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 158 of 219 PageID #:264757




           466.   By reason of the alleged violations of the antitrust laws, Plaintiffs and the Classes

 have sustained injury to their businesses or property, having paid higher prices for Broilers than

 they would have paid in the absence of Defendants’ illegal contract, combination, or conspiracy,

 and as a result have suffered damages.

           467.   This is an antitrust injury of the type that the antitrust laws were meant to punish

 and prevent.

     IX.     THE STATUTES OF LIMITATIONS DOES NOT BAR PLAINTIFFS’ CLAIMS

           A. Plaintiffs Did Not and Could Not Have Discovered Defendants’ Anticompetitive
              Conduct

           468.   Plaintiffs and the members of the Class had neither actual nor constructive

 knowledge of the facts constituting their claim for relief. Plaintiffs and members of the Class did

 not discover, and could not have discovered through the exercise of reasonable diligence, the

 existence of the conspiracy alleged herein until shortly before filing this Complaint. Defendants

 engaged in a secret conspiracy that did not reveal facts that would put Plaintiffs or the Class on

 inquiry notice that there was a conspiracy to fix prices for Broilers.

           469.   The Adams v. Pilgrim’s Pride case was originally filed as an adversarial bankruptcy

 proceeding against Pilgrim’s in 2009, but was stayed pending resolution of Pilgrim’s bankruptcy.

 The bankruptcy court subsequently allowed the Adams case to proceed. The Amended Complaint

 in the Adams case was filed on December 7, 2009, and like the original complaint, disclosed

 nothing about a horizontal conspiracy among Broiler producers to fix the price of Broilers.

           470.   On February 18, 2014, “investigative reporter Christopher Leonard [published The

 Meat Racket,] the first-ever account of how a handful of companies have seized the nation’s meat

 supply.” The book was credited with being the first to explain how the meat industry had changed

 over the past forty years into an “oligarchy controlling much of the food we eat.” While The Meat


                                                  153
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 159 of 219 PageID #:264758




 Racket did not conclude that Broiler producers were engaged in a horizontal conspiracy, it did

 suggest for the first time in a widely circulated book that conditions in the Broiler industry had

 become susceptible to collusion.

        471.    In addition, six recent investigations by foreign governments into price-fixing

 conspiracies in Broiler markets suggest that such price-fixing was possibly taking place in the

 United States. French, Chilean, Singaporean, Australian, Indonesian, and South Korean price-

 fixing investigations in the past two years (described in sub-paragraphs A-F) have indicated that

 collusion is evidently rampant in Broiler industry. In particular, the large fine levied by France’s

 competition authority against 21 separate companies and 2 other organizations suggests that even

 in a Broiler industry with almost two dozen participants, a price-fixing conspiracy is plausible even

 in the modern, industrialized reality of Broiler production.

                A.      Chile: In a September 25, 2014, decision, Chile’s Tribunal de Defensa de la
                        Libre Competencia (Court for the Defense of Free Competition) concluded
                        that three Chilean Broiler producers had colluded to limit the production of
                        Broiler meat offered to the domestic market and allocated market shares of
                        production and marketing of Broiler. The Court found that “the summoned
                        poultry companies, by demand projections developed in conjunction with
                        the APA[, a Chilean Broiler trade association], pursued the range in which
                        Broiler prices should fluctuate through coordinated definition of a certain
                        level of production.” Based on the projected future demand for broilers,
                        each conspirator would be allocated a production quota. The collusion was
                        established through emails and other documents seized by the competition
                        authority. The Court imposed fines equivalent to roughly $85 million and
                        disbanded a Broiler trade association used by the defendants to facilitate
                        their conspiracy.
                B.      Australia: On February 2, 2015, The Australian newspaper disclosed that
                        the Australian Competition & Consumer Commission had initiated an
                        investigation into price-fixing in the Australian broiler industry. The
                        investigation is ongoing.
                C.      Singapore: On March 7, 2015, a local newspaper reported for the first time
                        that the Competition Commission of Singapore (CCS) was investigating
                        price-fixing among live chicken slaughtering and fresh chicken distribution


                                                 154
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 160 of 219 PageID #:264759




                        by Malaysian based broiler producers and the Poultry Merchants’
                        Association. On March 8, 2016, the Competition Commission of Singapore
                        charged thirteen fresh chicken companies that make up ninety percent of the
                        market in Singapore with engaging in anti-competitive discussions from
                        2007 through 2014. The matter is ongoing.
                D.      France: On May 6, 2015, France’s competition authority, l’Autorité de la
                        Concurrence announced that after an investigation into the entire French
                        Broiler industry, it had decided to impose approximately $17.18 million in
                        fines on 21 companies and 2 organizations for price fixing. The French
                        competition authority concluded that between 2000-2007, French Broiler
                        producers held a large number of meetings to discuss the prices to charge
                        their customers, as well as other business details, all for the purpose of
                        gaining a stronger position in price negotiations with France’s larger
                        supermarket chains. One of the French broiler company conspirators,
                        Doux, collaborated with Pilgrim’s parent company, JBS, S.A., in the
                        Brazilian broiler market.
                E.      Indonesia: On February 3, 2016, Indonesia’s Business Competition
                        Supervisory Commission (KPPU) announced that it had compiled enough
                        evidence of price-fixing in the poultry industry to summon 12 companies
                        who constitute 90 percent of Indonesia’s poultry production. The
                        investigation is ongoing.
                F.      South Korea: In early August 2017, it was reported that South Korea’s Fair
                        Trade Commission (KFTC) is currently investigating Harim Group
                        Corporation (parent company of Defendant Allen Harim), the country’s
                        largest poultry producer, for price-fixing. According to local media reports,
                        the KFTC began investigating Harim and other firms amid allegations they
                        colluded to adjust their chicken output. The probe is also looking into the
                        involvement of the Korea Broiler includes allegations of pricing-fixing
                        involving the Korea Broiler Council as well.

        472.    The Wall Street Journal article on January 18, 2016 regarding possible

 manipulation by Defendants of the Georgia Dock Broiler price index raised the possibility of

 collusion by Defendants to artificially raise, fix or maintain Broiler prices. Subsequently, the series

 of articles published between November 3 and 17, 2016, detailed for the first time that the USDA

 had discontinued its reliance on the Georgia Dock price because its prices could not be verified.

 In an April 2016 letter to the Securities and Exchange Commission and the November 8, 2016,



                                                  155
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 161 of 219 PageID #:264760




 Washington Post article, Defendant Sanderson Farms continued to represent that the Georgia Dock

 price was “reliable,” in order to induce purchasers of Broilers to believe the price was not subject

 to illegal manipulation by Defendants. Further, not until November 10, 2016, was it disclosed

 publicly that Defendants had formed a secret Georgia Dock Advisory Committee that facilitated

 opportunities for executives to meet and also discuss their scheme to fix the Georgia Dock price.

 The existence of this Committee was not known to the Plaintiffs, nor would they have been able

 to learn of how they conducted themselves in their secret meetings. Finally, not until November

 17, 2016, was it publicly disclosed that the Florida Attorney General’s Office was investigating

 the accuracy of the Georgia Dock price index.

        473.    One way to assess whether the public was aware of facts suggesting an antitrust

 conspiracy among Defendants is to analyze the reaction of the market to the filing of the first

 complaint. In a reaction widely seen as driven exclusively by the filing of the Maplevale Farms

 complaint, on October 7, 2016, Defendant Tyson Food, Inc.’s stock price dropped as much as

 11.5%, while Defendants Sanderson Farms and Pilgrim’s Pride dropped 6.9% and 6.1%

 respectively. Similarly, the November 3, 2016, the New York Times article, published online that

 evening, revealed for the first time the USDA’s inquiry regarding the Georgia Dock price index

 and raised the possibility that the index had been manipulated by Broiler companies. The next

 business day, the stock prices of Defendants Tyson Food, Inc., Sanderson Farms, and Pilgrim’s

 Pride dropped 4%, 7%, and 8%, respectively, which media reports blamed on fallout from the

 disclosure of the USDA inquiry regarding the Georgia Dock price in the New York Times article.

        474.    Details of Defendants’ participation in the combination and conspiracy to fix prices

 and other price-related terms and rig bids for Broilers did not become publicly known until June

 2, 2020 with the filing of the DOJ’s Indictment against four senior executives: Jayson Penn,




                                                 156
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 162 of 219 PageID #:264761




 Pilgrim’s Executive VP of Sales & Operations and later its President & CEO; Mikell Fries, Sales

 Director, Member of the Board of Directors of Directors, and President of Claxton Poultry; Scott

 Brady, Vice President at Pilgrim’s and a Vice President at Claxton Poultry; and Roger Austin,

 Vice President at Pilgrim’s. A Superseding Indictment filed on October 6, 2020 added significantly

 more detail and charged six additional employees of Defendants: Bill Lovette, Pilgrim’s President

 & CEO; Timothy Mulrenin, a sales executive at Tyson and a sales executive at Perdue; William

 Kantola, a sales executive at Koch Foods; Jimmie Little, a sales director at Pilgrim’s; Gary

 Roberts, an employee at Tyson and a manager and director at Case Foods; and Rickie Blake, a

 director and manager at George’s. Plaintiffs and the members of the Plaintiff Class did not learn,

 and could not learn through the exercise of reasonable diligence, the details of certain Defendants

 participation in the combination and conspiracy until these details were made public by the filing

 of the Indictment and the Superseding Indictment. The statute of limitations relevant to Plaintiffs’

 claims have also been tolled as a result of this criminal Indictment.

        475.    Defendants’ anticompetitive conspiracy, by its very nature, was self-concealing.

 Broilers are not exempt from antitrust regulation, and thus, before these recent events Plaintiffs

 reasonably considered it to be a competitive industry. Accordingly, a reasonable person under the

 circumstances would not have been alerted to begin to investigate the legitimacy of Defendants’

 Broiler prices before these recent events.

        476.    Plaintiffs exercised reasonable diligence. Plaintiffs and the members of the Class

 could not have discovered the alleged conspiracy at an earlier date by the exercise of reasonable

 diligence because of the deceptive practices and techniques of secrecy employed by Defendants

 and all of their co-conspirators to conceal their combination.


        B. Defendants Actively Concealed The Conspiracy



                                                 157
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 163 of 219 PageID #:264762




        477.    Throughout the Class Period set forth in this Complaint, Defendants and their

 Producer Co- Conspirators effectively, affirmatively, and fraudulently concealed their unlawful

 combination and conspiracy from Plaintiffs and the Class members.

        478.    The combination and conspiracy alleged herein was fraudulently concealed by

 Defendants by various means and methods, including, but not limited to secret meetings,

 surreptitious communications between Defendants by the use of the telephone or in-person

 meetings at trade association meetings (and elsewhere) in order to prevent the existence of written

 records, limiting any explicit reference to competitor pricing or supply restraint communications

 on documents, communicating competitively sensitive data to one another through a “proprietary,

 privileged, and confidential” system that kept both the content and participants in the system

 secret, and concealing the existence and nature of their competitor supply restraint and price

 discussions from non-conspirators (including customers).

        479.    Defendants used code words including “discipline” and “capacity discipline” in

 their public statements to conceal their conspiracy and signal one other in furtherance of their

 conspiracy to restrain production while shielding their conspiracy from detection or suspicion. As

 alleged above, specific examples of the use of such coded language abound during the Class

 Period, including (1) the National Chicken Council’s Annual Conference in October 2011 where

 a report noted that panel members Clint Rivers of Perdue Farms, Bill Anderson of Keystone Foods,

 Mike Helgeson of GNP, and Mark Kaminsky of Koch Foods noted that “[d]iscipline on the supply

 side was one suggestion” to increase Broiler prices, (2) on a May 3, 2013, earnings call, Pilgrim’s

 President & CEO Bill Lovette stated that “price is going to strengthen as supply continues to be

 disciplined and constrained….and “we’ve done a good job so far of maintaining discipline,” and

 (3) on a July 2016 earnings call Pilgrim’s CEO Bill Lovette noted that “I think what we’ve seen




                                                158
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 164 of 219 PageID #:264763




 with egg sets is absolutely a testament to the discipline of our industry that we’ve seen the last

 really two to three years.”

        480.    As alleged above, in 2008, after years of boom and bust cycles of production

 leading to the regular rise and fall of prices, the price of Broilers began an unprecedentedly steady

 increase that continues through the filing of this Complaint. Defendants affirmatively and falsely

 attributed the price increase to increases in the price of inputs, among other reasons. These were

 pretexts used to cover up the conspiracy. In fact, these price increases were the result of collusive

 conduct among Defendants, which was undisclosed at the time.

        481.    During the relevant period, Defendants affirmatively made numerous misleading

 public statements falsely portraying the market for Broilers as a competitive one. For example,

 Defendants provided testimony at workshops held by the U.S. Department of Justice and USDA

 suggesting the Broiler industry was competitive and not subject to anti-competitive practices and

 agreements. This included testimony at a May 21, 2010 workshop of a National Chicken Council-

 commissioned study by Dr. Thomas Elam, which stated that “the chicken industry is competitive

 and thriving,” and has “[i]ntense competition” that promotes “product innovation and lower prices

 for consumers.”

        482.    Defendants also repeatedly blamed the Renewable Fuels mandate for increased

 Broiler prices, both through the NCC, other trade groups, and through press releases, speeches,

 and other public statements by Defendants’ employees, rather than disclosing the existence of an

 agreement to illegally restrain the supply of Broilers.       Some instances of these pretextual

 explanations by Defendants and their agents include:

                A.      On a January 29, 2008 earnings call, Pilgrim’s Interim CEO Clint Rivers
                        claimed that “the U.S. government continues its misguided policy of
                        subsidizing ethanol production at the expense of affordable food, and a




                                                 159
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 165 of 219 PageID #:264764




                    lower corn yield expectation by USDA will contribute to decrease corn
                    suppliers next year.”

             B.     On June 23, 2008, Wayne Farms President & CEO Elton Maddox said in a
                    statement that “the government’s food fuel mandate has created the need
                    for us to rationalize our business.”

             C.     On July 7, 2008, O.K. Foods announced production cuts due to “record high
                    prices for corn and soybean meal, which it attributed to the U.S.
                    government’s mandated ethanol policies.”

             D.     On June 24, 2009, Harrison Poultry President & CEO Mike Welch and
                    Claxton Poultry President Jerry Lane met in Washington DC and
                    encouraged elected officials to end the “mistake” of the ethanol subsidy.
             E.     In 2010, Foster Farms delayed an expansion due, allegedly, to corn prices.
                    Ira Brill, Foster Farm’s Director of Market Services, blamed the ethanol
                    mandate for the delay, stating that it “places enormous pressure on our input
                    costs, and for that reason we can’t go forward with our expansion plans.”

             F.     On March 7, 2011, House of Raeford announced production cuts due to
                    increased prices. It stated that “if Congress will take action to cut
                    unreasonable government support for the ethanol industry, then grain prices
                    should decrease to a more manageable pricing level.”

             G.     On March 15, 2011, Simmons announced downsizing at a plant due to
                    economics “resulting from high grain prices predominantly caused by corn
                    being used in ethanol.” Simmons cited ethanol policies again on June 27,
                    2011, when it laid off another 223 employees.

             H.     In an April 13, 2011, hearing before a congressional subcommittee, Michael
                    Welch (President and CEO of Harrison Poultry) stated that production of
                    broilers was threatened by the diversion of corn to fuel production. Welch
                    claimed that shifting corn back to feed would “allow consumers of poultry
                    products to continue to enjoy an ongoing, adequate supply of animal protein
                    at reasonable prices.” Welch repeated similar claims in 2012 as well, citing
                    increased corn costs resulting in “tens of billions of dollars in increased
                    costs for livestock and poultry producers and food manufacturers.”
             I.     On October 10, 2014, National Chicken Council President Mike Brown
                    wrote an op-ed citing the Renewable Energy Standard as the primary reason
                    for the poultry industry’s inability to increase production. Brown cited the
                    Renewable Fuel Standard again in a May 15, 2015 op-ed in the Wall Street
                    Journal.

             J.     On October 10, 2014, National Chicken Council President Mike Brown
                    wrote an op-ed citing the Renewable Energy Standard as the primary reason
                    for the poultry industry’s inability to increase production. Brown cited the


                                             160
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 166 of 219 PageID #:264765




                        Renewable Fuel Standard again in a May 15, 2015 op-ed in the Wall Street
                        Journal.

        483.    To explain the shortage of Broilers since 2012, Defendants have provided a variety

 of pretextual explanations, including the following: (a) a breeding issue with Broilers during 2014,

 (b) a Russian ban of U.S. Broiler imports starting in 2014, and (c) a 2013 shortage in supply due

 in part due to an Avian Flu outbreak in Mexico that caused a surge in demand for hens to repopulate

 farms in Mexico (see, e.g., ¶ 296 above) However, these explanations were pretextual and

 Defendants sought to hide their conspiracy from discovery by blaming Broiler price increases on

 these factors rather than Defendants’ own collusive conduct.

        484.    Throughout the Class Period Defendants repeatedly cited increasing input costs as

 a pretext for their collusion to restrain supply and increase prices. For instance, Defendants

 repeatedly claimed that input cost increases during 2008 justified Broiler price increases.

 However, while corn was $5/bushel in 2005-2006 and increased to $9 by May or June 2008, it

 quickly fell back to below $5/bushel by fall 2008. In fact, prior to 2008 there is a statistical

 correlation between Broiler prices and corn prices, but during the Class Period there has been no

 statistical correlation between Broiler and corn prices. In other words, despite Defendants’

 pretextual explanations to the contrary, Defendants were not determining the price of Broilers

 based on the input price for corn.

        485.    Another example of the pretextual nature of cost justifications for Broiler price

 increases is a November 2012 interview, in which Fieldale Farm President Thomas Hensley was

 asked whether he thought the recently concluded NCC Annual Conference focused too much time

 on the Renewable Fuel Standard because eliminating the ethanol subsidy would not “move the

 needle on corn supply and prices that much” and whether there was “any danger the industry has

 focused too much on this as a magic bullet?” Hensley responded, “I think that’s accurate. The


                                                 161
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 167 of 219 PageID #:264766




 best-case scenario is that corn would go down $1.25 per bushel and some people say it will only

 go down 50 cents.”

        486.    The National Chicken Council has served as the mouthpiece for Defendants

 publicized pretextual excuses for rising Broiler prices. Among other actions, the following

 indicate an intent to deceive purchasers of Broilers into believing that input costs, rather than a

 collusive agreement among Defendants to reduce supply, was the cause of rising Broiler prices:

                A.     Through the National Chicken Council, Defendants ensured that the pretext
                       for their production cuts and price increases, the ethanol mandate, continued
                       to be blamed for increased chicken prices rather than Defendants’ secret
                       conspiracy. A May 19, 2010, report by FarmEcon LLC was commissioned
                       by the NCC and concluded “[o]n the national scale, it is the overall
                       conclusion of this study that the chicken industry is a competitive and
                       thriving sector.” The NCC trumpeted the findings through a press release
                       on its website with the headline “Competition in Broiler Sector Benefits
                       Chicken Farmers, Companies, and Consumers, Study Finds.”
                B.     As noted above, Brown’s October 10, 2014, and May 15, 2015, op-eds in
                       national newspapers attempted to explain away why “current favorable
                       market conditions that would normally stimulate production to be
                       somewhat higher” were not doing so. These op-eds were intended to
                       convince purchasers of Broilers that input costs, rather than a secret
                       conspiracy, were to blame for increasing Broiler prices.

        487.    By virtue of the fraudulent concealment of their wrongful conduct by Defendants

 and all of their co-conspirators, the running of any statute of limitations has been tolled and

 suspended with respect to any claims and rights of action that Plaintiffs and the other Class

 members have as a result of the unlawful combination and conspiracy alleged in this Complaint.




                                                162
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 168 of 219 PageID #:264767




                         X.      VIOLATION OF THE SHERMAN ACT

                                    FIRST CLAIM FOR RELIEF
                               Violation of Section 1 of the Sherman Act
                                              15 U.S.C. § 1
                  (On Behalf of Nationwide Class for Injunctive and Equitable Relief)

         488.    Plaintiffs incorporate and reallege, as though fully set forth herein, each and every

 allegation set forth in the preceding paragraphs of this Complaint.

         489.    Beginning at a time currently unknown to Plaintiffs, but at least as early as

 January 1, 2008, and continuing through the present, the exact dates being unknown to Plaintiffs,

 Defendants and their co-conspirators entered into a continuing agreement, understanding, and

 conspiracy in restraint of trade artificially to fix, raise, stabilize, and peg prices for Broilers in the

 United States, in violation of Section 1 of the Sherman Act (15 U.S.C. § 1).

         490.    In formulating and carrying out the alleged agreement, understanding, and

 conspiracy, the Defendants and their co-conspirators did those things that they combined and

 conspired to do, including but not limited to the acts, practices, and course of conduct set forth

 above, and the following, among others:

                 A. Fixing, raising, stabilizing, and pegging the price of Broilers; and

                 B. Allocating among themselves and collusively reducing the production of

                     Broilers.

         491.    The combination and conspiracy alleged herein has had the following effects,

 among others:

                 A. Price competition in the sale of Broilers has been restrained, suppressed, and/or

                     eliminated in the United States;




                                                   163
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 169 of 219 PageID #:264768




                B. Prices for Broilers sold by Defendants and all of their Produce Co-Conspirators

                    have been fixed, raised, maintained and stabilized at artificially high, non-

                    competitive levels throughout the United States; and

                C. Those who purchased Broilers indirectly from Defendants and their co-

                    conspirators have been deprived of the benefits of free and open competition.

        492.    Plaintiffs and members of the Classes have been injured and will continue to be

 injured in their businesses and property by paying more for Broilers purchased indirectly from the

 Defendants and their co-conspirators than they would have paid and will pay in the absence of the

 combination and conspiracy, as a result of higher prices paid for Broilers by the direct purchasers.

        493.    Plaintiffs and members of the Classes are entitled to an injunction against

 Defendants, preventing and restraining the violations alleged herein.

                   XI.      VIOLATIONS OF STATE ANTITRUST LAWS

        494.    Plaintiffs incorporate by reference the allegations in the preceding paragraphs.

        495.    The following Second through Twenty-Sixth Claims for Relief are pleaded under

 the antitrust laws of each State or jurisdiction identified below, on behalf of the indicated class.

                                     SECOND CLAIM FOR RELIEF
                            Violation of Arizona’s Uniform State Antitrust Act,
                                      Ariz. Rev. Stat. § 44-1401, et seq
                                     (On Behalf of the Arizona Class)

        496.    Plaintiffs incorporate and reallege, as though fully set forth herein, each and every

 allegation set forth in the preceding paragraphs of this Complaint.

        497.    By reason of the conduct alleged herein, Defendants have violated Arizona Rev.

 Stat. § 44-1401, et seq.




                                                  164
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 170 of 219 PageID #:264769




        498.    Defendants entered into a contract, combination, or conspiracy between two or

 more persons in restraint of, or to monopolize, trade or commerce in the Broilers market, a

 substantial part of which occurred within Arizona.

        499.    Defendants established, maintained, or used a monopoly, or attempted to establish

 a monopoly, of trade or commerce in the Relevant Markets, a substantial part of which occurred

 within Arizona, for the purpose of excluding competition or controlling, fixing, or maintaining

 prices in the Broiler market.

        500.    Defendants’ violations of Arizona law were flagrant.

        501.    Defendants’ unlawful conduct substantially affected Arizona’s trade and

 commerce.

        502.    As a direct and proximate cause of Defendants’ unlawful conduct, the Plaintiffs and

 members of the Arizona Class have been injured in their business or property and are threatened

 with further injury.

        503.    By reason of the foregoing, Plaintiffs and members of the Arizona Class are entitled

 to seek all forms of relief available under Arizona Revised Statute § 44-1401, et seq.

                                      THIRD CLAIM FOR RELIEF
                                 Violation of California’s Cartwright Act,
                                  Cal. Bus. & Prof. Code § 16700, et seq.
                                    (On Behalf of the California Class)

        504.    Plaintiffs incorporate and reallege, as though fully set forth herein, each and every

 allegation set forth in the preceding paragraphs of this Complaint.

        505.    The California Business & Professions Code generally governs conduct of

 corporate entities. The Cartwright Act, Cal. Bus. & Prof. Code §§ 16700-16770, governs antitrust

 violations in California.




                                                165
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 171 of 219 PageID #:264770




           506.   California policy is that “vigorous representation and protection of consumer

 interests are essential to the fair and efficient functioning of a free enterprise market economy,”

 including by fostering competition in the marketplace. Cal. Bus. & Prof. Code § 301.

           507.   Under the Cartwright Act, indirect purchasers have standing to maintain an action

 based on the facts alleged in this Complaint. Cal. Bus. & Prof. Code § 16750(a).

           508.   A trust in California is any combination intended for various purposes, including

 but not limited to creating or carrying out restrictions in trade or commerce, limiting or reducing

 the production or increasing the price of merchandise, or preventing competition in the market for

 a commodity. Cal. Bus. & Prof. Code § 16720. Every trust in California is unlawful except as

 provided by the Code. Id. at § 16726.

           509.   Plaintiffs purchased Broilers within the State of California during the Class Period.

 But for Defendants’ conduct set forth herein, the price per pound of Broilers would have been

 lower, in an amount to be determined at trial.

           510.   Defendants enacted a combination of capital, skill or acts for the purpose of creating

 and carrying out restrictions in trade or commerce, in violation of Cal. Bus. & Prof. Code § 16700,

 et seq.

           511.   Plaintiffs and members of the Class were injured in their business or property, with

 respect to purchases of Broilers in California and are entitled to all forms of relief, including

 recovery of treble damages, interest, and injunctive relief, plus reasonable attorneys’ fees and

 costs.




                                                   166
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 172 of 219 PageID #:264771




                                FOURTH CLAIM FOR RELIEF
                       Violation of the District of Columbia Antitrust Act,
                                   D.C. Code § 28-4501, et seq.
                          (On Behalf of the District of Columbia Class)

        512.    Plaintiffs incorporate and reallege, as though fully set forth herein, each and every

 allegation set forth in the preceding paragraphs of this Complaint.

        513.    The policy of District of Columbia Code, Title 28, Chapter 45 (Restraints of Trade)

 is to “promote the unhampered freedom of commerce and industry throughout the District of

 Columbia by prohibiting restraints of trade and monopolistic practices.”

        514.    Plaintiffs purchased Broilers within the District of Columbia during the Class

 Period. But for Defendants’ conduct set forth herein, the price per pound of Broilers would have

 been lower, in an amount to be determined at trial.

        515.    Under District of Columbia law, indirect purchasers have standing to maintain an

 action under the antitrust provisions of the D.C. Code based on the facts alleged in this Complaint,

 because “any indirect purchaser in the chain of manufacture, production or distribution of

 goods...shall be deemed to be injured within the meaning of this chapter.” D.C. Code § 28-4509(a).

        516.    Defendants contracted, combined or conspired to act in restraint of trade within the

 District of Columbia, and monopolized or attempted to monopolize the market for Broilers within

 the District of Columbia, in violation of D.C. Code § 28-4501, et seq.

        517.    Plaintiffs and members of the Class were injured with respect to purchases of

 Broilers in the District of Columbia and are entitled to all forms of relief, including actual damages,

 treble damages, and interest, reasonable attorneys’ fees and costs.




                                                  167
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 173 of 219 PageID #:264772




                                       FIFTH CLAIM FOR RELIEF
                                   Violation of the Illinois Antitrust Act,
                                  740 Ill. Comp. Stat. Ann. 10/3(1), et seq.
                                      (On Behalf of the Illinois Class)

        518.    Plaintiffs incorporate and reallege, as though fully set forth herein, each and every

 allegation set forth in the preceding paragraphs of this Complaint.

        519.    The Illinois Antitrust Act, 740 ILCS 10/1, et seq., aims “to promote the unhampered

 growth of commerce and industry throughout the State by prohibiting restraints of trade which are

 secured through monopolistic or oligarchic practices and which act or tend to act to decrease

 competition between and among persons engaged in commerce and trade . . . .” 740 ILCS 10/2.

        520.    Plaintiffs purchased Broilers within the State of Illinois during the Class Period.

 But for Defendants’ conduct set forth herein, the price per pound of Broilers would have been

 lower, in an amount to be determined at trial.

        521.    Under the Illinois Antitrust Act, indirect purchasers have standing to maintain an

 action for damages based on the facts alleged in this Complaint. 740 ILCS 10/7(2).

        522.    Defendants made contracts or engaged in a combination or conspiracy with each

 other, though they would have been competitors but for their prior agreement, for the purpose of

 fixing, controlling or maintaining prices for Broilers sold, and/or for allocating customers or

 markets for Broilers within the intrastate commerce of Illinois.

        523.    Defendants further unreasonably restrained trade or commerce and established,

 maintained or attempted to acquire monopoly power over the market for Broilers in Illinois for the

 purpose of excluding competition, in violation of 740 ILCS 10/1, et seq.

        524.    Plaintiffs and members of the Class were injured with respect to purchases of

 Broilers in Illinois and are entitled to all forms of relief, including actual damages, treble damages,

 reasonable attorneys’ fees and costs.



                                                  168
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 174 of 219 PageID #:264773




                                     SIXTH CLAIM FOR RELIEF
                                 Violation of the Iowa Competition Law
                                        Iowa Code § 553.1, et seq.
                                      (On Behalf of the Iowa Class)

        525.    Plaintiffs incorporate and reallege, as though fully set forth herein, each and every

 allegation set forth in the preceding paragraphs of this Complaint.

        526.    The Iowa Competition Law aims to “prohibit[] restraint of economic activity and

 monopolistic practices.” Iowa Code § 553.2.

        527.    Plaintiffs purchased Broilers within the State of Iowa during the Class Period. But

 for Defendants’ conduct set forth herein, the price per pound of Broilers would have been lower,

 in an amount to be determined at trial.

        528.    Defendants contracted, combined or conspired to restrain or monopolize trade in

 the market for Broilers, and attempted to establish or did in fact establish a monopoly for the

 purpose of excluding competition or controlling, fixing or maintaining prices for Broilers, in

 violation of Iowa Code § 553.1, et seq.

        529.    Plaintiffs and members of the Iowa Class were injured with respect to purchases of

 Broilers in Iowa, and are entitled to all forms of relief, including actual damages, exemplary

 damages for willful conduct, reasonable attorneys’ fees and costs, and injunctive relief.

                                   SEVENTH CLAIM FOR RELIEF
                             Violation of the Kansas Restraint of Trade Act
                                     Kan. Stat. Ann. § 50-101, et seq.
                                     (On Behalf of the Kansas Class)

        530.    Plaintiffs incorporate and reallege, as though fully set forth herein, each and every

 allegation set forth in the preceding paragraphs of this Complaint.




                                                169
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 175 of 219 PageID #:264774




        531.    The Kansas Restraint of Trade Act aims to prohibit practices which, inter alia,

 “tend to prevent full and free competition in the importation, transportation or sale of articles

 imported into this state.” Kan. Stat. Ann. § 50-112.

        532.    Plaintiffs purchased Broilers within the State of Kansas during the Class Period.

 But for Defendants’ conduct set forth herein, the price per pound of Broilers would have been

 lower, in an amount to be determined at trial.

        533.    Under the Kansas Restraint of Trade Act, indirect purchasers have standing to

 maintain an action based on the facts alleged in this Complaint. Kan. Stat. Ann § 50-161(b).

        534.    Defendants combined capital, skill or acts for the purposes of creating restrictions

 in trade or commerce of Broilers, increasing the price of Broilers, preventing competition in the

 sale of Broilers, or binding themselves not to sell Broilers, in a manner that established the price

 of Broilers and precluded free and unrestricted competition among themselves in the sale of

 Broilers, in violation of Kan. Stat. Ann. § 50-101, et seq.

        535.    Plaintiffs and members of the Class were injured with respect to purchases of

 Broilers in Kansas and are entitled to all forms of relief, including actual damages, reasonable

 attorneys’ fees and costs, and injunctive relief.

                                EIGHTH CLAIM FOR RELIEF
                            Violation of the Maine’s Antitrust Statute
                            Me. Rev. Stat. Ann. Tit. 10 § 1101, et seq.
                                 (On Behalf of the Maine Class)

        536.    Plaintiffs incorporate and reallege, as though fully set forth herein, each and every

 allegation set forth in the preceding paragraphs of this Complaint.

        537.    Part 3 of Title 10 the Maine Revised Statutes generally governs regulation of trade

 in Maine. Chapter 201 thereof governs monopolies and profiteering, generally prohibiting




                                                     170
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 176 of 219 PageID #:264775




 contracts in restraint of trade and conspiracies to monopolize trade. Me. Rev. Stat. Ann. Tit. 10,

 §§ 1101-02.

        538.    Plaintiffs purchased Broilers within the State of Maine during the Class Period. But

 for Defendants’ conduct set forth herein, the price per pound of Broilers would have been lower,

 in an amount to be determined at trial.

        539.    Under Maine law, indirect purchasers have standing to maintain an action based on

 the facts alleged in this Complaint. Me. Rev. Stat. Ann. Tit. 10, § 1104(1).

        540.    Defendants contracted, combined or conspired in restraint of trade or commerce of

 Broilers within the intrastate commerce of Maine, and monopolized or attempted to monopolize

 the trade or commerce of Broilers within the intrastate commerce of Maine, in violation of Me.

 Rev. Stat. Ann. Tit. 10, § 1101, et seq.

        541.    Plaintiffs and members of the Class were injured with respect to purchases of

 Broilers in Maine and are entitled to all forms of relief, including actual damages, treble damages,

 reasonable attorneys’ and experts’ fees and costs.

                                     NINTH CLAIM FOR RELIEF
                             Violation of the Michigan Antitrust Reform Act
                                  Mich. Comp. Laws § 445.771, et seq.
                                    (On Behalf of the Michigan Class)

        542.    Plaintiffs incorporate and reallege, as though fully set forth herein, each and every

 allegation set forth in the preceding paragraphs of this Complaint.

        543.    The Michigan Antitrust Reform Act aims “to prohibit contracts, combinations, and

 conspiracies in restraint of trade or commerce...to prohibit monopolies and attempts to monopolize




                                                 171
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 177 of 219 PageID #:264776




 trade or commerce...[and] to provide remedies, fines, and penalties for violations of this act.”

 Mich. Act 274 of 1984.

        544.    Plaintiffs purchased Broilers within the State of Michigan during the Class Period.

 But for Defendants’ conduct set forth herein, the price per pound of Broiler would have been lower,

 in an amount to be determined at trial.

        545.    Under the Michigan Antitrust Reform Act, indirect purchasers have standing to

 maintain an action based on the facts alleged in this Complaint. Mich. Comp. Laws. § 452.778(2).

        546.    Defendants contracted, combined or conspired to restrain or monopolize trade or

 commerce in the market for Broilers, in violation of Mich. Comp. Laws § 445.772, et seq.

        547.    Plaintiffs and members of the Class were injured with respect to purchases of

 Broilers in Michigan and are entitled to all forms of relief, including actual damages, treble

 damages for flagrant violations, interest, costs, reasonable attorneys’ fees, and injunctive or other

 appropriate equitable relief.

                                 TENTH CLAIM FOR RELIEF
                            Violation of the Minnesota Antitrust Law,
                                  Minn. Stat. § 325D.49, et seq.
                               (On Behalf of the Minnesota Class)

        548.    Plaintiffs incorporate and reallege, as though fully set forth herein, each and every

 allegation set forth in the preceding paragraphs of this Complaint.

        549.    The Minnesota Antitrust Law of 1971 aims to prohibit any contract, combination

 or conspiracy when any part thereof was created, formed, or entered into in Minnesota; any

 contract, combination or conspiracy, wherever created, formed or entered into; any establishment,




                                                 172
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 178 of 219 PageID #:264777




 maintenance or use of monopoly power; and any attempt to establish, maintain or use monopoly

 power, whenever any of these affect Minnesota trade or commerce.

        550.    Plaintiffs purchased Broilers within the State of Minnesota during the Class Period.

 But for Defendants’ conduct set forth herein, the price per pound of Broilers would have been

 lower, in an amount to be determined at trial.

        551.    Under the Minnesota Antitrust Act of 1971, indirect purchasers have standing to

 maintain an action based on the facts alleged in this Complaint. Minn. Stat. § 325D.56.

        552.    Defendants contracted, combined or conspired in unreasonable restraint of trade or

 commerce in the market for Broilers within the intrastate commerce of and outside of Minnesota;

 established, maintained, used or attempted to establish, maintain or use monopoly power over the

 trade or commerce in the market for Broilers within the intrastate commerce of and outside of

 Minnesota; and fixed prices and allocated markets for Broilers within the intrastate commerce of

 and outside of Minnesota, in violation of Minn. Stat. § 325D.49, et seq.

        553.    Plaintiffs and members of the Class were injured with respect to purchases of

 Broilers in Minnesota and are entitled to all forms of relief, including actual damages, treble

 damages, costs and disbursements, reasonable attorneys’ fees, and injunctive relief necessary to

 prevent and restrain violations hereof.

                              ELEVENTH CLAIM FOR RELIEF
                          Violation of the Mississippi Antitrust Statute,
                                Miss. Code Ann. § 74-21-1, et seq.
                               (On Behalf of the Mississippi Class)

        554.    Plaintiffs incorporate and reallege, as though fully set forth herein, each and every

 allegation set forth in the preceding paragraphs of this Complaint.

        555.    Title 75 of the Mississippi Code regulates trade, commerce and investments.

 Chapter 21 thereof generally prohibits trusts and combines in restraint or hindrance of trade, with



                                                  173
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 179 of 219 PageID #:264778




 the aim that “trusts and combines may be suppressed, and the benefits arising from competition in

 business [are] preserved” to Mississippians. Miss. Code Ann. § 75-21-39.

        556.    Trusts are combinations, contracts, understandings or agreements, express or

 implied, when inimical to the public welfare and with the effect of, inter alia, restraining trade,

 increasing the price or output of a commodity, or hindering competition in the production or sale

 of a commodity. Miss. Code Ann. § 75-21-1.

        557.    Plaintiffs purchased Broilers within the State of Mississippi during the Class

 Period. But for Defendants’ conduct set forth herein, the price per pound of Broilers would have

 been lower, in an amount to be determined at trial.

        558.    Under Mississippi law, indirect purchasers have standing to maintain an action

 under the antitrust provisions of the Mississippi Code based on the facts alleged in this Complaint.

 Miss. Code Ann. § 75-21-9.

        559.    Defendants combined, contracted, understood and agreed in the market for

 Broilers, in a manner inimical to public welfare, with the effect of restraining trade, increasing the

 price of Broilers and hindering competition in the sale of Broilers, in violation of Miss. Code Ann.

 § 75-21-1(a), et seq.

        560.    Defendants monopolized or attempted to monopolize the production, control or sale

 of Broilers, in violation of Miss. Code Ann. § 75-21-3, et seq.

        561.    Defendants’ Broilers are sold indirectly via distributors throughout the State of

 Mississippi.   During the Class Period, Defendants’ illegal conduct substantially affected

 Mississippi commerce.




                                                  174
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 180 of 219 PageID #:264779




        562.    Plaintiffs and members of the Class were injured with respect to purchases of

 Broilers in Mississippi and are entitled to all forms of relief, including actual damages and a

 penalty of $500 per instance of injury.

                               TWELFTH CLAIM FOR RELIEF
                              Violation of the Nebraska Junkin Act,
                                 Neb. Rev. Stat. § 59-801, et seq.
                               (On Behalf of the Nebraska Class)

        563.    Plaintiffs incorporate and reallege, as though fully set forth herein, each and every

 allegation set forth in the preceding paragraphs of this Complaint.

        564.    Chapter 59 of the Nebraska Revised Statute generally governs business and trade

 practices. Sections 801 through 831 thereof, known as the Junkin Act, prohibit antitrust violations

 such as restraints of trade and monopolization.

        565.    Plaintiffs purchased Broilers within the State of Nebraska during the Class Period.

 But for Defendants’ conduct set forth herein, the price per pound of Broilers would have been

 lower, in an amount to be determined at trial.

        566.    Under Nebraska law, indirect purchasers have standing to maintain an action under

 the Junkin Act based on the facts alleged in this Complaint. Neb. Rev. Stat. § 59-821.

        567.    Defendants contracted, combined or conspired in restraint of trade or commerce of

 Broilers within the intrastate commerce of Nebraska, and monopolized or attempted to monopolize

 the market for Broilers within the intrastate commerce of Nebraska by possessing monopoly power

 in the market and willfully maintaining that power through agreements to fix prices, allocate

 markets and otherwise control trade, in violation of Neb. Rev. Stat. § 59-801, et seq.

        568.    Plaintiffs and members of the Class were injured with respect to purchases of

 Broilers in Nebraska and are entitled to all forms of relief, including actual damages or liquidated




                                                   175
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 181 of 219 PageID #:264780




 damages in an amount which bears a reasonable relation to the actual damages which have been

 sustained, as well as reasonable attorneys’ fees, costs, and injunctive relief.

                             THIRTEENTH CLAIM FOR RELIEF
                       Violation of the Nevada Unfair Trade Practices Act,
                                Nev. Rev. Stat. § 598A.010, et seq.
                                 (On Behalf of the Nevada Class)

        569.    Plaintiffs incorporate and reallege, as though fully set forth herein, each and every

 allegation set forth in the preceding paragraphs of this Complaint.

        570.    The Nevada Unfair Trade Practice Act (“NUTPA”) states that “free, open and

 competitive production and sale of commodities...is necessary to the economic well-being of the

 citizens of the State of Nevada.” Nev. Rev. Stat. Ann. § 598A.030(1).

        571.    The policy of NUTPA is to prohibit acts in restraint of trade or commerce, to

 preserve and protect the free, open and competitive market, and to penalize all persons engaged in

 anticompetitive practices. Nev. Rev. Stat. Ann. § 598A.030(2). Such acts include, inter alia, price

 fixing, division of markets, allocation of customers, and monopolization of trade. Nev. Rev. Stat.

 Ann. § 598A.060.

        572.    Plaintiffs purchased Broilers within the State of Nevada during the Class Period.

 But for Defendants’ conduct set forth herein, the price per pound of Broilers would have been

 lower, in an amount to be determined at trial.

        573.    Under Nevada law, indirect purchasers have standing to maintain an action under

 NUTPA based on the facts alleged in this Complaint. Nev. Rev. Stat. Ann. §598A.210(2).

        574.    Defendants fixed prices by agreeing to establish prices for Broilers in Nevada,

 divided Nevada markets, allocated Nevada customers, and monopolized or attempted monopolize

 trade or commerce of Broilers within the intrastate commerce of Nevada, constituting a contract,

 combination or conspiracy in restraint of trade in violation of Nev. Rev. Stat. Ann. § 598A, et seq.



                                                  176
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 182 of 219 PageID #:264781




         575.    Plaintiffs and members of the Class were injured with respect to purchases of

 Broilers in Nevada in that at least thousands of sales of Defendants’ Broilers took place in Nevada,

 purchased by Nevada purchasers at supra-competitive prices caused by Defendants’ conduct.

         576.    Accordingly, Plaintiffs and members of the Nevada Class are entitled to all forms

 of relief, including actual damages, treble damages, reasonable attorneys’ fees, costs, and

 injunctive relief.

         577.    In accordance with the requirements of § 598A.210(3), notice of this action was

 mailed to the Nevada Attorney General by Plaintiffs.

                             FOURTEENTH CLAIM FOR RELIEF
                         Violation of New Hampshire’s Antitrust Statute,
                          N.H. Rev. Stat. Ann. Tit. XXXI, § 356, et seq.
                            (On Behalf of the New Hampshire Class)

         578.    Plaintiffs incorporate and reallege, as though fully set forth herein, each and every

 allegation set forth in the preceding paragraphs of this Complaint.

         579.    Title XXXI of the New Hampshire Statutes generally governs trade and commerce.

 Chapter 356 thereof governs combinations and monopolies and prohibits restraints of trade. N.H.

 Rev. Stat. Ann. §§ 356:2, 3.

         580.    Plaintiffs purchased Broilers within the State of New Hampshire during the Class

 Period. But for Defendants’ conduct set forth herein, the price per pound of Broilers would have

 been lower, in an amount to be determined at trial.

         581.    Under New Hampshire law, indirect purchasers have standing to maintain an action

 based on the facts alleged in this Complaint. N.H. Rev. Stat. Ann. § 356:11(II).

         582.    Defendants fixed, controlled or maintained prices for Broilers, allocated customers

 or markets for Broilers, and established, maintained or used monopoly power, or attempted to,




                                                 177
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 183 of 219 PageID #:264782




 constituting a contract, combination or conspiracy in restraint of trade in violation of N.H. Rev.

 Stat. Ann. § 356:1, et seq.

         583.    Plaintiffs and members of the Class were injured with respect to purchases of

 Broilers in New Hampshire and are entitled to all forms of relief, including actual damages

 sustained, treble damages for willful or flagrant violations, reasonable attorneys’ fees, costs, and

 injunctive relief.

                               FIFTEENTH CLAIM FOR RELIEF
                            Violation of the New Mexico Antitrust Act,
                                 N.M. Stat. Ann. §§ 57-1-1, et seq.
                               (On Behalf of the New Mexico Class)

         584.    Plaintiffs incorporate and reallege, as though fully set forth herein, each and every

 allegation set forth in the preceding paragraphs of this Complaint.

         585.    The New Mexico Antitrust Act aims to prohibit restraints of trade and monopolistic

 practices. N.M. Stat. Ann. 57-1-15.

         586.    Plaintiffs purchased Broilers within the State of New Mexico during the Class

 Period. But for Defendants’ conduct set forth herein, the price per pound of Broilers would have

 been lower, in an amount to be determined at trial.

         587.    Under New Mexico law, indirect purchasers have standing to maintain an action

 based on the facts alleged in this Complaint. N.M. Stat. Ann. § 57-1-3.

         588.    Defendants contracted, agreed, combined or conspired, and monopolized or

 attempted to monopolize trade for Broilers within the intrastate commerce of New Mexico, in

 violation of N.M. Stat. Ann. § 57-1-1, et seq.

         589.    Plaintiffs and members of the Class were injured with respect to purchases of

 Broilers in New Mexico and are entitled to all forms of relief, including actual damages, treble

 damages, reasonable attorneys’ fees, costs, and injunctive relief.


                                                  178
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 184 of 219 PageID #:264783




                              SIXTEENTH CLAIM FOR RELIEF
                Violation of Section 340 of the New York General Business Law
                               (On Behalf of the New York Class)

        590.    Plaintiffs incorporate and reallege, as though fully set forth herein, each and every

 allegation set forth in the preceding paragraphs of this Complaint.

        591.    Article 22 of the New York General Business Law general prohibits monopolies

 and contracts or agreements in restraint of trade, with the policy of encouraging competition or the

 free exercise of any activity in the conduct of any business, trade or commerce in New York. N.Y.

 Gen. Bus. Law § 340(1).

        592.    Plaintiffs purchased Broilers within the State of New York during the Class Period.

 But for Defendants’ conduct set forth herein, the price per pound of Broilers would have been

 lower, in an amount to be determined at trial.

        593.    Under New York law, indirect purchasers have standing to maintain an action based

 on the facts alleged in this Complaint. N.Y. Gen. Bus. Law § 340(6).

        594.    Defendants established or maintained a monopoly within the intrastate commerce

 of New York for the trade or commerce of Broilers and restrained competition in the free exercise

 of the conduct of the business of Broilers within the intrastate commerce of New York, in violation

 of N.Y. Gen. Bus. Law § 340, et seq.

        595.    Plaintiffs and members of the Class were injured with respect to purchases of

 Broilers in New York and are entitled to all forms of relief, including actual damages, treble

 damages, costs not exceeding $10,000, and reasonable attorneys’ fees.

                           SEVENTEENTH CLAIM FOR RELIEF
                       Violation of the North Carolina General Statutes,
                                 N.C. Gen. Stat. § 75-1, et seq.
                           (On Behalf of the North Carolina Class)




                                                  179
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 185 of 219 PageID #:264784




         596.   Plaintiffs incorporate and reallege, as though fully set forth herein, each and every

 allegation set forth in the preceding paragraphs of this Complaint.

         597.   Defendants entered into a contract or combination in the form of trust or otherwise,

 or conspiracy in restraint of trade or commerce in the Broiler Market, a substantial part of which

 occurred within North Carolina.

         598.   Defendants established, maintained, or used a monopoly, or attempted to establish

 a monopoly, of trade or commerce in the Broiler Market, for the purpose of affecting competition

 or controlling, fixing, or maintaining prices, a substantial part of which occurred within North

 Carolina.

         599.   Defendants’ unlawful conduct substantially affected North Carolina’s trade and

 commerce.

         600.   As a direct and proximate cause of Defendants’ unlawful conduct, Plaintiffs and

 the members of the North Carolina Class have been injured in their business or property and are

 threatened with further injury.

         601.   By reason of the foregoing, Plaintiffs and members of the North Carolina Class are

 entitled to seek all forms of relief available, including treble damages, under N.C. Gen. Stat. § 75-

 1, et seq.

                            EIGHTEENTH CLAIM FOR RELIEF
                  Violation of the North Dakota Uniform State Antitrust Act,
                                N.D. Cent. Code § 51-08.1, et seq.
                             (On Behalf of the North Dakota Class)

         602.   Plaintiffs incorporate and reallege, as though fully set forth herein, each and every

 allegation set forth in the preceding paragraphs of this Complaint.

         603.   The North Dakota Uniform State Antitrust Act generally prohibits restraints on or

 monopolization of trade. N.D. Cent. Code § 51-08.1, et seq.



                                                 180
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 186 of 219 PageID #:264785




        604.    Plaintiffs purchased Broilers within the State of North Dakota during the Class

 Period. But for Defendants’ conduct set forth herein, the price per pound of Broilers would have

 been lower, in an amount to be determined at trial.

        605.    Under the North Dakota Uniform State Antitrust Act, indirect purchasers have

 standing to maintain an action based on the facts alleged in this Complaint. N.D. Cent. Code § 51-

 08.1-08.

        606.    Defendants contracted, combined or conspired in restraint of, or to monopolize

 trade or commerce in the market for Broilers, and established, maintained, or used a monopoly, or

 attempted to do so, for the purposes of excluding competition or controlling, fixing or maintaining

 prices for Broilers, in violation of N.D. Cent. Code §§ 51-08.1-02, 03.

        607.    Plaintiffs and members of the Class were injured with respect to purchases in North

 Dakota and are entitled to all forms of relief, including actual damages, treble damages for flagrant

 violations, costs, reasonable attorneys’ fees, and injunctive or other equitable relief.

                              NINETEENTH CLAIM FOR RELIEF
                              Violation of the Oregon Antitrust Law,
                                  Or. Rev. Stat. § 646.705, et seq.
                                 (On Behalf of the Oregon Class)

        608.    Plaintiffs incorporate and reallege, as though fully set forth herein, each and every

 allegation set forth in the preceding paragraphs of this Complaint.

        609.    Chapter 646 of the Oregon Revised Statutes generally governs business and trade

 practices within Oregon. Sections 705 through 899 thereof govern antitrust violations, with the

 policy to “encourage free and open competition in the interest of the general welfare and economy

 of the state.” Or. Rev. Stat. § 646.715.




                                                  181
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 187 of 219 PageID #:264786




        610.    Plaintiffs purchased Broilers within the State of Oregon during the Class Period.

 But for Defendants’ conduct set forth herein, the price per pound of Broilers would have been

 lower, in an amount to be determined at trial.

        611.    Under Oregon law, indirect purchasers have standing under the antitrust provisions

 of the Oregon Revised Statutes to maintain an action based on the facts alleged in this Complaint.

 Or. Rev. Stat. § 646.780(1)(a).

        612.    Defendants contracted, combined, or conspired in restraint of trade or commerce of

 Broilers, and monopolized or attempted to monopolize the trade or commerce of Broilers, in

 violation of Or. Rev. Stat. § 646.705, et seq.

        613.    Plaintiffs and members of the Class were injured with respect to purchases of

 Broilers within the intrastate commerce of Oregon, or alternatively to interstate commerce

 involving actual or threatened injury to persons located in Oregon, and are entitled to all forms of

 relief, including actual damages, treble damages, reasonable attorneys’ fees, expert witness fees

 and investigative costs, and injunctive relief.

                              TWENTIETH CLAIM FOR RELIEF
                           Violation of the Rhode Island Antitrust Act,
                                  R.I. Gen Laws § 6-36-1, et seq.
                              (On Behalf of the Rhode Island Class)

        614.    Plaintiffs incorporate and reallege, as though fully set forth herein, each and every

 allegation set forth in the preceding paragraphs of this Complaint.

        615.    The Rhode Island Antitrust Act aims to promote the unhampered growth of

 commerce and industry throughout Rhode Island by prohibiting unreasonable restraints of trade

 and monopolistic practices that hamper, prevent or decrease competition. R.I. Gen. Laws § 6-36-

 2(a)(2).




                                                   182
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 188 of 219 PageID #:264787




        616.    Plaintiffs purchased Broilers within the State of Rhode Island during the Class

 Period. But for Defendants’ conduct set forth herein, the price per pound of Broilers would have

 been lower, in an amount to be determined at trial.

        617.    Under the Rhode Island Antitrust Act, as of January 1, 2008, indirect purchasers

 have standing to maintain an action based on the facts alleged in this Complaint. R.I. Gen. Laws

 § 6-36-11(a). In Rhode Island, the claims of the Plaintiffs and the Class alleged herein run from

 January 1, 2008, through the date that the effects of Defendants’ anticompetitive conduct cease.

        618.    Defendants contracted, combined and conspired in restraint of trade of Broilers

 within the intrastate commerce of Rhode Island, and established, maintained or used, or attempted

 to establish, maintain or use, a monopoly in the trade of Broilers for the purpose of excluding

 competition or controlling, fixing or maintaining prices within the intrastate commerce of Rhode

 Island, in violation of R.I. Gen. Laws § 6-36-1, et seq.

        619.    Plaintiffs and members of the Class were injured with respect to purchases of

 Broilers in Rhode Island and are entitled to all forms of relief, including actual damages, treble

 damages, reasonable costs, reasonable attorneys’ fees, and injunctive relief.

                           TWENTY-FIRST CLAIM FOR RELIEF
                        Violation of the South Dakota Antitrust Statute,
                              S.D. Codified Laws § 37-1-3.1, et seq.
                             (On Behalf of the South Dakota Class)

        620.    Plaintiffs incorporate and reallege, as though fully set forth herein, each and every

 allegation set forth in the preceding paragraphs of this Complaint.

        621.    Chapter 37-1 of the South Dakota Codified Laws prohibits restraint of trade,

 monopolies and discriminatory trade practices. S.D. Codified Laws §§ 37-1- 3.1, 3.2.




                                                 183
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 189 of 219 PageID #:264788




        622.    Plaintiffs purchased Broilers within the State of South Dakota during the Class

 Period. But for Defendants’ conduct set forth herein, the price per pound of Broilers would have

 been lower, in an amount to be determined at trial.

        623.    Under South Dakota law, indirect purchasers have standing under the antitrust

 provisions of the South Dakota Codified Laws to maintain an action based on the facts alleged in

 this Complaint. S.D. Codified Laws § 37-1-33.

        624.    Defendants contracted, combined or conspired in restraint of trade or commerce of

 Broilers within the intrastate commerce of South Dakota, and monopolized or attempted to

 monopolize trade or commerce of Broilers within the intrastate commerce of South Dakota, in

 violation of S.D. Codified Laws § 37-1, et seq.

        625.    Plaintiffs and members of the Class were injured with respect to purchases of

 Broilers in South Dakota and are entitled to all forms of relief, including actual damages, treble

 damages, taxable costs, reasonable attorneys’ fees, and injunctive or other equitable relief.

                          TWENTY-SECOND CLAIM FOR RELIEF
                         Violation of the Tennessee Trade Practices Act,
                                 Tenn. Code, § 47-25-101, et seq.
                               (On Behalf of the Tennessee Class)

        626.    Plaintiffs incorporate and reallege, as though fully set forth herein, each and every

 allegation set forth in the preceding paragraphs of this Complaint.

        627.    The Tennessee Trade Practices Act generally governs commerce and trade in

 Tennessee, and it prohibits, inter alia, all arrangements, contracts, agreements, or combinations

 between persons or corporations made with a view to lessen, or which tend to lessen, full and free

 competition in goods in Tennessee. All such arrangements, contracts, agreements, or combinations

 between persons or corporations designed, or which tend, to increase the prices of any such goods,

 are against public policy, unlawful, and void. Tenn. Code, § 47-25-101.


                                                   184
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 190 of 219 PageID #:264789




           628.   Defendants competed unfairly and colluded by meeting to fix prices, divide

 markets, and otherwise restrain trade as set forth herein, in violation of Tenn. Code, § 47-25-101,

 et seq.

           629.   Defendant’s conduct violated the Tennessee Trade Practice Act because it was an

 arrangement, contract, agreement, or combination to lessen full and free competition in goods in

 Tennessee, and because it tended to increase the prices of goods in Tennessee. Specifically,

 Defendants’ combination or conspiracy had the following effects: (1) price competition for

 Broilers was restrained, suppressed, and eliminated throughout Tennessee; (2) prices for Broilers

 were raised, fixed, maintained and stabilized at artificially high levels throughout Tennessee; (3)

 Plaintiffs and the Tennessee Class were deprived of free and open competition; and (4) Plaintiffs

 and the Tennessee Class paid supra-competitive, artificially inflated prices for Broilers.

           630.   During the Class Period, Defendants’ illegal conduct had a substantial effect on

 Tennessee commerce as Broilers were sold in Tennessee.

           631.   Plaintiffs and the Tennessee Class purchased Broilers within the State of Tennessee

 during the Class Period. But for Defendants’ conduct set forth herein, the price per pound of

 Broilers would have been lower, in an amount to be determined at trial. As a direct and proximate

 result of Defendants’ unlawful conduct, Plaintiffs and the Tennessee Class have been injured in

 their business and property and are threatened with further injury

           632.   Under Tennessee law, indirect purchasers (such as Plaintiffs and the Tennessee

 Class) have standing under the Tennessee Trade Practice Acts to maintain an action based on the

 facts alleged in this Complaint.

           633.   Plaintiffs and members of the Tennessee Class were injured with respect to

 purchases of Broilers in Tennessee and are entitled to all forms of relief available under the law,




                                                  185
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 191 of 219 PageID #:264790




 including return of the unlawful overcharges that they paid on their purchases, damages, equitable

 relief, and reasonable attorneys’ fees.

                             TWENTY-THIRD CLAIM FOR RELIEF
                               Violation of the Utah Antitrust Act,
                               Utah Code Ann. §§ 76-10-911, et seq.
                                  (On Behalf of the Utah Class)

           634.   Plaintiffs incorporate and reallege, as though fully set forth herein, each and every

 allegation set forth in the preceding paragraphs of this Complaint.

           635.   The Utah Antitrust Act aims to “encourage free and open competition in the interest

 of the general welfare and economy of this state by prohibiting monopolistic and unfair trade

 practices, combinations and conspiracies in restraint of trade or commerce . . . .” Utah Code Ann.

 § 76-10-3102.

           636.   Plaintiffs purchased Broilers within the State of Utah during the Class Period. But

 for Defendants’ conduct set forth herein, the price per pound of Broilers would have been lower,

 in an amount to be determined at trial.

           637.   Under the Utah Antitrust Act, indirect purchasers who are either Utah residents or

 Utah citizens have standing to maintain an action based on the facts alleged in this Complaint.

 Utah Code Ann. § 76-10-3109(1)(a).

           638.   Defendants contracted, combined or conspired in restraint of trade or commerce of

 Broilers, and monopolized or attempted to monopolize trade or commerce of Broilers, in violation

 of Utah Code Ann. § 76-10-3101, et seq.

           639.   Plaintiffs and members of the Class who are either Utah residents or Utah citizens

 were injured with respect to purchases of Broilers in Utah and are entitled to all forms of relief,

 including actual damages, treble damages, costs of suit, reasonable attorneys’ fees, and injunctive

 relief.



                                                  186
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 192 of 219 PageID #:264791




                          TWENTY-FOURTH CLAIM FOR RELIEF
                          Violation of the West Virginia Antitrust Act,
                                  W. Va. Code §47-18-1, et seq.
                             (On Behalf of the West Virginia Class)

        640.    Plaintiffs incorporate and reallege, as though fully set forth herein, each and every

 allegation set forth in the preceding paragraphs of this Complaint.

        641.    The violations of federal antitrust law set forth above also constitute violations of

 section 47-18-1 of the West Virginia Code.

        642.    During the Class Period, Defendants and their co-conspirators engaged in a

 continuing contract, combination or conspiracy in unreasonable restraint of trade and commerce

 and other anticompetitive conduct alleged above in violation of W. Va. Code § 47-18-1, et seq.

        643.    Defendants’ anticompetitive acts described above were knowing, willful and

 constitute violations or flagrant violations of the West Virginia Antitrust Act.

        644.    As a direct and proximate result of Defendants’ unlawful conduct, Plaintiffs and

 members of the West Virginia Class have been injured in their business and property in that they

 paid more for Broilers than they otherwise would have paid in the absence of Defendants’ unlawful

 conduct. As a result of Defendants’ violation of Section 47-18-3 of the West Virginia Antitrust

 Act, Plaintiffs and members of the West Virginia Class seek treble damages and their cost of suit,

 including reasonable attorneys’ fees, pursuant to section 47-18-9 of the West Virginia Code.

                            TWENTY-FIFTH CLAIM FOR RELIEF
                            Violation of the Wisconsin Antitrust Act,
                               Wis. Stat. Ann. § 133.01(1), et seq.
                               (On Behalf of the Wisconsin Class)

        645.    Plaintiffs incorporate and reallege, as though fully set forth herein, each and every

 allegation set forth in the preceding paragraphs of this Complaint.




                                                 187
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 193 of 219 PageID #:264792




           646.   Chapter 133 of the Wisconsin Statutes governs trust and monopolies, with the intent

 “to safeguard the public against the creation or perpetuation of monopolies and to foster and

 encourage competition by prohibiting unfair and discriminatory business practices which destroy

 or hamper competition.” Wis. Stat. § 133.01.

           647.   Plaintiffs purchased Broilers within the State of Wisconsin during the Class Period.

 But for Defendants’ conduct set forth herein, the price per pound of Broilers would have been

 lower, in an amount to be determined at trial.

           648.   Under Wisconsin law, indirect purchasers have standing under the antitrust

 provisions of the Wisconsin Statutes to maintain an action based on the facts alleged in this

 Complaint. Wis. Stat. 133.18(a).

           649.   Defendants contracted, combined or conspired in restraint of trade or commerce of

 Broilers, and monopolized or attempted to monopolize the trade or commerce of Broilers, with the

 intention of injuring or destroying competition therein, in violation of Wis. Stat. § 133.01, et seq.

           650.   Plaintiffs and members of the Class were injured with respect to purchases of

 Broilers in Wisconsin in that the actions alleged herein substantially affected the people of

 Wisconsin, with at least thousands of purchasers in Wisconsin paying substantially higher prices

 for Defendants’ Broilers in Wisconsin.

           651.   Accordingly, Plaintiffs and members of the Class are entitled to all forms of relief,

 including actual damages, treble damages, costs and reasonable attorneys’ fees, and injunctive

 relief.

           652.   Defendants’ and their co-conspirators’ anticompetitive activities have directly,

 foreseeably and proximately caused injury to Plaintiffs and members of the Classes in the United

 States. Their injuries consist of: (1) being denied the opportunity to purchase lower-priced Broilers




                                                  188
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 194 of 219 PageID #:264793




  from Defendants, and (2) paying higher prices for Defendants’ Broilers than they would have in

  the absence of Defendants’ conduct. These injuries are of the type of the laws of the above States

  were designed to prevent, and flow from that which makes Defendants’ conduct unlawful.

         653.    Defendants are jointly and severally liable for all damages suffered by Plaintiffs

  and members of the Classes.

XII.   VIOLATIONS OF STATE UNFAIR AND DECEPTIVE TRADE PRACTICES AND
                        CONSUMER PROTECTION LAWS

         654.    Plaintiffs incorporate by reference the allegations in the preceding paragraphs.

         655.    The following twenty-seventh through forty-first Claims for Relief are pleaded

  under the consumer protection or similar laws of each State or jurisdiction identified below, on

  behalf of the indicated class.

         656.    Each of the unfair and deceptive trade practices and consumer protection claims

  pled in the following claims are pled properly on behalf of the Plaintiffs and Classes on this

  Complaint.

                             TWENTY-SIXTH CLAIM FOR RELIEF
                         Violation of California’s Unfair Competition Law
                        Cal. Bus. & Prof. Code § 17200, et seq. (the “UCL”)
                                 (On Behalf of the California Class)

         657.    Plaintiffs incorporate and reallege, as though fully set forth herein, each and every

  allegation set forth in the preceding paragraphs of this Complaint.

         658.    The violations of federal antitrust law set forth above also constitute violations of

  section 17200, et seq. of California Business and Professions Code.

         659.    Defendants have engaged in unfair competition or unfair, unconscionable,

  deceptive or fraudulent acts or practices in violation of the UCL by engaging in the acts and

  practices specified above.




                                                 189
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 195 of 219 PageID #:264794




        660.    This claim is instituted pursuant to sections 17203 and 17204 of California Business

 and Professions Code, to obtain restitution from these Defendants for acts, as alleged herein, that

 violated the UCL.

        661.    The Defendants’ conduct as alleged herein violated the UCL. The acts, omissions,

 misrepresentations, practices and non-disclosures of Defendants, as alleged herein, constituted a

 common, continuous, and continuing course of conduct of unfair competition by means of unfair,

 unlawful, and/or fraudulent business acts or practices within the meaning of the UCL, including,

 but not limited to, the violations of section 16720, et seq., of California Business and Professions

 Code, set forth above.

        662.    Defendants’ acts, omissions, misrepresentations, practices, and non- disclosures, as

 described above, whether or not in violation of section 16720, et seq., of California Business and

 Professions Code, and whether or not concerted or independent acts, are otherwise unfair,

 unconscionable, unlawful or fraudulent.

        663.    Plaintiffs and members of the California Class are entitled to full restitution and/or

 disgorgement of all revenues, earnings, profits, compensation, and benefits that may have been

 obtained by Defendants as a result of such business acts or practices.

        664.    The illegal conduct alleged herein is continuing and there is no indication that

 Defendants will not continue such activity into the future.

        665.    The unlawful and unfair business practices of Defendants, and each of them, as

 described above, have caused and continue to cause Plaintiffs and the members of the California

 Class to pay supra-competitive and artificially-inflated prices for Broilers sold in the State of

 California. Plaintiffs and the members of the California Class suffered injury in fact and lost

 money or property as a result of such unfair competition.




                                                 190
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 196 of 219 PageID #:264795




        666.    As alleged in this Complaint, Defendants and their co-conspirators have been

 unjustly enriched as a result of their wrongful conduct and by Defendants’ unfair competition.

 Plaintiffs and the members of the California Class are accordingly entitled to equitable relief

 including restitution and/or disgorgement of all revenues, earnings, profits, compensation, and

 benefits that may have been obtained by Defendants as a result of such business practices, pursuant

 to California Business and Professions Code sections 17203 and 17204.

                         TWENTY-SEVENTH CLAIM FOR RELIEF
               Violation of the Florida Deceptive and Unfair Trade Practices Act,
                                  Fla. Stat. § 501.201(2), et seq.
                                 (On Behalf of the Florida Class)

        667.    Plaintiffs incorporate and reallege, as though fully set forth herein, each and every

 allegation set forth in the preceding paragraphs of this Complaint.

        668.    The Florida Deceptive & Unfair Trade Practices Act, Florida Stat. §§ 501.201, et

 seq. (the “FDUTPA”), generally prohibits “unfair methods of competition, unconscionable acts or

 practices, and unfair or deceptive acts or practices in the conduct of any trade or commerce,”

 including practices in restraint of trade. Florida Stat. § 501.204(1).

        669.    The primary policy of the FDUTPA is “[t]o protect the consuming public and

 legitimate business enterprises from those who engage in unfair methods of competition, or

 unconscionable, deceptive, or unfair acts or practices in the conduct of any trade or commerce.”

 Florida Stat. § 501.202(2). The members of the Florida class are covered by this statute.

        670.    A claim for damages under the FDUTPA has three elements: (1) a prohibited

 practice; (2) causation; and (3) actual damages.

        671.    Under Florida law, indirect purchasers have standing to maintain an action under

 the FDUTPA based on the facts alleged in this Complaint. Fla. Stat. § 501.211(a) (“...anyone

 aggrieved by a violation of this [statute] may bring an action...”).



                                                  191
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 197 of 219 PageID #:264796




         672.   Plaintiffs purchased Broilers within the State of Florida during the Class Period.

 But for Defendants’ conduct set forth herein, the price per pound of Broilers would have been

 lower, in an amount to be determined at trial.

         673.   Defendants entered into a contract, combination or conspiracy between two or more

 persons in restraint of, or to monopolize, trade or commerce in the Broilers market, a substantial

 part of which occurred within Florida.

         674.   Defendants established, maintained or used a monopoly, or attempted to establish

 a monopoly, of trade or commerce in the market for Broilers, for the purpose of excluding

 competition or controlling, fixing or maintaining prices in Florida at a level higher than the

 competitive market level, beginning at least as early as 2000 and continuing through the date of

 this filing.

         675.   Accordingly, Defendants’ conduct was an unfair method of competition, and an

 unfair or deceptive act or practice within the conduct of commerce within the State of Florida.

         676.   Defendants’ unlawful conduct substantially affected Florida’s trade and commerce.

         677.   As a direct and proximate cause of Defendants’ unlawful conduct, Plaintiffs and

 the members of the Florida Class have been injured in their business or property by virtue of

 overcharges for Broilers and are threatened with further injury.

         678.   By reason of the foregoing, Plaintiffs and the members of the Florida Class is

 entitled to seek all forms of relief, including injunctive relief pursuant to Florida Stat. §501.208

 and declaratory judgment, actual damages, reasonable attorneys’ fees and costs pursuant to Florida

 Stat. § 501.211.




                                                  192
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 198 of 219 PageID #:264797




                          TWENTY-EIGHTH CLAIM FOR RELIEF
       Violation of the Illinois Consumer Fraud and Deceptive Business Practices Act,
                            815 Ill. Comp. Stat. Ann. 505/10a, et seq.
                                 (On Behalf of the Illinois Class)

        679.    Plaintiffs incorporate and reallege, as though fully set forth herein, each and every

 allegation set forth in the preceding paragraphs of this Complaint.

        680.    By reason of the conduct alleged herein, Defendants have violated 740 Ill. Comp.

 Stat. Ann. 10/3(1), et seq.

        681.    Defendants entered into a contract, combination, or conspiracy between two or

 more persons in restraint of, or to monopolize, trade or commerce in the Broilers market, a

 substantial part of which occurred within Illinois.

        682.    Defendants established, maintained, or used a monopoly, or attempted to establish

 a monopoly, of trade or commerce in the Relevant Markets, a substantial part of which occurred

 within Illinois, for the purpose of excluding competition or controlling, fixing, or maintaining

 prices in the Broiler Market.

        683.    Defendants’ conduct was unfair, unconscionable, or deceptive within the conduct

 of commerce within the State of Illinois.

        684.    Defendants’ conduct misled consumers, withheld material facts, and resulted in

 material misrepresentations to Plaintiffs and members of the Classes.

        685.    Defendants’ unlawful conduct substantially affected Illinois’s trade and commerce.

        686.    As a direct and proximate cause of Defendants’ unlawful conduct, the Plaintiffs and

 members of the Illinois Class have been injured in their business or property and are threatened

 with further injury. The members of the Illinois class are within the scope of the Illinois statute.




                                                  193
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 199 of 219 PageID #:264798




        687.    By reason of the foregoing, Plaintiffs and members of the Illinois Class are entitled

 to seek all forms of relief, including actual damages or any other relief the Court deems proper

 under 815 Ill. Comp. Stat. Ann. 505/10a, et seq.

                          TWENTY-NINTH CLAIM FOR RELIEF
                       Violation of the Minnesota Consumer Fraud Act,
                                 Minn. Stat. § 325F.68, et seq.
                              (On Behalf of the Minnesota Class)

        688.    Plaintiffs incorporate and reallege, as though fully set forth herein, each and every

 allegation set forth in the preceding paragraphs of this Complaint.

        689.    By reason of the conduct alleged herein, Defendants have violated Minn. Stat.

 § 325F.68, et seq.

        690.    Defendants engaged in a deceptive trade practice with the intent to injure

 competitors and consumers through supra-competitive profits.

        691.    Defendants established, maintained, or used a monopoly, or attempted to establish

 a monopoly, of trade or commerce in the Broilers Market, a substantial part of which occurred

 within Minnesota, for the purpose of controlling, fixing, or maintaining prices in the Broilers

 Market.

        692.    Defendants’ conduct was unfair, unconscionable, or deceptive within the conduct

 of commerce within the State of Minnesota.

        693.    Defendants’ conduct, specifically in the form of fraudulent concealment of their

 horizontal agreement, created a fraudulent or deceptive act or practice committed by a supplier in

 connection with a consumer transaction.

        694.    Defendants’ unlawful conduct substantially affected Minnesota’s trade and

 commerce.

        695.    Defendants’ conduct was willful.



                                                194
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 200 of 219 PageID #:264799




        696.    As a direct and proximate cause of Defendants’ unlawful conduct, the Plaintiffs and

 the members of the Minnesota Class have been injured in their business or property and are

 threatened with further injury. The members of the Minnesota class are within the scope of the

 Minnesota statute.

        697.    By reason of the foregoing, the Plaintiffs and the members of the Minnesota Class

 are entitled to seek all forms of relief, including damages, reasonable attorneys’ fees and costs

 under Minn. Stat. § 325F.68, et seq. and applicable case law.

                              THIRTIETH CLAIM FOR RELIEF
                      Violation of the Nebraska Consumer Protection Act,
                                Neb. Rev. Stat. § 59-1602, et seq.
                               (On Behalf of the Nebraska Class)

        698.    Plaintiffs incorporate and reallege, as though fully set forth herein, each and every

 allegation set forth in the preceding paragraphs of this Complaint.

        699.    By reason of the conduct alleged herein, Defendants have violated Neb. Rev. Stat.

 § 59-1602, et seq.

        700.    Defendants have entered into a contract, combination, or conspiracy between two

 or more persons in restraint of, or to monopolize, trade or commerce in the Broilers Market, a

 substantial part of which occurred within Nebraska.

        701.    Defendants established, maintained, or used a monopoly, or attempted to establish

 a monopoly, of trade or commerce in the Broilers Market, for the purpose of excluding or limiting

 competition or controlling or maintaining prices, a substantial part of which occurred within

 Nebraska.

        702.    Defendants’ conduct was conducted with the intent to deceive Nebraska consumers

 regarding the nature of Defendants’ actions within the stream of Nebraska commerce.




                                                195
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 201 of 219 PageID #:264800




        703.    Defendants’ conduct was unfair, unconscionable, or deceptive within the conduct

 of commerce within the State of Nebraska.

        704.    Defendants’ conduct misled consumers, withheld material facts, and had a direct or

 indirect impact upon Plaintiffs and members-of-the-Classes’ ability to protect themselves.

        705.    Defendants’ unlawful conduct substantially affected Nebraska’s trade and

 commerce.

        706.    As a direct and proximate cause of Defendants’ unlawful conduct, the Plaintiffs and

 the members of the Nebraska Class have been injured in their business or property and are

 threatened with further injury. The member of the Nebraska class are within the scope of the

 Nebraska statute.

        707.    By reason of the foregoing, Plaintiffs and members of the Nebraska Class are

 entitled to seek all forms of relief available under Neb. Rev. Stat. § 59- 1614.

                              THIRTY-FIRST CLAIM FOR RELIEF
                       Violation of the Nevada Deceptive Trade Practices Act,
                                  Nev. Rev. Stat. § 598.0903, et seq.
                                   (On Behalf of the Nevada Class)

        708.    Plaintiffs incorporate and reallege, as though fully set forth herein, each and every

 allegation set forth in the preceding paragraphs of this Complaint.

        709.    By reason of the conduct alleged herein, Defendants have violated Nev. Rev. Stat.

 § 598.0903, et seq.

        710.    Defendants engaged in a deceptive trade practice with the intent to injure

 competitors and to substantially lessen competition.

        711.    Defendants established, maintained, or used a monopoly, or attempted to establish

 a monopoly, of trade or commerce in the Broilers Market, a substantial part of which occurred




                                                 196
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 202 of 219 PageID #:264801




 within Nevada, for the purpose of excluding competition or controlling, fixing, or maintaining

 prices in the Broilers Market.

           712.   Defendants’ conduct was unfair, unconscionable, or deceptive within the conduct

 of commerce within the State of Nevada.

           713.   Defendants’ conduct amounted to a fraudulent act or practice committed by a

 supplier in connection with a consumer transaction.

           714.   Defendants’ unlawful conduct substantially affected Nevada’s trade and

 commerce.

           715.   Defendants’ conduct was willful.

           716.   As a direct and proximate cause of Defendants’ unlawful conduct, the members of

 the Nevada Class have been injured in their business or property and are threatened with further

 injury.

           717.   By reason of the foregoing, the Nevada Class is entitled to seek all forms of relief,

 including damages, reasonable attorneys’ fees and costs, and a civil penalty of up to $5,000 per

 violation under Nev. Rev. Stat. § 598.0993.

                                 THIRTY-SECOND FOR RELIEF
                    Violation of the New Hampshire Consumer Protection Act,
                          N.H. Rev. Stat. Ann. Tit. XXXI, § 358-A, et seq.
                             (On Behalf of the New Hampshire Class)

           718.   Plaintiffs incorporate and reallege, as though fully set forth herein, each and every

 allegation set forth in the preceding paragraphs of this Complaint.

           719.   By reason of the conduct alleged herein, Defendants have violated N.H. Rev. Stat.

 Ann. tit. XXXI, § 358-A, et seq.




                                                  197
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 203 of 219 PageID #:264802




        720.    Defendants have entered into a contract, combination, or conspiracy between two

 or more persons in restraint of, or to monopolize, trade or commerce in the Broilers Market, a

 substantial part of which occurred within New Hampshire.

        721.    Defendants established, maintained, or used a monopoly, or attempted to establish

 a monopoly, of trade or commerce in the Broilers Market, for the purpose of excluding or limiting

 competition or controlling or maintaining prices, a substantial part of which occurred within New

 Hampshire.

        722.    Defendants’ conduct was conducted with the intent to deceive New Hampshire

 consumers regarding the nature of Defendants’ actions within the stream of New Hampshire

 commerce.

        723.    Defendants’ conduct was unfair or deceptive within the conduct of commerce

 within the State of New Hampshire.

        724.    Defendants’ conduct was willful and knowing.

        725.    Defendants’ conduct misled consumers, withheld material facts, and had a direct or

 indirect impact upon Plaintiffs and members-of-the-Classes’ ability to protect themselves.

        726.    Defendants’ unlawful conduct substantially affected New Hampshire’s trade and

 commerce.

        727.    As a direct and proximate cause of Defendants’ unlawful conduct, the Plaintiffs and

 the members of the New Hampshire Class have been injured in their business or property and are

 threatened with further injury. The members of the New Hampshire class are within the scope of

 the New Hampshire statute.




                                                198
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 204 of 219 PageID #:264803




        728.    By reason of the foregoing, the Plaintiffs and the members of the New Hampshire

 Class are entitled to seek all forms of relief available under N.H. Rev. Stat. Ann. tit. XXXI, §§ 358-

 A:10 and 358-A:10-a.

                            THIRTY-THIRD CLAIM FOR RELIEF
                        Violation of the New Mexico Unfair Practices Act,
                                N.M. Stat. Ann. §§ 57-12-3, et seq.
                               (On Behalf of the New Mexico Class)

        729.    Plaintiffs incorporate and reallege, as though fully set forth herein, each and every

 allegation set forth in the preceding paragraphs of this Complaint.

        730.    By reason of the conduct alleged herein, Defendants have violated N.M. Stat. Ann.

 §§ 57-12-3, et seq.

        731.    Defendants entered into a contract, combination, or conspiracy between two or

 more persons in restraint of, or to monopolize, trade or commerce in the Broilers market, a

 substantial part of which occurred within New Mexico.

        732.    Defendants established, maintained, or used a monopoly, or attempted to establish

 a monopoly, of trade or commerce in the Relevant Markets, a substantial part of which occurred

 within New Mexico, for the purpose of excluding competition or controlling, fixing, or

 maintaining prices in the Broilers Market.

        733.    Defendants’ conduct was unfair, unconscionable, or deceptive within the conduct

 of commerce within the State of New Mexico.

        734.    Defendants’ conduct misled consumers, withheld material facts, and resulted in

 material misrepresentations to Plaintiffs and members of the Class.

        735.    Defendants’ unlawful conduct substantially affected New Mexico’s trade and

 commerce.




                                                  199
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 205 of 219 PageID #:264804




        736.    Defendants’ conduct constituted “unconscionable trade practices” in that such

 conduct, inter alia, resulted in a gross disparity between the value received by the New Mexico

 class members and the price paid by them for Broilers as set forth in N.M. Stat. Ann. § 57-12-2E.

        737.    Defendants’ conduct was willful.

        738.    As a direct and proximate cause of Defendants’ unlawful conduct, the Plaintiffs and

 the members of the New Mexico Class have been injured in their business or property and are

 threatened with further injury.

        739.    By reason of the foregoing, Plaintiffs and members of the New Mexico Class are

 entitled to seek all forms of relief, including actual damages or up to $300 per violation, whichever

 is greater, plus reasonable attorney’s fees under N.M. Stat. Ann. §§ 57-12-10.

                          THIRTY-FOURTH CLAIM FOR RELIEF
           Violation of the North Carolina Unfair Trade and Business Practices Act,
                                N.C. Gen. Stat. § 75-1.1, et seq.
                            (On Behalf of the North Carolina Class)

        740.    Plaintiffs incorporate and reallege, as though fully set forth herein, each and every

 allegation set forth in the preceding paragraphs of this Complaint.

        741.    By reason of the conduct alleged herein, Defendants have violated N.C. Gen. Stat.

 § 75-1.1, et seq.

        742.    Defendants entered into a contract, combination, or conspiracy in restraint of, or to

 monopolize, trade or commerce in the Broilers Market, a substantial part of which occurred within

 North Carolina.

        743.    Defendants’ conduct was unfair, unconscionable, or deceptive within the conduct

 of commerce within the State of North Carolina.

        744.    Defendants’ trade practices are and have been immoral, unethical, unscrupulous,

 and substantially injurious to consumers.



                                                 200
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 206 of 219 PageID #:264805




        745.    Defendants’ conduct misled consumers, withheld material facts, and resulted in

 material misrepresentations to Plaintiffs and members of the Class.

        746.    Defendants’ unlawful conduct substantially affected North Carolina’s trade and

 commerce.

        747.    Defendants’ conduct constitutes consumer-oriented deceptive acts or practices

 within the meaning of North Carolina law, which resulted in consumer injury and broad adverse

 impact on the public at large, and harmed the public interest of North Carolina consumers in an

 honest marketplace in which economic activity is conducted in a competitive manner.

        748.    As a direct and proximate cause of Defendants’ unlawful conduct, the Plaintiffs and

 the members of the North Carolina Class have been injured in their business or property and are

 threatened with further injury. The member of the North Carolina class are within the scope of the

 North Carolina statute.

        749.    By reason of the foregoing, the Plaintiffs and the members of the North Carolina

 Class are entitled to seek all forms of relief, including treble damages under N.C. Gen. Stat. § 75-

 16.

                             THIRTY-FIFTH CLAIM FOR RELIEF
                      Violation of the Oregon Unlawful Trade Practices Act,
                                  Or. Rev. Stat. § 646.605, et seq.
                                 (On Behalf of the Oregon Class)

        750.    Plaintiffs incorporate and reallege, as though fully set forth herein, each and every

 allegation set forth in the preceding paragraphs of this Complaint.

        751.    By reason of the conduct alleged herein, Defendants have violated Or. Rev. Stat.

 § 646.608, et seq.




                                                 201
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 207 of 219 PageID #:264806




        752.    Defendants have entered into a contract, combination, or conspiracy between two

 or more persons in restraint of, or to monopolize, trade or commerce in the Broilers Market, a

 substantial part of which occurred within Oregon.

        753.    Defendants established, maintained, or used a monopoly, or attempted to establish

 a monopoly, of trade or commerce in the Broilers Market, for the purpose of excluding or limiting

 competition or controlling or maintaining prices, a substantial part of which occurred within

 Oregon.

        754.    Defendants’ conduct was conducted with the intent to deceive Oregon consumers

 regarding the nature of Defendants’ actions within the stream of Oregon commerce. The members

 of the Oregon Class are within the scope of the Oregon statute.

        755.    Defendants’ conduct was unfair or deceptive within the conduct of commerce

 within the State of Oregon.

        756.    Defendants’ conduct misled consumers, withheld material facts, and had a direct or

 indirect impact upon Plaintiffs’ and members-of-the-Classes’ ability to protect themselves.

        757.    Defendants’ unlawful conduct substantially affected Oregon’s trade and commerce.

        758.    As a direct and proximate cause of Defendants’ unlawful conduct, the Plaintiffs and

 the members of the Oregon Class have been injured in their business or property and are threatened

 with further injury.

        759.    By reason of the foregoing, the Plaintiffs and the members of the Oregon Class are

 entitled to seek all forms of relief available under Or. Rev. Stat. § 646.638.

        760.    Pursuant to section 646.638 of the Oregon Unlawful Trade Practices Act, with the

 filing of this action, a copy of this Complaint is being served upon the Attorney General of Oregon.

                           THIRTY-SIXTH CLAIM FOR RELIEF
                 Violation of the South Carolina’s Unfair Trade Practices Act,



                                                 202
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 208 of 219 PageID #:264807




                              S.C. Code Ann. §§ 39-5-10, et seq.
                            (On Behalf of the South Carolina Class)

        761.    Plaintiffs incorporate and reallege, as though fully set forth herein, each and every

 allegation set forth in the preceding paragraphs of this Complaint.

        762.    By reason of the conduct alleged herein, Defendants have violated S.C. Code Ann.

 §§ 39-5-10.

        763.    Defendants have entered into a contract, combination, or conspiracy between two

 or more persons in restraint of, or to monopolize, trade or commerce in the Broilers Market, a

 substantial part of which occurred within Oregon.

        764.    Defendants established, maintained, or used a monopoly, or attempted to establish

 a monopoly, of trade or commerce in the Broilers Market, for the purpose of excluding or limiting

 competition or controlling or maintaining prices, a substantial part of which occurred within South

 Carolina.

        765.    Defendants’ conduct was conducted with the intent to deceive South Carolina

 consumers regarding the nature of Defendants’ actions within the stream of South Carolina

 commerce.

        766.    Defendants’ conduct was unfair or deceptive within the conduct of commerce

 within the State of South Carolina.

        767.    Defendants’ conduct misled consumers, withheld material facts, and had a direct or

 indirect impact upon Plaintiffs’ and members-of-the-Classes’ ability to protect themselves. The

 member of the South Carolina Class are within the scope of the South Carolina statute.

        768.    Defendants’ unlawful conduct substantially affected South Carolina trade and

 commerce.




                                                203
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 209 of 219 PageID #:264808




        769.    Defendants’ unlawful conduct substantially harmed the public interest of the State

 of South Carolina, as nearly all members of the public purchase and consume Broilers.

                        THIRTY-SEVENTH CLAIM FOR RELIEF
  Violation of the South Dakota Deceptive Trade Practices and Consumer Protection Law,
                             S.D. Codified Laws § 37-24, et seq.
                           (On Behalf of the South Dakota Class)

        770.    Plaintiffs incorporate and reallege, as though fully set forth herein, each and every

 allegation set forth in the preceding paragraphs of this Complaint.

        771.    By reason of the conduct alleged herein, Defendants have violated S.D. Codified

 Laws § 37-24-6.

        772.    Defendants engaged in a deceptive trade practice with the intent to injure

 competitors and consumers through supra-competitive profits.

        773.    Defendants established, maintained, or used a monopoly, or attempted to establish

 a monopoly, of trade or commerce in the Broiler Market, a substantial part of which occurred

 within South Dakota, for the purpose of controlling, fixing, or maintaining prices in the Broiler

 Market.

        774.    Defendants’ conduct was unfair, unconscionable, or deceptive within the conduct

 of commerce within the State of South Dakota.

        775.    Defendants’ conduct amounted to a fraudulent or deceptive act or practice

 committed by a supplier in connection with a consumer transaction.

        776.    Defendants’ unlawful conduct substantially affected South Dakota’s trade and

 commerce.

        777.    Defendants’ conduct was willful.

        778.    As a direct and proximate cause of Defendants’ unlawful conduct, the Plaintiffs and

 the members of the South Dakota Class have been injured in their business or property and are



                                                204
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 210 of 219 PageID #:264809




 threatened with further injury. The members of the South Dakota Class are within the scope of the

 South Dakota statute.

        779.    By reason of the foregoing, Plaintiffs and the members of the South Dakota Class

 are entitled to seek all forms of relief, including actual damages and injunctive relief under S.D.

 Codified Laws § 37-24-31.

                           THIRTY-EIGHTH CLAIM FOR RELIEF
                           Violation of the Utah Unfair Practices Act,
                                Utah Code All. §§ 13-5-1, et seq.
                                  (On Behalf of the Utah Class)

        780.    Plaintiffs incorporate and reallege, as though fully set forth herein, each and every

 allegation set forth in the preceding paragraphs of this Complaint.

        781.    By reason of the conduct alleged herein, Defendants have violated Utah Code Ann.

 §§ 13-5-1, et seq.

        782.    Defendants entered into a contract, combination, or conspiracy between two or

 more persons in restraint of, or to monopolize, trade or commerce in the Broilers market, a

 substantial part of which occurred within Utah.

        783.    Defendants established, maintained, or used a monopoly, or attempted to establish

 a monopoly, of trade or commerce in the Relevant Markets, a substantial part of which occurred

 within Utah, for the purpose of excluding competition or controlling, fixing, or maintaining prices

 in the Broilers Market.

        784.    Defendants’ conduct caused or was intended to cause unfair methods of

 competition within the State of Utah.

        785.    Defendants’ unlawful conduct substantially affected Utah’s trade and commerce.




                                                205
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 211 of 219 PageID #:264810




        786.    As a direct and proximate cause of Defendants’ unlawful conduct, the Plaintiffs and

 the members of the Utah Class have been injured in their business or property and are threatened

 with further injury.

        787.    By reason of the foregoing, the Plaintiffs and the members of the Utah Class is

 entitled to seek all forms of relief, including actual damages or $2000 per Utah Class member,

 whichever is greater, plus reasonable attorney’s fees under Utah Code Ann. §§ 13-5-14, et seq.

                           THIRTY-NINTH CLAIM FOR RELIEF
                        Violation of the Vermont Consumer Fraud Act,
                              Vt. Stat. Ann. Tit. 9, §§ 2453, et seq.
                               (On Behalf of the Vermont Class)

        788.    Plaintiffs incorporate and reallege, as though fully set forth herein, each and every

 allegation set forth in the preceding paragraphs of this Complaint.

        789.    Title 9 of the Vermont Statutes generally governs commerce and trade in Vermont.

 Chapter 63 thereof governs consumer protection and prohibits, inter alia, unfair methods

 competition, unfair and deceptive acts and practices, and antitrust violations such as restraints of

 trade and monopolization. Vt. Stat. Ann. Tit. 9 § 2453(a).

        790.    One such unfair method of competition is through collusion, defined as agreeing,

 contracting, combining or conspiring to engage in price fixing, market division and/or allocation

 of goods, constituting unfair competition in the commerce of Broilers. Vt. Stat. Ann. Tit. 9,

 § 2451a(h).

        791.    Plaintiffs purchased Broilers within the State of Vermont during the Class Period.

 But for Defendants’ conduct set forth herein, the price per pound of Broilers would have been

 lower, in an amount to be determined at trial.




                                                  206
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 212 of 219 PageID #:264811




           792.   Under Vermont law, indirect purchasers have standing under the antitrust

 provisions of the Vermont Statutes to maintain an action based on the facts alleged in this

 Complaint. Vt. Stat. Ann. Tit. 9, § 2465(b).

           793.   Defendants competed unfairly and colluded by meeting to fix prices, divide

 markets, and otherwise restrain trade as set forth herein, in violation of Vt. Stat. Ann. Tit. 9, § 2453,

 et seq.

           794.   Plaintiffs and members of the Classes were injured with respect to purchases of

 Broilers in Vermont and are entitled to all forms of relief, including actual damages, treble

 damages, and reasonable attorneys’ fees. The members of the Vermont Class are within the scope

 of the Vermont statute.


                           XIII. FORTIETH CLAIM FOR RELIEF
                                    UNJUST ENRICHMENT

           795.   Plaintiffs incorporate by reference the allegations in the preceding paragraphs.

           796.   As a result of their unlawful conduct described above, Defendants have and will

 continued to be unjustly enriched by the receipt of unlawfully inflated prices and unlawful profits

 of Broilers.

           797.   Under common law principles of unjust enrichment, Defendants should not be

 permitted to retain the benefits conferred on them by overpayments by Plaintiffs and members of

 the Classes in the following states: Arizona, California, District of Columbia, Florida, Hawaii,

 Illinois, Iowa, Kansas, Maine, Massachusetts, Michigan, Minnesota, Mississippi, Missouri,

 Montana, Nebraska, Nevada, New Hampshire, New Mexico, North Carolina, Oregon, Rhode

 Island, South Carolina, South Dakota, Tennessee, Utah, Vermont, West Virginia, and Wisconsin.


                               XIV.     REQUEST FOR RELIEF



                                                   207
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 213 of 219 PageID #:264812




           WHEREFORE, Plaintiffs, on behalf of themselves and the Classes of all others so similarly

 situated, respectfully requests judgment against Defendants as follows:

           798.   The Court determine that this action may be maintained as a class action under Rule

 23(a), (b)(2), and (b)(3) of the Federal Rules of Civil Procedure, appoint Plaintiffs as Class

 Representative and its counsel of record as Class Counsel, and direct that notice of this action, as

 provided by Rule 23(c)(2) of the Federal Rules of Civil Procedure, be given to the Class, once

 certified;

           799.   The unlawful conduct, conspiracy or combination alleged herein be adjudged and

 decreed in violation of Section 1 of the Sherman Act and listed state antitrust laws, unfair

 competition laws, state consumer protection laws, and common law;

           800.   Plaintiffs and the Class recover damages, to the maximum extent allowed under the

 applicable state laws, and that a joint and several judgment in favor of Plaintiffs and the members

 of the Classes be entered against Defendants in an amount to be trebled to the extent such laws

 permit;

           801.   Defendants, their affiliates, successors, transferees, assignees and other officers,

 directors, partners, agents and employees thereof, and all other persons acting or claiming to act

 on their behalf or in concert with them, be permanently enjoined and restrained from in any manner

 continuing, maintaining or renewing the conduct, conspiracy, or combination alleged herein, or

 from entering into any other conspiracy or combination having a similar purpose or effect, and

 from adopting or following any practice, plan, program, or device having a similar purpose or

 effect;

           802.   Defendants, their affiliates, successors, transferees, assignees and other officers,

 directors, partners, agents and employees thereof, and all other persons acting or claiming to act




                                                  208
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 214 of 219 PageID #:264813




 on their behalf or in concert with them, be permanently enjoined and restrained from in any manner

 continuing, maintaining, or renewing the sharing of highly sensitive competitive information that

 permits individual identification of company’s information;

         803.    Plaintiffs and the members of the Classes be awarded pre- and post- judgment

 interest as provided by law, and that such interest be awarded at the highest legal rate from and

 after the date of service of this Complaint;

         804.    Plaintiffs and the members of the Classes recover their costs of suit, including

 reasonable attorneys’ fees, as provided by law; and

         805.    Plaintiffs and the members of the Classes have such other and further relief as the

 case may require and the Court may deem just and proper.


                              XV.     JURY TRIAL DEMANDED

         806.    Plaintiffs demand a trial by jury, pursuant to Rule 38(b) of the Federal Rules of

 Civil Procedure, of all issues so triable.

 Dated: October 23, 2020                        /s/
                                                Kenneth A. Wexler
                                                Edward A. Wallace
                                                Melinda J. Morales
                                                Michelle Perkovic
                                                WEXLER WALLACE LLP
                                                55 W. Monroe Street, Suite 3300
                                                Chicago, IL 60603
                                                Tel: (312) 346-2222
                                                kaw@wexlerwallace.com
                                                eaw@wexlerwallace.com
                                                mjm@wexlerwallace.com
                                                mp@wexlerwallace.com

                                                Interim Liaison Counsel on Behalf of the
                                                Commercial & Institutional Indirect Purchasers




                                                 209
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 215 of 219 PageID #:264814




                                      Daniel E. Gustafson
                                      Daniel C. Hedlund
                                      Michelle J. Looby
                                      Joshua J. Rissman
                                      Brittany N. Resch
                                      GUSTAFSON GLUEK PLLC
                                      120 South Sixth Street #2600
                                      Minneapolis, MN 55402
                                      Tel: (612) 333-8844
                                      dgustafson@gustafsongluek.com
                                      dhedlund@gustafsongluek.com
                                      mlooby@gustafsongluek.com
                                      jrissman@gustafsongluek.com
                                      bresch@gustafsongluek.com

                                      Joseph W. Cotchett
                                      Adam J. Zapala
                                      Tamarah Prevost
                                      COTCHETT, PITRE & MCCARTHY, LLP
                                      840 Malcolm Road, Suite 200
                                      Burlingame, CA 94010
                                      Tel: (650) 697-6000
                                      jcotchett@cpmlegal.com
                                      azapala@cpmlegal.com
                                      tprevost@cpmlegal.com

                                      Alexander E. Barnett
                                      COTCHETT, PITRE & MCCARTHY, LLP
                                      40 Worth Street, 10th Floor
                                      New York, NY 10013
                                      Tel: (212) 201-6820
                                      abarnett@cpmlegal.com

                                      Interim Co-Lead Class Counsel on Behalf of the
                                      Commercial & Institutional Indirect Purchasers




                                        210
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 216 of 219 PageID #:264815




                                      Timothy D. Battin
                                      Nathan Cihlar
                                      Christopher V. Le
                                      STRAUS & BOIES, LLP
                                      4041 University Drive
                                      Suite 500
                                      Fairfax, VA 22030
                                      Tel: (703) 764-8700
                                      tbattin@straus-boies.com
                                      cle@straus-boies.com
                                      ncihlar@straus-boies.com

                                      Dianne M. Nast
                                      Daniel N. Gallucci
                                      Joseph N. Roda
                                      NASTLAW LLC
                                      1101 Market Street
                                      Suite 2801
                                      Philadelphia, PA 19107
                                      Tel: (215) 923-9300
                                      dnast@nastlaw.com
                                      dgallucci@nastlaw.com
                                      jnroda@nastlaw.com

                                      Simon B. Paris
                                      Patrick Howard
                                      SALTZ, MONGELUZZI
                                      & BENDESKY, P.C.
                                      1650 Market Street, 52nd Floor
                                      Philadelphia, PA 19103
                                      Tel: (215) 496-8282
                                      sparis@smbb.com
                                      phoward@smbb.com

                                      Alyson Oliver
                                      OLIVER LAW GROUP P.C.
                                      1647 W. Big Beaver Rd.
                                      Troy, MI 48084
                                      Tel: (248) 327-6556
                                      aoliver@oliverlawgroup.com

                                      Kevin Landau
                                      Brett Cebulash
                                      Miles Greaves
                                      TAUS, CEBULASH & LANDAU, LLP
                                      80 Maiden Lane, Suite 1204



                                        211
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 217 of 219 PageID #:264816




                                      New York, NY 10038
                                      Tel: (212) 931-0704
                                      klandau@tcllaw.com
                                      bcebulash@tcllaw.com
                                      mgreaves@tcllaw.com

                                      Robert J. Gralewski, Jr.
                                      KIRBY McINERNEY LLP
                                      600 B Street, Suite 2110
                                      San Diego, CA 92101
                                      Tel: (619) 398-4340
                                      bgralewski@kmllp.com

                                      Daniel E. Birkhaeuser
                                      BRAMSON, PLUTZIK,
                                      MAHLER & BIRKHAEUSER LLP
                                      2125 Oak Grove Rd., Suite 125
                                      Walnut Creek, CA 94598
                                      Tel: (925) 945-0200
                                      dbirkhaeuser@bramsonplutzik.com

                                      Peter D. St. Phillip, Jr.
                                      LOWEY DANNENBERG, P.C.
                                      44 South Broadway, Suite 1100
                                      White Plains, NY 10601
                                      Tel: (914) 997-0500
                                      PStPhillip@lowey.com

                                      Douglas J. Winters
                                      THE WINTERS LAW GROUP, LLC
                                      190 Carondelet Plaza, Suite 1100
                                      St. Louis, MO 63105
                                      Tel: (314) 537-2723
                                      dwinters@winterslg.com

                                      David S. Corwin
                                      CORWIN LAW GROUP LLC
                                      1034 S. Brentwood Blvd., Suite 1490
                                      St. Louis, MO 63117
                                      Tel: (314) 685-8849
                                      dcorwin@corwinlawgroup.com

                                      Brian D. Penny
                                      Paul J. Scarlato
                                      GOLDMAN SCARLATO & PENNY, P.C.
                                      161 Washington Ave, Suite 1025



                                        212
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 218 of 219 PageID #:264817




                                      Conshohocken, PA 19428
                                      Tel: (484) 342-0700
                                      penny@lawgsp.com
                                      scarlato@lawgsp.com

                                      Richard M. Hagstrom
                                      Gregory S. Otsuka
                                      Michael R. Cashman
                                      Nicholas S. Kuhlmann
                                      HELLMUTH & JOHNSON, PLLC
                                      8050 West 78th Street
                                      Edina, MN 55439
                                      Tel: (952) 941-4005
                                      rhagstrom@hjlawfirm.com
                                      gotsuka@hjlawfirm.com
                                      mcashman@hjlawfirm.com
                                      nkuhlmann@hjlawfirm.com

                                      David W. Garrison
                                      Scott P. Tift
                                      BARRETT JOHNSTON
                                      MARTIN & GARRISON, LLC
                                      Bank of America Plaza
                                      414 Union Street, Suite 900
                                      Nashville, TN 37219
                                      Tel: (615) 244-2202
                                      dgarrison@barrettjohnston.com
                                      stift@barrettjohnston.com

                                      Michael E. Jacobs
                                      HINKLE SHANOR LLP
                                      P.O. Box 2068
                                      Santa Fe, NM 87504
                                      Tel: (505) 982-4554
                                      mjacobs@hinklelawfirm.com

                                      Parker B. Folse
                                      HINKLE SHANOR LLP
                                      P.O. Box 10
                                      Roswell, NM 88202
                                      Tel: (575) 622-6510
                                      pfolse@hinklelawfirm.com

                                      Gregory P. Hansel
                                      Elizabeth F. Quinby




                                        213
Case: 1:16-cv-08637 Document #: 3929 Filed: 10/23/20 Page 219 of 219 PageID #:264818




                                      PRETI FLAHERTY BELIVEAU & PACHIOS
                                      LLP
                                      One City Center
                                      P.O. Box 9546
                                      Portland, ME 04101
                                      Tel: (207) 791-3000
                                      ghansel@preti.com
                                      equinby@preti.com

                                      Marc Edelson
                                      EDELSON & ASSOCIATES, LLC
                                      3 Terry Drive, Ste. 205
                                      Newtown, PA 18940
                                      Tel: (215) 867-2399
                                      medelson@edelson-law.com

                                      Clay Olson
                                      HARPER LITTLE PLLC
                                      164 Market Street, Suite 139
                                      Charleston, South Carolina 29401
                                      Tel: (843)224.6676
                                      clay@harperlittlelaw.com

                                      David H. Fink
                                      Darryl Bressack
                                      Nathan J. Fink
                                      Lindsay D. Long
                                      FINK + ASSOCIATES LAW
                                      38500 Woodward Ave., Ste. 350
                                      Bloomfield Hills, MI 48304
                                      Tel: (248) 971-2500
                                      dfink@finkandassociateslaw.com
                                      dbressack@finkandassociateslaw.com
                                      nfink@finkandassociateslaw.com
                                      llong@finkandassociateslaw.com

                                      Attorneys for Plaintiffs and the Putative
                                      Commercial & Institutional Indirect Purchaser
                                      Class




                                        214
